
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


DATED July 1, 2008

MILLER BREWING COMPANY

—and—

COORS BREWING COMPANY

—and—

SABMILLER PLC

—and—

MOLSON COORS BREWING COMPANY

MILLERCOORS LLC AMENDED AND RESTATED OPERATING AGREEMENT

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------


1.
 
INTERPRETATION
 
2
2.
 
ORGANIZATIONAL MATTERS. 
 
19
3.
 
CAPITAL ACCOUNTS AND SHARES. 
 
21
4.
 
PROVISIONS APPLICABLE TO SHAREHOLDERS. 
 
26
5.
 
MANAGEMENT: RIGHTS, POWERS AND DUTIES. 
 
26
6.
 
COMMITTEES OF THE BOARD. 
 
30
7.
 
CEO. 
 
30
8.
 
OPERATIONAL MANAGEMENT. 
 
32
9.
 
RESERVED MATTERS
 
34
10.
 
LIABILITY AND INDEMNIFICATION; INSURANCE. 
 
36
11.
 
WAIVER OF CERTAIN DUTIES. 
 
37
12.
 
DEADLOCK RESOLUTION. 
 
38
13.
 
FUNDING. 
 
40
14.
 
FAILURE TO FUND. 
 
40
15.
 
RELATED PARTY AGREEMENTS. 
 
43
16.
 
DISTRIBUTIONS. 
 
43
17.
 
ALLOCATIONS OF PROFITS AND LOSSES. 
 
44
18.
 
CAPITAL STRUCTURE AND PRE-EMPTIVE RIGHTS. 
 
50
19.
 
CHANGE OF CONTROL. 
 
53
20.
 
NON-COMPETE AND NON-SOLICITATION. 
 
57
21.
 
INTERNATIONAL ACQUISITIONS. 
 
58
22.
 
RELATED PARTY TRANSACTIONS. 
 
59
23.
 
TERMINATION. 
 
60
24.
 
STANDSTILL. 
 
60
25.
 
TAX COMPLIANCE. 
 
63
26.
 
CONFIDENTIALITY. 
 
66
27.
 
ASSIGNMENT. 
 
68
28.
 
DURATION. 
 
68
29.
 
ARBITRATION. 
 
68
30.
 
FURTHER ASSURANCE. 
 
70
31.
 
COSTS. 
 
70
32.
 
NOTICES. 
 
70
33.
 
SEVERABILITY. 
 
72
34.
 
ENTIRE AGREEMENT AND VARIATION. 
 
72

--------------------------------------------------------------------------------




35.
 
WITHDRAWAL, DISSOLUTION AND LIQUIDATION. 
 
72
36.
 
APPOINTMENT OF INDEPENDENT INVESTMENT BANK. 
 
73
37.
 
COUNTERPARTS. 
 
75
38.
 
GOVERNING LAW. 
 
75
39.
 
INFORMATION RIGHTS. 
 
75
40.
 
MOLSON COORS AND SABMILLER GUARANTEES. 
 
80
41.
 
REASONABLENESS OF PROVISIONS. 
 
80
42.
 
COMPANY'S OBLIGATIONS
 
80
Schedules
 
 
1.
 
CAPITAL ACCOUNTS SCHEDULE
 
  2.   PROVISIONS APPLICABLE TO SHAREHOLDERS     3.   DIRECTORS AS OF THE DATE
HEREOF     4.   DETERMINATION OF FAIR MARKET VALUE     5.   SECTION 17.4(C)
ALLOCATION EXAMPLE     6.   SECTION 17.4(E) ALLOCATION EXAMPLE    
Agreed Form Documents
 
 
Audit Committee Charter (Section 1.1)
 
  CEO Delegation of Authority (Section 1.1)     CFO Delegation of Authority
(Section 1.1)     Chairman Delegation of Authority (Section 1.1)     CIO
Delegation of Authority (Section 1.1)     CIO Employment Agreement (Section 1.1)
    Compensation Committee Charter (Section 1.1)     Company's Policies
(Section 1.1)     Ethics, Compliance and Corporate Responsibility Committee
Charter (Section 1.1)     First Annual Operating Plan (Section 1.1)     First
3/5 Year Strategic Plan (Section 1.1)     LK Employment Agreement (Section 1.1)
    President-CCO Delegation of Authority (Section 1.1)     Services Agreements
(Section 1.1)     Shareholders' Reporting Delegation of Authority (Section 1.1)
   

ii

--------------------------------------------------------------------------------



THIS AGREEMENT is made on July 1, 2008

AMONG:

(1)Miller Brewing Company, a corporation incorporated under the laws of the
State of Wisconsin ("Miller");

(2)Coors Brewing Company, a corporation incorporated under the laws of the State
of Colorado ("CBC");

(3)SABMiller plc, a company incorporated in England and Wales (registered
number 03528416) whose registered office is at SABMiller House, Church Street
West, Woking, Surrey GU21 6HS ("SABMiller"); solely for the purposes of
Sections 20, 21, 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40 and
41 of this Agreement; and

(4)Molson Coors Brewing Company, a corporation incorporated under the laws of
the State of Delaware ("Molson Coors"); solely for the purposes of Sections 20,
21, 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40 and 41 of this
Agreement.

WHEREAS:

(A)The Company was formed on April 4, 2008 as a Delaware limited liability
company by the filing of the Certificate with the Secretary of State of the
State of Delaware and the execution of an operating agreement between Miller and
CBC on the same date (the "Interim Operating Agreement").

(B)Miller and CBC entered into the Interim Operating Agreement to form the
Company so that it could take such actions as the Company's board of managers
deemed necessary to allow the Company to commence operations of its business
promptly upon the Closing (as defined in the JV Agreement), including obtaining
such permits and licenses as are necessary to operate the Company's business
upon the Closing.

(C)The Parties desire that the Company serve as the vehicle for the joint
venture between Miller and CBC relating to the combination of their respective
operations in the Territory.

(D)Miller, CBC, SABMiller and Molson Coors entered into a Joint Venture
Agreement (the "JV Agreement") on December 20, 2007, which was amended by
Amendment No. 1 on April 4, 2008 (on which date the Company became a party to
the JV Agreement by executing a joinder agreement), Amendment No. 2 on April 4,
2008 and Amendment No. 3 on July 1, 2008 and pursuant to which each of Miller
and CBC agreed to contribute (or cause the contribution of) various assets and
liabilities to the Company in exchange for the issuance of Shares (as defined
below) in the amounts set out in recital D.

(E)At the date of this Agreement, the Company's authorized capital consists of
1,000,000 Shares with a nominal value of $0.001, of which 840,000 are classified
as Class A Shares entitling Shareholders holding them to voting rights ("Class A
Shares") and 160,000 are classified as Class B Shares that do not entitle
Shareholders holding them to any right to vote with respect to any Company
matter ("Class B Shares"). As at the date of this Agreement and pursuant to the
Interim Operating Agreement, Miller is the holder of 42 Class A Shares and 16
Class B Shares, and CBC is the holder of 42 Class A Shares. Concurrently with
the execution of this Agreement and in accordance with the JV Agreement, 839,916
Class A Shares and 159,984 Class B Shares are hereby issued as fully paid and
non-assessable Shares and are legally and beneficially owned as follows:


SHAREHOLDER


--------------------------------------------------------------------------------

  CLASS A SHARES

--------------------------------------------------------------------------------

  CLASS B SHARES

--------------------------------------------------------------------------------

Miller   419,958   159,984 CBC   419,958   —

--------------------------------------------------------------------------------



On the execution of this Agreement, the interests of the Shareholders in the
Company are therefore owned as follows:

SHAREHOLDER


--------------------------------------------------------------------------------

  CLASS A SHARES

--------------------------------------------------------------------------------

  CLASS B SHARES

--------------------------------------------------------------------------------

Miller   420,000   160,000 CBC   420,000   —

(F)The JV Agreement provides that at the Closing (as defined therein), the
Parties will enter into this Agreement which, among other things, sets out the
terms governing Miller's and CBC's relationship as Shareholders of the Company.
This Agreement amends and restates the Interim Operating Agreement in its
entirety.

IT IS AGREED:

1.     INTERPRETATION

1.1.  In this Agreement and its recitals and schedules:

        "Acquirer" has the meaning given to it in Section 19.1(b)(ii);

        "Acquiring Party" has the meaning given to it in Section 21.1;

        "Adjusted Capital Account" means, with respect to each Shareholder, the
aggregate balance in such Shareholder's Capital Account as of the end of the
relevant Tax Year or other period, after giving effect to the following
adjustments:

(a)the credit to such Capital Account of any amounts which such Shareholder is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of each of
Treasury Regulation Sections 1.704 2(g)(1) and 1.704 2(i)(5); and

(b)the debit to such Capital Account of the items described in Treasury
Regulation Sections 1.704 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6);

        "Adjusted Capital Account Deficit" means, with respect to each
Shareholder, the aggregate deficit balance, if any, in such Shareholder's
Capital Account as of the end of the relevant Tax Year or other period, after
giving effect to the adjustments described in the definition of "Adjusted
Capital Account" herein. This definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith;

        "Affiliate" means, with respect to any person, any other person (or an
officer or director of such person) that directly or indirectly through one or
more intermediaries, Controls, or is Controlled by, or is under common Control
with, such person;

        "Annual Operating Plan" means the annual operating plan for the Group as
approved by the Board from time to time, the first of which is in the agreed
form;

        "Applicable Rate" means the rate of interest quoted in The Wall Street
Journal (final Eastern Edition), Money Rates section as the Prime Rate
(currently defined as the base rate on corporate loans posted by at least
seventy-five percent (75%) of the nation's thirty (30) largest banks) in effect
from time to time (or, if The Wall Street Journal ceases to publish such rate,
the most comparable similar rate published by another reputable national U.S.
newspaper, as selected by the CEO);

        "Appointment Date" has the meaning given to it in Section 36.2(b);

        "Approval Notice" has the meaning given to it in Section 18.7;

2

--------------------------------------------------------------------------------



        "Asset Fair Market Value" means the fair market value of the relevant
asset, as determined by the Board on the basis that a sale and purchase of the
asset is taking place between a willing buyer and a willing seller and the
relevant asset is capable of being freely transferred without restriction;

        "Audit Committee Charter" means the charter of the Audit Committee in
the agreed form, subject to variation in accordance with the terms of this
Agreement;

        "Available Cash" means the sum of all cash on hand and at bank, all
money market assets and all instruments readily convertible into cash less a
working capital buffer as agreed by the Board from time to time;

        "Beer" means beer, ale, porter, stout, and other similar fermented
beverages (including sake and similar products) of any name or description
containing one-half of one percent or more of alcohol by volume, brewed or
produced from malt, wholly or in part, or from any substitute for malt;

        "Beverage Expert" has the meaning given to it in Section 12.8(a);

        "Board" or "Board of Directors" means the board of directors of the
Company from time to time;

        "Borrowing" means any indebtedness of the Company or any TMA Affiliate
of the Company, including under a working capital line of credit, revolving
facility, term loan, bond issuance, or any other debt instrument, other than
short term trade indebtedness;

        "Borrowings Account" has the meaning set forth in Section 25.5(a)(i);

        "Brand Cooperation Agreement" means the agreement between the Parties
and the Company dated the date of this Agreement relating to the protocols
governing the management of certain Trademarks (as amended from time to time);

        "Business Day" means a day, except a Saturday or Sunday, on which banks
generally are open in London and New York for the transaction of normal banking
business;

        "Capital Account" means the capital account maintained for a Shareholder
pursuant to Section 3.3;

        "Capital Account Schedule" means the Preliminary Capital Account
Schedule or the Final Capital Account Schedule, as the case may be;

        "Capital Account Target Balance" of a Shareholder means the product of
such Shareholder's Percentage Interest times the aggregate Capital Account
balance of all Shareholders at such time or times that such determination is
being made;

        "Capital Contributions" means, with respect to any Shareholder, any
cash, cash equivalents, promissory obligations, or the initial Gross Asset Value
of any other property (other than money), which a Shareholder or any Affiliate
contributes or is deemed to have contributed to the Company with respect to any
Share pursuant to Section 3.3 or Section 3.4;

        "Catchup Allocation" has the meaning given to it in Section 17.4(c);

        "CBC" has the meaning given to it in the preamble;

        "CBC Annual Forecast" has the meaning given to it in Section 39.1(e);

        "CBC Director" means a Director of the Company appointed by CBC and
unless the context requires otherwise shall include his or her alternate;

        "CEO" means the chief executive officer of the Company from time to
time;

        "CEO Delegation of Authority" means the specified authority of the CEO
in the agreed form which is subject to variation in accordance with the terms of
this Agreement;

3

--------------------------------------------------------------------------------



        "Certificate" means the Company's Certificate of Formation as filed with
the Secretary of State of the State of Delaware on April 4, 2008, as it may be
amended from time to time;

        "CFO" means the chief financial officer of the Company from time to
time;

        "CFO Delegation of Authority" means the specified authority of the CFO
in the agreed form which is subject to variation in accordance with the terms of
this Agreement;

        "Chairman" means the chairman of the Board from time to time;

        "Chairman Delegation of Authority" means the specified authority of the
Chairman in the agreed form which is subject to variation in accordance with the
terms of this Agreement;

        "Change of Control" means, with respect to either Shareholder:

(a)any person (other than, in the case of Molson Coors, the Family Shareholders)
becoming the beneficial owner (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of the combined voting
power of the outstanding voting securities of such Shareholder's Ultimate
Holding Company entitled to vote generally in the election of directors (the
"Voting Securities") except pursuant to a Business Combination (as defined in
paragraph (f) of this definition) which does not constitute a Change of Control
under that paragraph; or

(b)in the case of CBC, any amendment or termination of the Voting Agreement, or
any amendment to the certificate of incorporation or bylaws of CBC's Ultimate
Holding Company without the prior written consent of SABMiller if any of the
foregoing would have any of the following effects (unless such effect has been
reversed or negated within a reasonable period of time and in any event prior to
any subsequent vote of, or consent by, the holders of MCBC Class A Stock):

(i)the Molson Family Group Beneficiaries and the Coors Family Group
Beneficiaries (as each such term is defined in the Voting Agreement) would no
longer be required to vote their shares of the Class A Common Stock (and, if
applicable, Special Class A Voting Stock) of Molson Coors (collectively, "MCBC
Class A Stock"), whether directly, through a voting trustee or otherwise, in
favor of any nominee standing for election to the board of directors of CBC's
Ultimate Holding Company who has been nominated by a nominating committee or
nominating subcommittee of such board of directors authorized to nominate such
nominee pursuant to the certificate of incorporation or bylaws of CBC's Ultimate
Holding Company;

(ii)to eliminate the requirement that shares of MCBC Class A Stock be voted
against the approval of any matter unrelated to the election of directors unless
both the Molson Family Group Beneficiaries and the Coors Family Group
Beneficiaries give instructions to vote in favor of such matter; or

(iii)to eliminate the right of the Family Shareholders collectively to have the
power, whether directly, through a voting trustee or otherwise, to control the
election of a majority of the directors of CBC's Ultimate Holding Company;

provided, however, that a Change of Control shall not be deemed to occur by
reason of clause (i) or (ii) of this paragraph (b) if such amendment or
termination occurs in connection with the transfer or sale of a majority of the
shares of MCBC Class A Stock held collectively by the Molson Family Group
Beneficiaries to one or more of the Coors Family Group Beneficiaries or a
transfer or sale of a majority of the shares of MCBC Class A Stock held
collectively by the Coors Family Group Beneficiaries to one or more of the
Molson Family Group Beneficiaries if, following such transfer or sale the
transferee Family Group

4

--------------------------------------------------------------------------------



Beneficiaries collectively have the power, whether directly, through a voting
trustee or otherwise, to control the election of a majority of the directors of
CBC's Ultimate Holding Company; or

(c)in the case of CBC, the Family Shareholders shall no longer retain full
economic interest in at least fifty percent (50%) of the MCBC Class A Stock, not
subject to any hedges, short positions or similar arrangements reducing their
economic exposure with respect thereto (customary margin loans from banks or
brokerage firms in the ordinary course of business not to be deemed to reduce
the Family Shareholders' economic interest in the shares subject thereto); or

(d)in the case of CBC, if any person other than Family Shareholders shall be or
become a party to the Voting Agreement or enter into any other arrangement
pursuant to which such person holds or shares voting power over any of the MCBC
Class A Stock subject to the Voting Agreement, unless (1) Family Shareholders
collectively continue to have the power, directly or indirectly, to control the
election of a majority of the directors of CBC's Ultimate Holding Company,
(2) none of the Family Shareholders has any agreement or arrangement with any
such other person that would directly or indirectly give such other person the
ability to direct any voting decision by such Family Shareholder or otherwise to
control or influence the control of CBC's Ultimate Holding Company, and (3) no
such person directly or indirectly shall own or at any time thereafter acquire
any interest in any entity that is engaged in the beer business in the Territory
except, in the case of pre-existing interests, if such person has offered to
sell all such interests to the Company at a price agreed between the
Shareholders or, in the absence of agreement, at the fair market value for such
interests as determined by an Independent Investment Bank appointed by the
Shareholders (and, if such offer was accepted, has executed a definitive
agreement on terms reasonably satisfactory to the Company to effect such sale
and complied with its obligations thereunder), provided that a Change of Control
will not be deemed to have occurred until three (3) Business Days after the
price has been agreed by the Shareholders or, in the absence of agreement, the
fair market value has been determined by the Independent Investment Bank; or

(e)individuals who constituted the board of such Shareholder's Ultimate Holding
Company as at the date of this Agreement (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board of such Shareholder's
Ultimate Holding Company; provided that any individual becoming a director
subsequent to the date hereof whose appointment to fill a vacancy or to replace
an existing director or to fill a new board position or whose nomination for
election by such Shareholder's Ultimate Holding Company's shareholders was
approved in advance by any nominating committee or subcommittee of the Incumbent
Board or a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with any actual or threatened
solicitation of proxies (other than by such Shareholder's Ultimate Holding
Company) or actual or threatened election contest or is nominated by a party
acquiring Control of such Shareholder's Ultimate Holding Company; or

(f)consummation of (1) a reorganization, takeover, merger, consolidation, scheme
of arrangement, statutory share exchange or similar transaction or (2) any
transaction or series of transactions involving (i) the conversion of such
Shareholder's Ultimate Holding Company into two or more separate companies whose
shares trade, directly or indirectly, as a unit or (ii) any similar "dual headed
structure" (any of (1) or (2) being a "Business Combination") in each case
involving such Shareholder's Ultimate Holding Company unless immediately
following such Business Combination: (A) either all or substantially all of the
persons who were the respective beneficial owners of the outstanding Voting
Securities and, in the case of

5

--------------------------------------------------------------------------------



CBC's Ultimate Holding Company, outstanding MCBC Class A Stock, if any,
immediately prior to such Business Combination beneficially own in the
aggregate, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the parent entity (or, in the case of
the clause (2) of this paragraph, each of the parent entities) resulting from
such Business Combination, by virtue of their beneficial ownership immediately
prior to such Business Combination of such Shareholder's Ultimate Holding
Company's outstanding Voting Securities and, if applicable, outstanding MCBC
Class A Stock, as the case may be; or (B) at least one-half of the members of
the board of directors of the parent entity (or, in the case of the clause (2)
of this paragraph, each of the parent entities) resulting from such Business
Combination were members of the Incumbent Board of the relevant Shareholder's
Ultimate Holding Company at the time of execution of the initial definitive
agreement providing for such Business Combination or have been appointed by such
Ultimate Holding Company's shareholders or have been appointed by the Incumbent
Board excluding, for this purpose, any such individual who has been nominated by
a party acquiring Control of such Shareholder's Ultimate Holding Company; or

(g)a complete liquidation or dissolution of such Shareholder's Ultimate Holding
Company, unless, in any such case, as a result of such liquidation or
dissolution, and immediately after giving effect thereto, all or substantially
all of the assets theretofore owned by such Shareholder shall be owned by a
person substantially all of whose Voting Securities are beneficially owned by
substantially all of the persons who were the respective beneficial owners of
the outstanding Voting Securities and, in the case of CBC's Ultimate Holding
Company, outstanding MCBC Class A Stock, if any, immediately prior to the
commencement of such liquidation or dissolution, by virtue of their ownership
immediately prior to such commencement of such Shareholder's Ultimate Holding
Company's outstanding Voting Securities and, if applicable, outstanding MCBC
Class A Stock, as the case may be; or

(h)such Shareholder shall no longer be, directly or indirectly, a wholly owned
Subsidiary of its Ultimate Holding Company as of the date of this Agreement; or

(i)such Shareholder's Ultimate Holding Company as of the date of this Agreement,
or a successor Ultimate Holding Company pursuant to a transaction referred to in
paragraph (f) or (g) above that does not constitute a Change of Control, shall
no longer, directly or indirectly, have full power to control the election of a
majority of the directors of such Shareholder;

provided, however, that any transaction which is referred to in paragraph (f) or
(g) above and which is not a Change of Control pursuant to either paragraph (f)
or (g) shall still be a Change of Control if it is a Change of Control under any
other paragraph of this definition, and provided further that there shall not be
a Change of Control under paragraph (h) or (i) if a Shareholder itself becomes a
successor Ultimate Holding Company pursuant to a transaction referred to in
paragraph (f) or (g) above that does not constitute a Change of Control;

        "CIO" means the chief integration officer of the Company from time to
time;

        "CIO Delegation of Authority" means the specified authority of the CIO
in the agreed form, which is subject to variation in accordance with the terms
of this Agreement;

        "CIO Employment Agreement" means the agreement in the agreed form
between the CIO and the Company to be entered into on the date of this
Agreement;

        "Class 1 Amount" has the meaning given to it in Section 19.2(a);

        "Class A Share" has the meaning given to it in Recital D, the rights
attaching to which are set out in this Agreement;

6

--------------------------------------------------------------------------------



        "Class A Shareholder" means a Shareholder in its capacity as an owner of
Class A Shares;

        "Class B Share" has the meaning given to it in Recital D, the rights
attaching to which are set out in this Agreement;

        "Class B Shareholder" means a Shareholder in its capacity as an owner of
Class B Shares;

        "Code" means the United States Internal Revenue Code of 1986, as
amended;

        "Committee" means the Executive Committee, the Audit Committee, the
Ethics, Compliance and Corporate Responsibility Committee or the Compensation
Committee as the context requires;

        "Company" means MillerCoors LLC, a limited liability company formed
under the laws of the State of Delaware;

        "Company's Policies" means the policies adopted by the Board in the
agreed form in relation to:

(a)treasury compliance;

(b)distribution policy;

(c)internal control and compliance;

(d)corporate/social responsibility;

(e)corporate affairs/communications;

(f)M&A policy; and

(g)tax policy,

as amended from time to time;

        "Company Secretary" means the secretary of the Company from time to
time;

        "Compensation Committee Charter" means the charter of the Compensation
Committee in the agreed form, subject to variation in accordance with the terms
of this Agreement;

        "Competing Business" has the meaning given to it in Section 21.1;

        "Confidential Information" has the meaning given to it in Section 26.1;

        "Confidentiality Agreement" means the agreement between Molson Coors and
SABMiller dated October 26, 2006 in relation to the transaction contemplated by
this Agreement and the JV Agreement;

        "Contract Brewing Agreements" mean the Miller Contract Brewing Agreement
and the Molson Coors Contract Brewing Agreement;

        "Control" in relation to any entity means any of:

(a)direct or indirect ownership of more than fifty percent (50%) of the share
capital or other ownership interest in that entity; or

(b)the right to exercise more than fifty percent (50%) of the votes of equity
holders in that entity; or

(c)the right to receive more than fifty percent (50%) of the economic results of
the business of that entity (whether in the form of dividends, interest, royalty
or license payments, management fees or otherwise); or

(d)the contractual right to designate more than half of the members of that
entity's board of directors or similar governing body; or

7

--------------------------------------------------------------------------------



(e)the power to control, directly or indirectly, the direction of the management
or policies of such entity, whether such power is effected through ownership of
shares or other securities, by contract, by proxy or otherwise;

provided, however, that for the purposes of this definition and the definition
of other terms referring to "Control", none of Miller, SABMiller, CBC or Molson
Coors (or other members of the SABMiller Group or the Molson Coors Group) shall
be deemed to Control the Company, and the Company shall not be deemed to be
Controlled by (or under common Control with) any of them;

        "Coors Annual Financial Information" has the meaning given to it in
Section 39.1(c);

        "Coors Quarterly Financial Information" has the meaning given to it in
Section 39.1(b);

        "De Minimis Section 1.752-7 Liability" means a Section 1.752-7 Liability
with a Section 1.752-7 Liability Amount that is less than $5 million (treating
liabilities addressed in a single line item for financial statement provision
purposes as a single liability for this purpose);

        "Delaware Act" means the Delaware Limited Liability Company Act, 6 Del.
C. Section 18-101 et seq, as it may be amended from time to time, and any
successor to the Delaware Act;

        "Depreciation" means, for each Tax Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for U.S. federal income tax purposes with respect to an asset for such year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for U.S. federal income tax purposes at the beginning of such
year or other period, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the U.S. federal income tax depreciation,
amortization, or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Board;

        "Designated Section 1.752-7 Liability" means (i) the pension and retiree
benefit obligations of Molson Coors and its Subsidiaries and of Miller and its
Subsidiaries, respectively; and (ii) any other Section 1.752-7 Liability with a
Section 1.752-7 Liability Amount that is more than $20 million (treating
liabilities addressed in a single line item for financial statement provision
purposes as a single liability for this purpose); provided, however, that, for
the avoidance of doubt, no De Minimis Section 1.752-7 Liability nor the class of
all De Minimis Section 1.752-7 Liabilities shall be treated as a Designated
Section 1.752-7 Liability;

        "Director" means any person duly elected to act and who is serving as a
member of the Board of Directors as provided in this Agreement;

        "Dispute" has the meaning given to it Section 29.1;

        "Employee Benefit Plan" means each material "employee benefit plan", as
defined in Section 3(3) of ERISA, each material employment, severance or similar
contract, plan, program, arrangement or policy and each other material plan,
program, policy or arrangement (whether written or oral) providing for
compensation, bonuses, profit-sharing, stock option, stock purchase or other
stock related rights or other forms of incentive or deferred compensation,
vacation benefits, fringe benefits, insurance (including any self-insured
arrangements), health or medical benefits, employee assistance program,
disability or sick leave benefits, workers' compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits);

8

--------------------------------------------------------------------------------



        "Equity Award" means any outstanding stock option, stock appreciation
right, restricted stock award, restricted stock unit, or other equity or
equity-based award (including any modifications of such instrument);

        "Equity Funding" has the meaning given to it in Section 13.5;

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended;

        "Estimated Section 1.752-7 Liability Amounts" means (i) $176 million of
estimated pension and retiree benefit obligations of Molson Coors and its
Subsidiaries; and (ii) $505 million of estimated pension and retiree benefit
obligations of Miller and its Subsidiaries, each as estimated as of August 31,
2007;

        "Ethics, Compliance and Corporate Responsibility Committee Charter"
means the charter of the Ethics, Compliance and Corporate Responsibility
Committee in the agreed form, subject to variation in accordance with the terms
of this Agreement;

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations promulgated thereunder, and any successor
to such statute, rules or regulations;

        "Executive Committee" means the committee of the Company constituted in
accordance with Section 8.2(a);

        "Existing Business" has the meaning given to it in
Section 19.1(b)(ii)(1);

        "Existing Business Price" has the meaning given to it in Section 19.5;

        "Fair Market Value" has the meaning given to it in Schedule 4;

        "Family Shareholders" means each of Mr. Coors, Ms. Melissa Coors Osborn,
Mr. Eric Molson, Mr. Andrew Molson, any member of the family of any of them who
is a transferee by gift or inheritance, Pentland Securities (1981) Inc., 4280661
Canada Inc. and Adolph Coors Company LLC, and any trust controlled by any of
them, provided that no person or entity shall constitute a "Family Shareholder"
for the purposes of Section 24 unless it (i) is Mr. Peter Coors or Mr. Eric
Molson, or (ii) beneficially owns a majority of the outstanding shares of
Class A common stock of Molson Coors, or (iii) is acting in concert with other
persons (who meet the requirements of this definition) who, together with such
first person or entity, beneficially own, at least a majority of the outstanding
shares of Class A common stock of Molson Coors;

        "Final Capital Account Schedule" means the Capital Account schedule
delivered in accordance with Section 3.4(b)(i), as amended from time to time,
and replacing the Preliminary Capital Account Schedule as Schedule 1, reflecting
(a) the initial Capital Accounts of Miller and CBC as at the date of this
Agreement (including the Capital Contributions made in connection with the
execution of the Interim Operating Agreement); and (b)(i) the Asset Fair Market
Value and Tax basis of each asset (or class of assets) comprising part of the
initial Capital Contributions as at the date of this Agreement and (ii) the
amount of any liability (or class of liability) assumed by the Company as part
of the initial Capital Contributions as at the date of this Agreement
(including, with particularity, the amount and class of any Section 1.752-7
Liability);

        "Final Price" has the meaning given to it in Section 21.2;

        "Final Valuation Date" means such date on which the valuation undertaken
by Ernst & Young LLP of the Capital Contributions of each Shareholder is
completed, subject to mutual agreement of the Shareholders;

        "Financial Year" means a financial period of the Company commencing
(other than in the case of its initial financial period), on January 1 and
ending on December 31;

9

--------------------------------------------------------------------------------



        "First Tribunal" has the meaning given to it in Section 29.9;

        "Funding Decision" has the meaning given to it in Section 14.1(a);

        "Funding Fair Market Value" has the meaning given to it in Section 14.3;

        "Funding Party" has the meaning given to it in Section 14.2;

        "Funding Shareholder" has the meaning given to it in Section 13.3;

        "Governmental Authority" means any government, governmental, statutory,
regulatory or administrative authority, agency, body or commission or any court,
tribunal, or judicial, or arbitral body, whether federal, state, provincial,
local or foreign;

        "Gross Asset Value" means, with respect to any asset, the asset's
adjusted basis for U.S. federal income tax purposes, except as follows:

(a)the initial Gross Asset Value of any asset contributed by a Shareholder to
the Company shall be the gross Asset Fair Market Value of such asset, unreduced
by any Liens encumbering the asset, as determined by the Board;

(b)the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Asset Fair Market Values unreduced by any Liens encumbering the
assets, as determined by the Board as of the following times: (i) the
acquisition of additional Shares in the Company by any new or existing
Shareholder in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Shareholder of more than a de minimis
amount of property as consideration for a limited liability company interest
(within the meaning of the Delaware Act) in the Company; (iii) the liquidation
of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g); and (iv) upon any other event on which it is
necessary or appropriate to adjust the Gross Asset Values of the Company's
assets to comply with Treasury Regulation Section 1.704(b);

(c)the Gross Asset Value of any Company asset distributed to any Shareholder
shall be the gross Asset Fair Market Value (unreduced by any Liens encumbering
the asset) of such asset on the date of distribution (as determined by the
Board); and

(d)the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) of the Code or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), provided, that
Gross Asset Values shall not be adjusted pursuant to this paragraph (d) to the
extent the Board determines in good faith that an adjustment pursuant to
paragraph (b) above is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this paragraph (d).

        If the Gross Asset Value of an asset has been determined or adjusted
pursuant to this Agreement, such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses;

        "Holding Company" means in respect to any entity, the entity of which it
is a Subsidiary;

        "IBA Rules of Evidence" means the International Bar Association Rules on
the Taking of Evidence in International Commercial Arbitration, published by the
International Bar Association and adopted by a resolution of the IBA Council on
June 1, 1999;

        "IFRS" means International Financial Reporting Standards as applicable
to SABMiller as from time to time in effect;

10

--------------------------------------------------------------------------------



        "Implied Acquisition Price" has the meaning given to it in
Section 21.1(b);

        "Income Taxes" means any Taxes imposed on or measured by reference to
gross or net income or receipts; for the avoidance of doubt, Income Taxes shall
not include any sales, use, ad valorem, value added, transfer, payroll,
employment, excise, severance, stamp, physical improvements and infrastructure,
occupation or property taxes, any tariffs or customs duties, or any interest,
penalties, additions to tax or additional amounts imposed with respect thereto;

        "Income Tax Returns" means any Tax Returns relating to Income Taxes;

        "Indebtedness" means, with respect to any person, any indebtedness of
such person, whether or not contingent: (i) in respect of borrowed money;
(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof); (iii) in respect of
banker's acceptances; (iv) representing capital lease obligations;
(v) representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; and (vi) representing any interest rate or currency hedging
obligations, if and to the extent any of the preceding items (other than letters
of credit and hedging obligations) would appear as a liability upon a balance
sheet of such person prepared in accordance with IFRS or U.S. GAAP, as
applicable. In addition, "Indebtedness" includes: (a) all Indebtedness of others
secured by a Lien on any asset of such person (whether or not such Indebtedness
is assumed by such person) and (b) to the extent not otherwise included, every
obligation of the type referred to above of any other person, the payment of
which such person has guaranteed or for which such person is otherwise
responsible or liable;

        "Indemnified Persons" has the meaning given to it in Section 10.1;

        "Independent Investment Bank" means the bank or banks appointed pursuant
to Section 36;

        "Inflation Rate" means the change in the U.S. Consumer Price Index, as
calculated and published by the U.S. Bureau of Labor between specified periods
(or, if the U.S. Bureau of Labor ceases to publish such index, the most
comparable similar index published by the U.S. federal government, as selected
by the CEO);

        "Initial Independent Investment Bank" has the meaning given to it in
Section 36.2(c);

        "Initial Shareholder" means each of Miller and CBC;

        "Insolvency Event" means the occurrence of any of the following events
with respect to a person:

(a)the entry of a decree or order by a court having jurisdiction adjudging the
person bankrupt or insolvent;

(b)the entry of a decree or order by a court having jurisdiction approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the person under applicable bankruptcy Law; or

(c)the institution of voluntary proceedings under the U.S. Bankruptcy Code (or
any other voluntary proceedings under any analogous Law) or other dissolution
proceedings by the person,

but excludes any event above when it has occurred for the sole purpose of a
scheme for the solvent amalgamation of that person with one or more other
companies or the solvent reconstruction, recapitalization or reorganization of
that person;

        "Intellectual Property" means all intellectual property and other
similar proprietary rights in any jurisdiction, whether owned or held for use
under license, whether registered or unregistered, including without limitation
such rights in and to: (i) issued patents and all provisional and pending patent
applications, any and all divisions, continuations, continuations-in-part,
reissues, continuing patent

11

--------------------------------------------------------------------------------




applications, re-examinations, and extensions thereof, any counterparts claiming
priority therefrom, utility models, patents of importation/confirmation,
certificates of invention, certificates of registration and like rights
(collectively, "Patents"), and any patent disclosures, invention disclosures,
discoveries and improvements, whether or not patentable; (ii) copyrights and
copyrightable works, including databases (or other collections of information,
data, works or other materials) and design rights (collectively, "Copyrights"),
(iii) technology, know-how, processes, trade secrets, inventions (including
inventions conceived prior to the date of this Agreement but not documented as
of the date of this Agreement), business information, technical information,
methods, marketing information and materials, business plans, proprietary data,
formulae, techniques, specifications, research and development data, non-public
information and confidential information, and rights to limit the use or
disclosure of any of the foregoing by any person (collectively, "Trade
Secrets"), (iv) computer software (including source code and object code, data
files, application programming interfaces, computerized databases and other
software-related specifications (collectively, "Software")), (v) registered and
unregistered trademarks, trade names, service marks and service names, brand
names, domain names, trade dress, logos, slogans and other indicia of original
(collectively, "Trademarks"), (vi) rights of publicity and other rights to use
the names and likeness of individuals, and (vii) claims, causes of action and
defenses relating to any of the foregoing; in each case, including
registrations, applications, recordings, and extensions and common-law rights
relating to any of the foregoing;

        "Interim Operating Agreement" has the meaning given to it in Recital A;

        "Interim Relief Application" has the meaning given to it in
Section 29.10;

        "Intragroup Account" has the meaning set forth in Section 25.5(a)(iv);

        "IPO" means an initial registered, underwritten public offering of
equity securities of the Company or any of its Subsidiaries in the United States
or a successful application being made for some or all of the equity securities
of the Company or any of its Subsidiaries to be admitted to trading on any
securities market or stock exchange anywhere else in the world;

        "JV Agreement" has the meaning given to it in Recital C;

        "Last Offer Notice" has the meaning given to it in Section 18.10;

        "Law" means any law, statute, regulation, ordinance, rule, order,
decree, judgment, consent decree, settlement agreement or governmental
requirement enacted, promulgated, entered into, agreed to or imposed by any
Governmental Authority;

        "LCIA" means the London Court of International Arbitration;

        "LCIA Court" means the Court of the LCIA;

        "LCIA Rules" means the rules adopted by the LCIA governing arbitrations
commencing on or after January 1, 1998;

        "Lien" means any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable Law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction;

        "LK Employment Agreement" means the agreement in the agreed form between
Mr. Kiely and the Company to be entered into on the date of this Agreement;

        "Market Share" means in relation to any Shareholder, the volume of sales
of beer and malt beverages made in the relevant country by all members of that
Shareholder's Group as a percentage of the total sales of beer and malt
beverages made in that country as shown in the most recently

12

--------------------------------------------------------------------------------




published relevant Regional and Country Report by Plato Logic Limited (or if
Plato Logic Limited ceases to publish such reports, as shown in the most
comparable similar report or reports published by such other reputable similar
publisher agreed by the Board acting unanimously or selected by the CEO if not
agreed by the Board), appropriately adjusted for acquisitions and dispositions
in the period since the last such report;

        "Material Asset" means any asset or group of related assets contributed
by a Shareholder and sold or otherwise disposed of (or, in the case of a group
of related assets, contemporaneously sold or otherwise disposed of) by the
Company with an Asset Fair Market Value at the time of sale or disposition in
excess of $5,000,000;

        "Miller" has the meaning given to it in the preamble;

        "Miller Annual Financial Information" has the meaning given to it in
Section 39.3(c);

        "Miller Annual Forecast" has the meaning given to it in Section 39.3(e);

        "Miller Borrowings Account" means such bank account of Miller as Miller
shall designate to Molson Coors from time to time;

        "MillerCoors Group" means the Company and its Subsidiaries and
"MillerCoors Group Member" shall be construed accordingly;

        "Miller Contract Brewing Agreement" means those agreements entered into
pursuant to the Brand Cooperation Agreement between the Company and the
applicable member of the Wider SABMiller Group relating to certain contract
brewing arrangements;

        "Miller Director" means a Director of the Company appointed by Miller
and unless the context requires otherwise shall include his or her alternate;

        "Miller Intragroup Account" means the bank account of Miller designated
as such to Molson Coors prior to the date of this Agreement, or such other
account as Miller shall designate from time to time;

        "Miller Quarterly Financial Information" has the meaning given to it in
Section 39.3(b);

        "Miller TMA Group" means Miller and all the TMA Affiliates of Miller
that are not also TMA Affiliates of SABMiller determined without regard to its
ownership of Miller;

        "Molson Canada" means Molson Coors Canada Inc., a corporation
incorporated under the laws of Ontario, Canada;

        "Molson Coors" has the meaning given to it in the preamble;

        "Molson Coors CEO" means the chief executive officer of Molson Coors
from time to time;

        "Molson Coors Contract Brewing Agreement" means that agreement entered
into pursuant to the Brand Cooperation Agreement between the Company and the
applicable member of the Wider Molson Coors Group relating to certain contract
brewing arrangements;

        "Molson Coors Group" means Molson Coors and its Controlled Affiliates
and "member of the Molson Coors Group" shall be construed accordingly;

        "Monthly Distributions" has the meaning given to it in Section 16.1(a);

        "Mr. Coors" means Mr. Pete Coors;

        "Mr. Kiely" means Mr. Leo Kiely;

        "Mr. Long" means Mr. Tom Long;

13

--------------------------------------------------------------------------------



        "Net Targeted Tax Deductions" has the meaning given to it in
Section 17.4(c);

        "Neutral Advisor" has the meaning given to it in Section 12.3;

        "Non-Funding Notice" has the meaning given to it in Section 13.6;

        "Non-Funding Party" has the meaning given to it in Section 14.1;

        "Non-Selling Shareholder" has the meaning given to it in Section 18.3;

        "Non-Transfer Period" means the period ending on the date which is five
years after the date of this Agreement;

        "Offer Notice" has the meaning given to it in Section 18.4;

        "Offer Period" has the meaning given to it in Section 18.4;

        "Original Funding" has the meaning given to it in Section 14.1(b);

        "Original Transferor" has the meaning given to it in Section 18.2(b);

        "Party" means each of Miller, CBC, SABMiller, Molson Coors and any other
person that becomes a party to this Agreement (as permitted or required by this
Agreement) by executing a counterpart in the form agreed by the Parties, and
"Parties" shall be construed accordingly;

        "Percentage Interest" means, at any time, with respect to a Shareholder,
the percentage determined by dividing (i) the total number of Class A Shares and
Class B Shares owned by such Shareholder by (ii) the total number of Shares
issued and outstanding;

        "Preliminary Capital Account Schedule" means the schedule to be attached
as Schedule 1 setting out (a) the preliminary Capital Accounts of Miller and CBC
as at the date of this Agreement (including the Capital Contributions made in
connection with the execution of the Interim Operating Agreement) and (b)(i) the
preliminary Asset Fair Market Value and Tax basis of each asset (or class of
assets) comprising part of the initial Capital Contributions as at the date of
this Agreement and (ii) the preliminary amount of any liability (or class of
liability) assumed by the Company as part of the initial Capital Contributions
as at the date of this Agreement (including, with particularity, the amount and
class of any Section 1.752-7 Liability);

        "President-CCO" means the President and Chief Commercial Officer of the
Company from time to time;

        "President-CCO Delegation of Authority" means the specified authority of
the President-CCO in the agreed form, which is subject to variation in
accordance with the terms of this Agreement;

        "Proceedings" means any governmental, judicial or adversarial
proceedings (public or private), litigation, suits, arbitration, disputes,
claims, causes of action or investigations;

        "Profit" and "Loss" means, for each Tax Year or other period, an amount
equal to the Company's taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(a)any income of the Company that is exempt from U.S. federal income tax and not
otherwise taken into account in computing Profit or Loss shall be added to such
taxable income or loss;

(b)any expenditures of the Company described in Section 705(a)(2)(B) of the Code
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profit or Loss shall be subtracted from such taxable income or loss;

14

--------------------------------------------------------------------------------



(c)in the event the Gross Asset Value of any Company asset is adjusted pursuant
to this Agreement, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing such
taxable income or loss;

(d)gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
adjusted for Depreciation, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

(e)in lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Tax Year or other period;

(f)any items which are specially allocated pursuant to the provisions of this
Agreement shall not be taken into account in computing Profit or Loss;

        "Proposed Purchaser" has the meaning given to it in Section 18.9;

        "Qualified Company Borrowing" means one or more Borrowings (a) that are
owed by the Company or a TMA Affiliate of the Company, not exceeding in the
aggregate $50 million at any time, and were incurred prior to the date of this
Agreement by a Shareholder or a TMA Affiliate of such Shareholder; or (b) that
are incurred by the Company to finance the acquisition of business assets or to
fund seasonal or other short term fluctuations in working capital needs and to
which SABMiller has consented in writing, provided that SABMiller shall only
withhold such consent if, in its reasonable judgement, such Borrowings would not
constitute "Qualified Joint Venture Indebtedness" pursuant to clause (ii) of the
definition thereof in the TMA;

        "Regulatory Allocations" has the meaning given to it in Section 17.3(a);

        "Regulatory Approvals" shall mean any consent, approval, authorization,
waiver, permit, grant, franchise, concession, agreement, license, exemption or
order of, registration, certificate, declaration or filing with, or report or
notice of or to, any Governmental Authority;

        "Replacement Funding" has the meaning given to it in Section 14.2;

        "Replacement Funding Shares" has the meaning given to it in
Section 14.4(a);

        "Representatives" means in relation to any Party, any of its directors,
officers, employees, agents, legal counsel and financial advisors;

        "Required Funding" has the meaning given to it in Section 14.4(a);

        "Required Funding Shares" has the meaning given to it in
Section 14.4(a);

        "Reserved Matters" means those matters set out in Section 9.1;

        "Royalty Agreement" means any royalty agreement entered into by the
Company with a member of the Wider SABMiller Group or a member of the Wider
Molson Coors Group as contemplated in the Brand Cooperation Agreement, and
"Royalty rate" and "Royalty Review Date" shall have the meanings set forth in
such royalty agreement;

        "SABMiller" has the meaning given to it in the preamble;

        "SABMiller CEO" means the chief executive officer of SABMiller from time
to time;

        "SABMiller Group" means SABMiller and its Controlled Affiliates and
"member of the SABMiller Group" shall be construed accordingly;

        "SABMiller Quarters" means the three-month periods ending June 30,
September 30, December 31 and March 31 respectively, and "SABMiller Quarter"
means any one of them;

15

--------------------------------------------------------------------------------



        "SABMiller TMA Group" means SABMiller and all TMA Affiliates of
SABMiller that are not members of the Miller TMA Group;

        "SABMiller Year" means the 12-month period commencing on April 1 and
ending on March 31;

        "Sale Notice" has the meaning given to it in Section 18.3;

        "Sale Price" has the meaning given to it in Section 18.3;

        "Sale Shares" has the meaning given to it in Section 18.3;

        "Section 1.752-7 Liability" means a "§ 1.752-7 liability" within the
meaning of Treasury Regulation Section 1.752-7(b)(3) that is assumed by the
Company;

        "Section 1.752-7 Liability Amount" has the meaning given to it in
Section 17.4(e)(i);

        "Selling Shareholder" has the meaning given to it in Section 18.3;

        "Services Agreements" means the agreements in the agreed form between
the Company and Miller and between the Company and CBC, in each case related to
services to be provided by the Company to Miller or CBC, as the case may be;

        "Share" means a limited liability company interest in the Company,
representing a fractional part of the interests of all Shareholders of a class
or classes, as applicable, including an economic interest in the Company and
having the relative rights, powers and duties set forth in this Agreement. The
Shares shall be divided into separate classes or series of interests in the
Company for the purposes of the Delaware Act, the initial classes consisting of
the Class A Shares and the Class B Shares;

        "Shareholder" means each of Miller and CBC, in its capacity as, and so
long as it is, a holder of Shares, and any person subsequently admitted as a
Shareholder in accordance with Section 18 (it being understood that each
Shareholder shall be a member of the Company within the meaning of
Section 18-101(11) of the Delaware Act);

        "Shareholder's Group" means the Molson Coors Group or the SABMiller
Group as the context may require and "member of the Shareholder's Group" shall
be construed accordingly;

        "Shareholders' Reporting Delegation of Authority" means the specified
authority of the Shareholders' reporting function in the agreed form, which is
subject to variation in accordance with the terms of this Agreement;

        "Subsidiary" as it relates to any person, means with respect to such
person, any other person of which the specified person, either directly or
through or together with any other of its Subsidiaries, owns more than fifty
percent (50%) of the voting power in the election of directors or their
equivalents, other than as affected by events of default;

        "Target Ratio" has the meaning given to it in Section 17.4(c);

        "Tax" or "Taxes" means any U.S. federal, state, local, or foreign tax or
other governmental charge, fee, levy, or assessment of whatever kind or nature,
including all U.S. federal, state, local, or foreign income, gross receipts,
windfall profits, severance, property, physical improvements and infrastructure,
production, sales, use, license, excise, franchise, employment, premium,
recording, documentary, transfer, back-up withholding, turnover, net asset,
capital gains, value added, estimated, ad valorem, payroll, and employee
withholding, stamp, customs, occupation, or similar taxes, and any social
charges or contributions together with any interest, additions, or penalties
with respect to these Taxes and any interest in respect of any additions or
penalties;

        "Tax Distribution" has the meaning given to it in Section 16.2(a);

16

--------------------------------------------------------------------------------



        "Tax Matters Shareholder" shall have the same meaning as "tax matters
partner" as set forth in Section 6231 of the Code and means the Shareholder
designated as such pursuant to Section 25.2(a);

        "Tax Return" or "Tax Returns" has the meaning given to it in
Section 25.1(a);

        "Tax Year" means the taxable year required pursuant to the Code and the
Treasury Regulations promulgated thereunder, including without limitation
Section 706 thereof; for the avoidance of doubt, as of the date of this
Agreement, the "Tax Year" shall be a period of the Company (i) commencing (other
than in the case of its initial period), on April 1 of any year and ending
(other than in the case of its final period) on March 31 of the following year;
(ii) in the case of its initial period, commencing on the date of this Agreement
and ending on March 31 of the following year; and (iii) in the case of its final
period, commencing April 1 and ending on the date final liquidating
distributions are made, unless otherwise required by the Code;

        "Territory" means the United States and Puerto Rico and all United
States military bases located in the United States or Puerto Rico;

        "Third Party Sale Notice" has the meaning given to it in
Section 18.9(b);

        "3/5 Year Strategic Plan" means the strategic plan for the MillerCoors
Group approved by the Board and amended from time to time;

        "TMA" means the Tax Matters Agreement, dated May 30, 2002, between
Philip Morris Companies Inc. (now named Altria Group, Inc.) and South African
Breweries plc (now named SABMiller plc), as amended pursuant to the Amendment
and Clarification of Tax Matters Agreement, dated April 23, 2008;

        "TMA Affiliate" means, with respect to any person or entity, each other
person or entity in which the first person or entity directly or indirectly owns
any stock, share, membership interest, participation right, or other ownership
interest, or with respect to which the first person or entity possesses directly
or indirectly the power to direct or cause the direction of the management and
policies of such other person or entity, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise;

        "Transfer" means assign, transfer, mortgage, sell, charge, pledge or
otherwise dispose of or grant a Lien on, directly or indirectly in any manner
whatsoever (including by operation of law or otherwise);

        "Transferee" has the meaning given to it in Section 18.2(b);

        "Treasury Regulation" means the final, temporary, or proposed
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations);

        "Ultimate Holding Company" means, with respect to Miller and CBC,
SABMiller and Molson Coors, respectively, or their respective successors as a
result of one or successive transactions referred to in clauses (f) or (g) of
the definition of "Change of Control" and which do not result in a Change of
Control of Miller or CBC, respectively;

        "United States" means the 50 states of the United States of America and
the District of Columbia, and the "U.S." shall be construed accordingly;

        "U.S. GAAP" means the accounting principles generally accepted in the
United States as from time to time in effect;

        "Valued Price" has the meaning given to it in Section 21.2;

        "Vice Chairman" means the Vice Chairman of the Board from time to time;

17

--------------------------------------------------------------------------------



        "Voting Agreement" means the Class A Common Stock Voting Trust
Agreement, made and entered into as of February 9, 2005, by and among Pentland
Securities (1981) Inc., Adolph Coors, Jr. Trust, the Trustee thereto, and any
other person bound by the terms thereof as a Beneficiary, as such Agreement may
be amended from time to time;

        "Wholly Owned Affiliate" means any Affiliate which is directly or
indirectly ultimately wholly beneficially owned by SABMiller or by Molson Coors,
as the case may be;

        "Wider Group" means either the Wider Molson Coors Group or the Wider
SABMiller Group, as the context requires;

        "Wider Molson Coors Group" means the Molson Coors Group and any other
person in which any member or members of the Molson Coors Group (aggregating
their interests) has a substantial interest, where a substantial interest means
a direct or indirect interest in twenty percent (20%) or more of the equity
capital of such person; and

        "Wider SABMiller Group" means the SABMiller Group and any other person
in which any member or members of the SABMiller Group (aggregating their
interests) has a substantial interest, where a substantial interest means a
direct or indirect interest in twenty percent (20%) or more of the equity
capital of such person.

1.2.  In this Agreement:

(a)a reference to a Section, paragraph or schedule is, unless stated otherwise,
a reference to a Section or paragraph of, or schedule to, this Agreement;

(b)a reference in a schedule to a paragraph is, unless otherwise stated, a
reference to a paragraph in that schedule or, where that schedule is split into
parts, a reference to a paragraph in that part of that schedule;

(c)except as otherwise provided, a reference to any statute or statutory
provision is a reference to that statute or statutory provision as re-enacted,
amended or extended as at the date of this Agreement;

(d)a reference to a "person" includes any individual, company, corporation,
firm, partnership, joint venture, association, state, state agency, institution
or trust (whether or not having a separate legal personality);

(e)a reference to a document being in the "agreed form" is a reference to a
document in the form and terms approved and, for the purposes of identification
only, initialed, by or on behalf of SABMiller and Molson Coors on or before the
date of this Agreement with any alterations that are agreed in writing by or on
behalf of each Party at any time before the date of this Agreement;

(f)a reference to one gender is a reference to all or any genders;

(g)a reference to a particular time of day is, unless stated otherwise, a
reference to that time in New York, New York, United States of America;

(h)a reference to a person's "Group" is, unless otherwise stated, a reference to
that person and its Affiliates but, for the avoidance of doubt, any reference to
the SABMiller Group or the Molson Coors Group excludes the MillerCoors Group and
any reference to the MillerCoors Group excludes Miller and CBC and all persons
Controlling them or under common Control with them; and

(i)a reference to "including" or "includes" does not limit the scope of the
meaning of the words preceding it.

18

--------------------------------------------------------------------------------





1.3.  The schedules form part of this Agreement and a reference to "this
Agreement," "herein" or words of similar import include this Agreement and its
schedules.

1.4.  The headings in this Agreement do not affect its interpretation.

1.5.  Any capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the JV Agreement.

2.     ORGANIZATIONAL MATTERS.

2.1.  Formation

        The Company has been formed as a Delaware limited liability company by
the execution and filing with the Secretary of State of the State of Delaware of
the Certificate under and pursuant to the Delaware Act and the execution of the
Interim Operating Agreement. This Agreement amends and restates the Interim
Operating Agreement in its entirety, and the Company shall be continued in
accordance with this Agreement. The rights and liabilities of the Shareholders
shall be as provided in the Delaware Act, except as otherwise provided in this
Agreement.

2.2.  The Certificate, etc.

(a)The Certificate was executed by an authorized person of the Company, and
caused to be filed with the Secretary of State of the State of Delaware on
April 4, 2008. The Shareholders agree to:

(i)ratify and confirm the execution and filing of the Certificate;

(ii)execute, file and record, or cause the Company to execute, file and record,
all such other certificates and documents, including amendments to the
Certificate; and

(iii)to do such other acts as may be reasonably necessary to comply with all
requirements for the continuation and operation of a limited liability company,
the ownership of property, and the conduct of business under the Laws of the
State of Delaware and any other jurisdiction in which the Company may own
property or conduct business.

(b)Any person authorized by the Board shall be an authorized person within the
meaning of the Delaware Act to execute and cause to be filed any amendments to
the Certificate and any other documents or certificates (and any amendments or
restatements thereof) required or permitted to be filed in the office of the
Secretary of State of the State of Delaware.

2.3.  Name

        The name of the Company is MillerCoors LLC, unless altered by resolution
of the Board in accordance with Section 5.5(e). If the Company does business
under a name other than MillerCoors LLC, the Company shall file a trade name or
similar certificate as may be required by Law.

2.4.  Purpose

        The Company is organized to:

(a)serve as the vehicle for the joint venture between Miller and CBC relating to
the combination of their respective operations in the Territory; and

(b)have all of the powers and privileges permitted by and conferred upon limited
liability companies under the Delaware Act.

19

--------------------------------------------------------------------------------





2.5.  Foreign Qualification

        The Shareholders shall cause the Company to comply with all requirements
necessary to qualify the Company as a foreign limited liability company in each
jurisdiction in the Territory where such qualification is necessary in order to
conduct the business of the Company. Each Shareholder shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming to this Agreement that are necessary or appropriate to qualify,
continue or terminate the Company as a foreign limited liability company in all
such jurisdictions in which the Company may or does conduct business.

2.6.  Principal Office; Registered Office

(a)The principal office of the Company shall be located at such place as may be
approved by resolution of the Board in accordance with Section 5.5(e) and all
business and activities of the Company shall be deemed to have occurred at its
principal office. Subject to Section 9.1(s), the Company may maintain offices at
such other place or places as the Board deems advisable. Notification of any
such change shall be given to all Shareholders.

(b)The registered office of the Company required by the Delaware Act to be
maintained in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, DE, 19801 or such
other office (which need not be a place of business of the Company) as the Board
may designate from time to time in the manner provided by applicable Law.

(c)The registered agent of the Company for service of process in the State of
Delaware is The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, DE, 19801 or such other person or persons as the Board may
designate from time to time in the manner provided by applicable Law.

2.7.  Term

        The term of the Company commenced upon the filing of the Certificate in
accordance with the Delaware Act and shall continue until dissolution and
termination of the Company in accordance with the provisions of Section 35.

2.8.  No State Law Partnership

(a)The Shareholders intend that the Company not be a partnership (including,
without limitation, a limited partnership), and that no Shareholder be a partner
of any other Shareholder by virtue of this Agreement (except for Tax purposes as
set out in Section 2.8(b)), nor, except as may be expressly set forth herein,
constitute any Party as the agent of any other Party for any purpose, and
neither this Agreement nor any other document entered into by the Company or any
Shareholder relating to the subject matter of this Agreement shall be construed
to suggest otherwise.

(b)The Shareholders intend that the Company and each non-wholly-owned domestic
Subsidiary of the Company shall be treated as a partnership, and that each
wholly owned domestic Subsidiary of the Company shall be treated as a
disregarded entity for U.S. federal and, if applicable, state or local income
Tax purposes, and that each Shareholder and the Company shall file all Tax
Returns and shall otherwise take all Tax and financial reporting positions in a
manner consistent with such treatment. Without the vote of the holders of all of
the outstanding Class A Shares, the Company shall not make, and shall not cause
any domestic Subsidiary to make, an election to be treated as a corporation for
U.S. federal income tax

20

--------------------------------------------------------------------------------



purposes pursuant to Treasury Regulation Section 301.7701-3 (or any successor
regulation or provision) or, if applicable, any state and local income Tax
purposes.

2.9.  Lack of Authority of Shareholders

        Except as expressly set out in this Agreement, no Shareholder shall have
the authority or power to act for or on behalf of the Company, to do any act
that would be binding on the Company, or to incur any expenditures, debts,
liabilities or obligations on behalf of the Company.

2.10.  Amendment and Restatement of Interim Operating Agreement

        This Agreement amends and restates the Interim Operating Agreement in
its entirety.

3.     CAPITAL ACCOUNTS AND SHARES.

3.1.  Shareholders

        The name, address, and number of Shares of each class of Shares of each
Initial Shareholder are listed on the Capital Account Schedule. The Capital
Account Schedule shall be amended from time to time and any reference in this
Agreement to the Capital Account Schedule is deemed to be a reference to the
Capital Account Schedule as amended and in effect from time to time. Each person
listed on the Capital Account Schedule:

(i)with respect to the initial issuances of Shares upon the formation of the
Company, was admitted as a Shareholder of the Company with respect to the Shares
so issued upon such person's execution of the Interim Operating Agreement and
receipt by the Company of such person's Capital Contribution on the date thereof
as set out in the Preliminary Capital Account Schedule and the Final Capital
Account Schedule; and

(ii)with respect to the issuances of Shares on the date hereof, is hereby
admitted as a Shareholder of the Company with respect to the Shares so issued on
the date hereof upon such person's execution of this Agreement and receipt by
the Company of such person's Capital Contribution on the date hereof as set out
in the Preliminary Capital Account Schedule and the Final Capital Account
Schedule.

        Each Shareholder's interest in the Company, including such Shareholder's
interest in Profits, Losses and distributions of the Company and the right to
vote, if applicable, on certain matters as provided in this Agreement, shall be
represented by the Shares owned by such Shareholder. The ownership of Shares
shall entitle each Shareholder to allocations of Profits, Losses and
distributions as set out in Sections 16 and 17 of this Agreement.

3.2.  Limitation of Liability; No Personal Liability of Shareholders

(a)Except as otherwise provided by the provisions of the Delaware Act that,
pursuant to the Delaware Act, cannot be altered by agreement of the Parties,
each Shareholder's liability to provide capital or other assets to the Company
shall be limited to such Shareholder's agreed investment in the Company,
including any additional Capital Contributions such Shareholder is committed to
make under this Agreement to the extent such investment or contribution has not
yet been made, and in the case of additional Capital Contributions, such
obligation shall be solely to provide such contributions for the purposes such
Shareholder has committed to make such additional Capital Contributions, and,
except as otherwise provided by the provisions of the Delaware Act that,
pursuant to the Delaware Act, cannot be altered by agreement of the Parties, no
Shareholder shall have any further obligation to make any other contributions of
capital or provide other property to the Company.

21

--------------------------------------------------------------------------------



(b)Except as otherwise provided by the Delaware Act:

(i)the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Shareholder shall be obligated personally for
any such debt, obligation or liability of the Company solely by reason of being
a Shareholder of the Company; and

(ii)no Shareholder shall be liable for any obligation of the Company unless such
liability is expressly assumed by such Shareholder in a separate written
agreement signed by such Shareholder.

(c)In accordance with the Delaware Act and the Laws of the State of Delaware, a
Shareholder may, under certain circumstances, be required to return amounts
previously distributed to such Shareholder. It is the intent of the Shareholders
that no distribution to any Shareholder pursuant to Section 16 shall be deemed a
return of money or other property paid or distributed in violation of the
Delaware Act. The payment of any such money or distribution of any such property
to a Shareholder shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and the Shareholder receiving any such
money or property shall not be required to return to any person any such money
or property. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Shareholder is obligated
to make any such payment; such obligation shall be the obligation of such
Shareholder and not of any other Shareholder.

3.3.  Capital Accounts

        A separate Capital Account will be maintained for each Shareholder in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv). Each
Shareholder's initial Capital Account balance on the date of this Agreement
shall be determined pursuant to Section 3.4. Thereafter, the Capital Account of
each Shareholder will be adjusted as follows:

(a)Each Shareholder's Capital Account shall be increased by the amount of cash
and the Gross Asset Value of other property contributed, the amount of Profits
allocated to such Shareholder (and any items of income or gain specially
allocated to such Shareholder) pursuant to Sections 17.1 and 17.2 and the amount
of any Company liabilities that are assumed by such Shareholder or that are
secured by a Company asset distributed to such Shareholder.

(b)Each Shareholder's Capital Account shall be decreased by the amount of cash
and the Gross Asset Value of any Company asset distributed to such Shareholder
pursuant to any provision of this Agreement, the amount of Losses allocated to
such Shareholder (and any items of loss or deduction specially allocated to such
Shareholder) pursuant to Sections 17.1 and 17.2 and the amount of any
liabilities of such Shareholder that are assumed by the Company or that are
secured by any asset contributed by such Shareholder to the Company.

(c)In the event any Shares are transferred in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the portion of the Shares so Transferred.


        The provisions of this Section 3.3 relating to the maintenance of
Capital Accounts have been included in this Agreement to comply with
Section 704(b) of the Code and the Treasury Regulations promulgated thereunder
and will be interpreted and applied in a manner consistent with those
provisions. If the Board shall determine that it is prudent to modify the manner
in which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with such Treasury Regulations, the Board may make such
modifications, provided, however, that no such change shall have

22

--------------------------------------------------------------------------------



an adverse effect upon the amount distributable to any Shareholder pursuant to
this Agreement or the timing of such distribution.

3.4.  Determination of Capital Accounts

(a)The Company shall prepare and deliver to each Party the Preliminary Capital
Account Schedule no later than one month after the date of this Agreement. The
Parties shall determine and reflect on the Preliminary Capital Account
Schedule (i) the estimated Asset Fair Market Value and Tax basis as of the date
of this Agreement of each asset (or class of assets) comprising part of the
initial Capital Contributions; and (ii) the estimated amount as of the date of
this Agreement of any liability (or class of liability) assumed by the Company
as part of the initial Capital Contributions (including, with particularity, the
amount and class of any Section 1.752-7 Liability). The Parties shall also
reflect on the Preliminary Capital Account Schedule an agreed-upon methodology
by which the amounts set forth thereon shall be updated to reflect the actual
amounts thereof as of the date of contribution pursuant to the JV Agreement,
such methodology to be consistent with the methodology used for determining the
amounts as of January 3, 2008.

(b)

(i)On or within sixty (60) days after the Final Valuation Date, except to the
extent provided in Section 3.4(b)(i)(2), the Company shall prepare and deliver
to each Party a Final Capital Account Schedule, prepared as set forth in
Section 3.4(a) above, which will reflect each Shareholder's initial Capital
Account as of the date of this Agreement, provided that a Shareholder's initial
Capital Account shall be determined taking into account any Adjustment Amounts
to a Shareholder pursuant to Section 2.10 of the JV Agreement as set forth
below:

(1)If, as of the Final Valuation Date, the Adjustment Amounts have been paid in
accordance with Section 2.10 of the JV Agreement, or if those amounts have not
been paid, but the Closing CBC Retiree Amount and Closing Miller Retiree Amount,
respectively, and the corresponding Adjustment Amounts, have been agreed upon by
the Shareholders and are not subject to a dispute pursuant to
Section 2.10(b)(iii) or Section 2.10(c)(iii) of the JV Agreement, the initial
Capital Account of a Shareholder shall be determined within sixty (60) days
after the Final Valuation Date, taking into account the Adjustment Amounts so
paid or agreed.

(2)If, on the Final Valuation Date, there is a dispute regarding the Closing CBC
Retiree Amount or Closing Miller Retiree Amount, as the case may be, pursuant to
Section 2.10(b)(iii) or 2.10(c)(iii) of the JV Agreement, or if the Shareholders
have not yet agreed on the Closing CBC Retiree Amount or the Closing Miller
Retiree Amount, the initial Capital Account of a Shareholder shall be determined
as soon as possible, but no later than thirty (30) days after the CBC Retiree
Liabilities or Miller Retiree Liabilities and the corresponding Adjustment
Amounts are finally determined or agreed upon.

(ii)For the avoidance of doubt, on the Final Capital Account Schedule, Miller's
initial Capital Account will represent fifty-eight percent (58%) and CBC's
initial Capital Account will represent forty-two percent (42%), respectively, of
the aggregate initial Capital Accounts, taking into account the payment of any
Adjustment Amounts in accordance with Section 3.4 (b)(i).



(c)From the date of this Agreement and until the delivery of the Final Capital
Account Schedule, all allocations of Profits and Losses, including Regulatory
Allocations and Tax

23

--------------------------------------------------------------------------------



Allocations, as the case may be, shall be determined and made based on the
Capital Accounts of the Shareholders as set forth on the Preliminary Capital
Account Schedule. These allocations shall be re-determined and adjusted, as
appropriate, upon delivery of the Final Capital Account Schedule as if the
initial Capital Accounts as set forth on the Final Capital Account Schedule
would have been available on the date of this Agreement.

(d)The Final Capital Account Schedule, as revised from time to time, shall be
deemed to be incorporated by reference into this Agreement and the Parties agree
to be bound by the Final Capital Account Schedule as if it were included in this
Agreement. Except as otherwise provided in this Agreement, whenever it is
necessary to determine the Capital Account balance of any Shareholder, the
Capital Account balance of such Shareholder shall be determined after giving
effect to all allocations pursuant to Section 17 and all contributions and
distributions made prior to the time as of which such determination is to be
made.


3.5.  Negative Capital Accounts

        No Shareholder shall be required to pay to any other Shareholder or the
Company any deficit or negative balance that may exist from time to time in such
Shareholder's Capital Account (including upon and after dissolution of the
Company).

3.6.  No Withdrawal

        No person shall be entitled to withdraw any part of such person's
Capital Contributions or Capital Account or to receive any distribution from the
Company, except as expressly provided in this Agreement.

3.7.  Certificates

        The interest in the Company owned by each of the Shareholders
(denominated in Shares) shall be evidenced by one or more certificates. Each
certificate shall be executed by the Company Secretary (or other individual
designated by the Board).

3.8.  Register

(a)The Company shall keep or cause to be kept a register in which, subject to
such regulations as the Board may adopt, the Company will provide for the
registration of Shares and the registration of Transfers of Shares as permitted
by this Agreement. Upon surrender for registration of Transfer of any
certificate, and subject to the further provisions of Section 3.7 and this
Section 3.8 and the limitations on Transfer contained elsewhere in this
Agreement, the Company will cause the execution, in the name of the registered
holder or the designated transferee, of one or more new certificates evidencing
the same aggregate number of Shares as did the certificate surrendered. Every
certificate surrendered for registration of Transfer shall be duly endorsed, or
be accompanied by a written instrument of Transfer in form satisfactory to the
Board, duly executed by the registered holder thereof or such holder's
authorized attorney-in-fact.

(b)Notwithstanding any other provision of this Agreement, a transfer of Shares
in the Company requires delivery of an endorsed certificate representing such
Shares and shall be effective only upon registration of such transfer in the
books of the Company.

24

--------------------------------------------------------------------------------





3.9.  New Certificates

        The Company shall issue a new certificate in place of any certificate
previously issued if the record holder of the certificate:

(a)makes proof by affidavit, in form and substance satisfactory to the Board,
that a previously issued certificate has been lost, destroyed or stolen;

(b)if requested by the Board, delivers to the Company a bond, in form and
substance satisfactory to the Board, with such surety or sureties and with fixed
or open liability as the Board may direct, to indemnify the Company, as
registrar, against any claim that may be made on account of the alleged loss,
destruction or theft of the certificate; and

(c)satisfies any other reasonable requirements imposed by the Board.

3.10.  Interest as a Security

        Each Share shall constitute a "security" within the meaning of, and
shall be governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.

3.11.  Restrictive Legend

        In addition to any other legends required by applicable Law, each
certificate evidencing any Share shall bear a legend reflecting the restrictions
on the transfer of such Share contained in this Agreement in substantially the
following form:

        THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE AMENDED AND
RESTATED OPERATING AGREEMENT OF MILLERCOORS LLC, DATED JULY 1, 2008, COPIES OF
WHICH ARE ON FILE WITH THE ISSUER OF THIS CERTIFICATE. NO SALE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF ANY SHARE REPRESENTED HEREBY SHALL BE EFFECTIVE
UNLESS AND UNTIL THE TERMS AND CONDITIONS OF THE AFORESAID AMENDED AND RESTATED
OPERATING AGREEMENT SHALL HAVE BEEN COMPLIED WITH IN FULL.

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, UNDER THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION; AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED, AND OTHER APPLICABLE SECURITIES LAWS OR IN EACH CASE AN EXEMPTION
THEREFROM.

        EACH SHARE REPRESENTED BY THIS CERTIFICATE SHALL CONSTITUTE A "SECURITY"
WITHIN THE MEANING OF, AND SHALL BE GOVERNED BY, (I) ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE (INCLUDING SECTION 8-102(A)(15) THEREOF) AS IN EFFECT FROM TIME
TO TIME IN THE STATE OF DELAWARE AND (II) THE UNIFORM COMMERCIAL CODE OF ANY
OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE
1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND
THE NATIONAL

25

--------------------------------------------------------------------------------




CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN
BAR ASSOCIATION ON FEBRUARY 14, 1995.

4.     PROVISIONS APPLICABLE TO SHAREHOLDERS.

        Provisions applicable to the Shareholders and their relationship with
the Company are set out in Schedule 2.

5.     MANAGEMENT: RIGHTS, POWERS AND DUTIES.

5.1.  Generally

        Except as provided in this Agreement and except for situations in which
the approval of any Shareholder is expressly required by this Agreement or
non-waivable provisions of applicable Law:

(a)all of the powers of the Company shall be exercised by or under the authority
of, and the business and affairs of the Company shall be managed under the
direction of, the Board of Directors; and

(b)the Board of Directors may make all decisions and take all actions for the
Company not otherwise provided for in this Agreement.

        The Board of Directors shall be the manager of the Company within the
meaning of Section 18-101(10) of the Delaware Act. The Board of Directors must
act as a board in accordance with the provisions of this Agreement, and no
individual Director, as such, shall have any authority to bind or act for, or
assume any obligation or responsibility on behalf of, the Company unless
expressly authorized to do so by action taken by the Board of Directors in
accordance with this Agreement. No individual Director will be deemed to be a
manager of the Company within the meaning of Section 18-101(10) of the Delaware
Act. The board of managers provided for in the Interim Operating Agreement is
hereby dissolved and each manager appointed pursuant to the Interim Operating
Agreement is hereby removed from his position as a manager of the Company (which
removal shall not affect such Person's appointment as a Director hereby).

5.2.  Shareholders

        The Shareholders shall have no power to participate in the management or
affairs of the Company other than the right to appoint Directors and as
otherwise expressly set forth herein. The Shareholders shall not have meetings
or voting rights with respect to the management of the Company and shall not be
entitled to vote on or consent to or approve or disapprove actions or decisions
regarding the Company except as expressly provided herein. Shareholders shall
act at a meeting duly called or by written consent with respect to any action
required or permitted to be taken by the Shareholders.

5.3.  Composition of Board

        As of the date of this Agreement, the Board of Directors of the Company
shall consist of ten (10) members and shall be comprised of:

(a)five CBC Directors; and

(b)five Miller Directors.

5.4.  Appointment to Board

(a)The CBC Directors and the Miller Directors as of the date of this Agreement
are set forth in Schedule 3.

26

--------------------------------------------------------------------------------



(b)Each Director shall hold office until his successor has been appointed and
qualified, or until the earlier of his death, incapacity, resignation or removal
(with or without cause) as provided in this Agreement.

(c)Any Director may be removed at any time, with or without cause, only by the
Shareholder that appointed such Director by written notice to the Board of
Directors and the other Shareholders. Any Director may resign at any time upon
written notice to the Board of Directors and the Shareholders. Such resignation
shall take effect at the time specified in the written notice or, if no time is
specified in the notice, at the time of its receipt by the Shareholders;
provided, however, that the acceptance of a resignation will not be necessary to
make it effective, unless so specified in the resignation. Any vacancy on the
Board of Directors may only be filled by the Shareholder that originally
appointed the Director who is no longer serving in such capacity. The applicable
Shareholder shall promptly appoint a replacement for any such Director who has
resigned, been removed or otherwise ceased to be a Director, by a written notice
delivered to the other Shareholders and the Board of Directors and shall be
effective upon delivery to the other Shareholders.

(d)Without limiting the rights of either Miller or CBC to appoint such
individual as either of them thinks fit, each will take into account the
representations of the other if the other reasonably requests, for material
commercial, fiscal or legal reasons, that it withdraw any proposed appointee as
a Director and propose another suitable person for appointment.

(e)Any Director (other than an alternate director) may grant a proxy to any
other Person (who may be another Director) to be his or her alternate director
and may remove from office an alternate director so appointed by him or her.

(f)Other than as set out in this Agreement, none of the Directors shall be
entitled to receive any salary, fees or other remuneration in connection with
their services as Directors except for reimbursement of travel expenses
(including accommodation and meals) or as otherwise agreed by the Compensation
Committee.

5.5.  Board meetings

(a)At the first meeting of the Board following the execution of this Agreement,
the Board of Directors shall determine the number of meetings it shall hold each
year, provided that such number shall be at least six times a year or whenever
requested by the Chairman or the Vice Chairman.

(b)Meetings of the Board will normally be held at the Company's principal office
unless the Board determines to meet elsewhere.

(c)Unless otherwise agreed by at least two Miller Directors and three CBC
Directors, at least three Business Days' notice shall be given to each of the
Directors of all meetings of the Board, at the address notified from time to
time by each Director to the Company Secretary. Each such notice shall include
an agenda specifying in reasonable detail the matters to be discussed at the
relevant meeting, shall be accompanied by any relevant papers for discussion at
such meeting and shall be sent by e-mail, registered mail (return receipt
requested) or by international courier delivery service. Notice to the Directors
shall be given in accordance with Section 32.

(d)The quorum for Board meetings shall be a majority of the Directors then in
office and shall include at least two Miller Directors and at least three CBC
Directors present at commencement and throughout the whole of the meeting;
provided, however, that if two successive meetings of the Board are not able to
be held as a result of a failure of sufficient CBC Directors or Miller
Directors, as the case may be, to attend either such meeting, the

27

--------------------------------------------------------------------------------



quorum for the next meeting of the Board (and for any subsequent meeting of the
Board until such time as three CBC Directors or two Miller Directors, as the
case may be, have attended a meeting) shall be two and need not include any CBC
Directors (if at least three CBC Directors have not been present at the previous
two meetings) or any Miller Directors (if at least two Miller Directors have not
been so present) and questions arising at such Board meetings shall be
determined by a majority of votes cast.

(e)Except as otherwise set out in this Agreement, questions arising at any Board
meeting shall be determined by a majority of votes cast, provided that unless
the proviso in Section 5.5(d) applies any decision made by the Board must have
the affirmative vote of at least three CBC Directors and at least two Miller
Directors. For the avoidance of doubt, Directors shall be entitled to
participate in and vote on any matter before the Board, notwithstanding any
actual or perceived conflict that may exist.

(f)The CEO, President-CCO, CFO and CIO may attend Board meetings. For the
avoidance of doubt, the CEO, President-CCO, CFO and CIO shall not be entitled to
vote at any Board meeting which they may attend and may be excluded by the Board
where the Board determines that the subject matter warrants their exclusion.

(g)Any action required or permitted to be taken at a meeting of the Board of
Directors may be taken without a meeting, without prior notice and without a
vote, if a written consent or consents which sets forth the action is signed by
at least three CBC Directors and two Miller Directors with copies provided to
all other Directors and filed with the minutes of proceedings of the Board of
Directors.

(h)Directors may participate in a meeting of the Board by means of conference
telephone or similar communications equipment if all persons participating in
the meeting can hear each other. Participation in a meeting by these means
constitutes presence in person at a meeting.

5.6.  Chairman

(a)The first chairman of the Board shall be Mr. Coors (who shall be deemed to be
appointed by CBC). The appointment of Mr. Coors as Chairman shall take effect on
the date of this Agreement.

(b)The Chairman shall be appointed for a term of three years or until the
earlier of:

(i)his ceasing to be a Director;

(ii)the date on which the Shareholder appointing such Chairman ceases to hold
any Class A Shares; or

(iii)the Board determining that he is unable to perform his duties and
responsibilities as Chairman as a result of death or incapacity; or

(iv)the Shareholders unanimously agreeing to remove the Chairman.

(c)The Company shall be responsible for payment of Mr. Coors' compensation
during his term as Chairman on the terms agreed between Mr. Coors and the
Company.

(d)After the initial three-year period, the Chairman will be appointed
alternately by each Shareholder for successive three-year terms, with the first
appointment after the initial three-year period to be made by Miller. The first
appointee of Miller shall be Mr. Coors unless any event set out in
Section 5.6(b)(i) to (iv) has occurred (or occurs during such term) or Mr. Coors
declines to be appointed as Chairman or CBC notifies Miller that it does not
wish Mr. Coors to be appointed, in which case Miller may appoint a Chairman of
its own choosing (provided, however, that in such event, CBC may then appoint
the Vice Chairman).

28

--------------------------------------------------------------------------------







(e)Subject to Section 5.6(d), if the chairmanship is vacated for any reason, the
Shareholder who nominated the outgoing Chairman will appoint a successor for the
remaining balance of the term.

(f)The Chairman shall have a non-executive role and shall act in accordance with
the Chairman Delegation of Authority and the first Chairman's role will have
particular emphasis on government and regulator relationships, on key
distributor relationships and on building the reputation of the Company.

5.7.  Vice Chairman

(a)The first Vice Chairman of the Board shall be the chief executive officer of
SABMiller as of the date of this Agreement (who shall be deemed to be appointed
by Miller). The appointment of the first Vice Chairman shall take effect on the
date of this Agreement.

(b)The Vice Chairman shall be appointed for a period of three years or until the
earlier of:

(i)his ceasing to be a Director;

(ii)the date on which the Shareholder appointing such Vice Chairman ceases to
hold any Class A Shares;

(iii)the Board determining that he is unable to perform his duties and
responsibilities as Vice Chairman as a result of death or incapacity;

(iv)the Shareholders unanimously agreeing to remove the Vice Chairman; or

(v)Miller's appointment of a Chairman of its own choosing pursuant to
Section 5.6(d) above.

(c)If the SABMiller CEO, or any subsequent Vice Chairman appointed by Miller
pursuant to this subparagraph (c), ceases to be Vice Chairman during the initial
three year period after the date of this Agreement, Miller shall be entitled to
appoint another individual to act as Vice Chairman for the remainder of such
period.

(d)After the initial three-year period, the Vice Chairman will be appointed
alternately by each Shareholder for successive three-year terms with the first
appointment after the initial three-year period to be made by CBC. The first
appointee of CBC shall be the SABMiller CEO unless any of the events set out in
Section 5.7(b)(i) to (iv) has occurred (or occurs during such term) or the
SABMiller CEO declines to be appointed as Vice Chairman or Miller notifies CBC
that it does not wish the SABMiller CEO to be appointed, in which case CBC may
appoint a Vice Chairman of its own choosing (unless Mr. Coors or another
appointee of CBC is then serving as Chairman, in which event Miller shall be
permitted to appoint the Vice Chairman).

(e)Subject to Section 5.7(d), if the Vice Chairmanship is vacated for any
reason, the Shareholder who nominated the outgoing Vice Chairman will appoint a
successor for the remaining balance of the term.

(f)If, when Mr. Kiely ceases to be the CEO of the Company, he is nominated as a
Director by CBC, the Shareholders shall cause their respective Directors to
appoint him as joint Vice Chairman for a period of three years from the date of
his appointment. During Mr. Kiely's term as joint Vice Chairman he will act
jointly with the other Vice Chairman appointed by either Miller or CBC, as the
case may be.

29

--------------------------------------------------------------------------------





6.     COMMITTEES OF THE BOARD.

        The Board shall have the following standing committees:

(a)the Audit Committee, which shall adopt the Audit Committee Charter;

(b)the Compensation Committee, which shall adopt the Compensation Committee
Charter; and

(c)the Ethics, Compliance and Corporate Responsibility Committee, which shall
adopt the Ethics, Compliance and Corporate Responsibility Committee Charter.

7.     CEO.

7.1.  Duties and responsibilities

        The CEO is responsible to the Board, and the duties and responsibilities
of the CEO are set out in the CEO Delegation of Authority. Any changes which may
be proposed to the CEO Delegation of Authority require approval by the Board.

7.2.  Appointment of the CEO

(a)Mr. Kiely shall be the initial CEO appointed pursuant to the LK Employment
Agreement, and the Board will cause the Company to enter into the LK Employment
Agreement.

(b)If so requested in writing by two Miller Directors (following consultation
with the other Directors) at any time on or after the second anniversary of the
date of this Agreement, the Company shall deliver a termination notice,
effective not less than six months after the date of Mr. Kiely's receipt of such
notice, in accordance with the notice provisions in the LK Employment Agreement.
Mr. Kiely's term as CEO shall terminate upon the earliest of his death,
incapacity, resignation or removal (with or without cause) in accordance with
the provisions of this Section.

(c)The Board, in consultation with the current CEO, shall implement a succession
planning process for future appointments of the CEO to ensure that, so far as
possible, future candidates for appointment as CEO are employees of the
MillerCoors Group.

(d)After consultation with Mr. Kiely as initial CEO and having due regard to his
views, Miller shall be entitled to nominate the President-CCO to be the second
CEO. If Miller does so, the CBC Directors will vote in favor of the appointment
of the President-CCO as CEO. If Miller does not nominate the President-CCO, then
the process in Section 7.2(e) will apply.

(e)Subject to Section 7.2(d), the following process shall apply to all
appointments to the position of CEO following the appointment of the initial
CEO.

(i)If the Board is satisfied that there is a suitable candidate for the position
of CEO who is already employed by the MillerCoors Group in a position other than
CEO, and that no further nomination process for the appointment of the CEO is
required, then the Board will appoint that candidate and shall decide the
proposed compensation for the CEO.

(ii)If the Board is not so satisfied, Miller shall be entitled to nominate the
potential candidates (including the proposed compensation for that candidate if
he or she were appointed to the position of CEO) for appointment as CEO for
consideration by the Board. If so requested by CBC, the Board will engage
independent consultants to assist in the nomination process and all reports
prepared by such consultants will be made available to the Board. The nominated
candidates shall include:

(1)at least one candidate employed by the MillerCoors Group (if available);

30

--------------------------------------------------------------------------------



(2)not more than two candidates employed by the Wider SABMiller Group (if Miller
wishes to nominate a candidate);

(3)at least one candidate nominated by CBC (if CBC wishes to nominate a
candidate); and

(4)at least one external candidate with significant experience in the United
States beverages industry (if available).

Miller and CBC (as applicable) will provide full details of the candidates and
the nomination process to the Board.

(iii)After receiving the nominations from Miller and considering the candidates,
the Board shall resolve either that it approves of one of the candidates or that
it is unable to approve one of the candidates. If the Board approves of one of
the candidates, that candidate will be appointed.

(iv)If the Board does not approve one of the candidates, each CEO selection
process to which Sections 7.2(e)(ii) and (iv) apply shall be subject to the
following alternating procedures:

(1)For the selection of the first CEO under such process and every second
subsequent CEO selected under such process thereafter, Miller shall be entitled
to nominate a shortlist of two candidates (out of the original submission to the
Board provided pursuant to Section 7.2(e)(ii)), and CBC will cause the CBC
Directors to vote in favor of the appointment of one of those two candidates
(and if such CBC Directors fail to do so within a reasonable period of time, the
Miller Directors may direct the appointment of the CEO from those two
candidates).

(2)For the selection of the second CEO under such process and every second
subsequent CEO selected under such process thereafter, Miller shall nominate a
shortlist of two candidates (out of the original submission to the Board
provided pursuant to Section 7.2(e)(ii)), at least one of which is not employed
by the Wider SABMiller Group, and the CBC Directors shall direct the appointment
of one of those two candidates (and if such CBC Directors fail to do so within a
reasonable period of time, the Miller Directors may direct the appointment of
the CEO from those two candidates).



(f)The process set out in Section 7.2(e) shall continue and shall not need to be
re-started in the event that one or more candidates declines to be considered
for appointment or is removed from consideration for appointment by the Board,
Miller or CBC, provided that if there are no candidates left for consideration
the Board may either resolve to restart the process in Section 7.2(e) or
substitute an alternative process to select the CEO for that CEO appointment
only. If the Board is unable to agree an alternative process, it shall be deemed
to have resolved to restart the process in Section 7.2(e).

(g)The Parties acknowledge that there is no commitment on the part of any member
of the SABMiller Group or the Molson Coors Group, as the case may be, to employ
or re-employ the CEO upon termination of his appointment as CEO.

(h)The CEO from time to time shall serve until the earlier of his death,
disability, resignation, removal (with or without cause) by the Board in
accordance with Section 5.5(e) or the expiration of the term under his or her
employment agreement, provided that nothing herein shall limit a CEO's rights or
remedies under any employment agreement, including with respect to the term of
employment.

31

--------------------------------------------------------------------------------



(i)The CEO and President-CCO will not be members of the board of directors or
executive committee of either SABMiller or Molson Coors but may from time to
time be required to attend or make presentations to such boards and/or
committees.

8.     OPERATIONAL MANAGEMENT.

8.1.  Day-to-Day Management

        Subject to Section 9.1, day-to-day responsibility for the operations of
the Company and the execution of strategy determined by the Board shall be
vested in the CEO in accordance with the CEO Delegation of Authority. The CEO
shall have authority for all matters that are not Reserved Matters. The CEO
shall report to the Board.

8.2.  Establishment of functions

        At the first meeting of the Board following the execution of this
Agreement the Board of Directors shall make the following appointments and
establish the following functions:

(a)the establishment of the Executive Committee;

(b)the appointment of the President-CCO, the CFO and the CIO; and

(c)the establishment of a Shareholders' reporting and communications function,

        on the terms set out in this Agreement.

8.3.  Executive Committee

(a)The Executive Committee shall comprise the CEO, the President-CCO, the CFO,
the CIO and at least the heads of the following functions:

(i)sales and distribution;

(ii)marketing;

(iii)strategy;

(iv)production;

(v)supply chain and procurement;

(vi)legal;

(vii)human resources; and

(viii)communications.

(b)The Executive Committee shall be entitled to exercise such of the powers of
the CEO vested in him by the Board or this Agreement as the CEO may determine
from time to time and will assist the CEO in overseeing the running of the
MillerCoors Group in line with the Board's strategy.

32

--------------------------------------------------------------------------------



(c)The initial members of the Executive Committee will be:


Title


--------------------------------------------------------------------------------

  Name

--------------------------------------------------------------------------------

CEO   Leo Kiely President-CCO   Tom Long CFO   Gavin Hattersley CIO   Tim Wolf
Eastern Division President   Tom Cardella Western Division President   Ed
McBrien Chief Marketing Officer   Andy England Chief Operations Officer   Dennis
Puffer Chief Legal Officer   Karen Ripley Head of Information Technology  
Jeanine Wasielewski Chief Responsibility and Ethics Officer   Cornell Boggs
Chief Human Resources Officer   Steve Woodward Chief Communications and
Government Affairs Officer   Nehl Horton Chief of Staff   Chris Kozina

(d)The Executive Committee shall meet as and when required.

8.4.  President-CCO

        The initial President-CCO is Mr. Long. The President-CCO shall act in
accordance with the President-CCO Delegation of Authority.

8.5.  CIO

(a)The CIO shall be appointed for a term of two years pursuant to the CIO
Employment Agreement, and the Shareholders will cause the Company to enter into
the CIO Employment Agreement.

(b)If so requested in writing by two Miller Directors (following consultation
with the other Directors) at any time on or after the 18-month anniversary of
the date of this Agreement the Company shall deliver a termination notice,
effective not less than six months after the date of the initial CIO's receipt
of such notice, in accordance with the notice provisions in the CIO Employment
Agreement. The CIO's term shall terminate upon the earliest of his or her death,
incapacity, resignation, removal (with or without cause) in accordance with the
provisions of this Section or the expiration of the term under his or her
employment agreement.

(c)The CIO shall act in accordance with the CIO Delegation of Authority.

8.6.  CFO

        The CFO shall act in accordance with the CFO Delegation of Authority.

8.7.  Shareholders' Reporting Function

        A Shareholders' reporting and communications function shall be
established. Such function will act in accordance with the Shareholders'
Reporting Delegation of Authority and will report to, and have such
responsibilities as are assigned by, the CFO or his nominee.

33

--------------------------------------------------------------------------------



8.8.  Adoption of Company's Policies

        At the first meeting of the Board following the execution of this
Agreement, the Shareholders shall cause the Directors appointed by them to
ratify or adopt the Company's Policies.

8.9.  Cross-functional meetings

(a)The Company will convene meetings (which may be held in person, by telephone
or otherwise) among representatives of the Company and representatives of the
Shareholders as follows:

(i)a meeting among the CEO and the then current chief executive officers of each
Shareholder's Ultimate Holding Company, on at least a monthly basis or as
otherwise determined by the Board;

(ii)a meeting among the CFO and the then current chief financial officers of
each Shareholder's Ultimate Holding Company, on at least a monthly basis or as
otherwise determined by the Board; and

(iii)meetings among each of the Company function heads listed in Section 8.3(a)
and their respective counterparts at each Shareholder's Ultimate Holding
Company, in each case on a basis to be agreed by the Board.

(b)No meeting to be held pursuant to paragraph (i) or (ii) above shall proceed
unless the relevant representative of each of SABMiller and Molson Coors is
present.

9.     RESERVED MATTERS.

9.1.  Approval by Board

        The following matters (each a "Reserved Matter") shall require approval
by the Board in accordance with Section 5.5(e):

(a)approval of the 3/5 Year Strategic Plan;

(b)approval of the Annual Operating Plan and related forecasts (including the
working capital buffer to be applied in determining the amount of Available
Cash);

(c)material repositioning of brands, material changes to recipes, any material
change to the cold-filtering process for Miller Genuine Draft or Coors Light,
material reformulation of brands, material line extensions, introduction of any
new brands which in the Board's opinion is likely to be material, any material
change to packaging graphics and any activity which can reasonably be considered
to be likely to materially and adversely impact the reputation of any material
brand in any relevant jurisdiction outside the Territory;

(d)investment and strategy in relation to import and export brands which are
inconsistent with the Brand Cooperation Agreement;

(e)integration plan and synergy extraction plan;

(f)entry into or amendment of related party transactions (other than those
provided for in the Brand Cooperation Agreement) between the Company or any of
its Subsidiaries and any member of the Molson Coors Group or SABMiller Group;

(g)subject to Section 7.2(b) and Section 7.2(e)(iv), appointment, compensation
and removal of the CEO, provided that no Director shall unreasonably withhold or
delay his or her approval of the compensation of the CEO;

34

--------------------------------------------------------------------------------



(h)approval of the recommendations of the CEO and Compensation Committee on the
performance and compensation of the members of the Executive Committee;

(i)approval of any mergers, acquisitions or dispositions by the Company and the
commencement, finalization or cessation of any mergers, acquisitions or
dispositions by the Company including the acquisition or disposition by the
Company of any shares of any other company or business or the commencement by
the Company of any new line of business or the formation, acquisition or
disposition of any Subsidiary of the Company and any other similar activity;

(j)change of auditors or change of the date on which the Financial Year ends;

(k)any strategic relationship or joint venture or similar relationship (other
than those provided for in the Brand Cooperation Agreement) which is material to
the business of the Company or the MillerCoors Group;

(l)any material transaction which is:

(1)out of the ordinary course of business; or

(2)for a term of more than 12 months and cannot be terminated on less than three
months' notice;

(m)the issue of any equity interests, or securities convertible into or
exchangeable for equity interests, by the Company or any of its Subsidiaries to
any entity or the redemption or repurchase of such interests or the modification
of any of the rights attached to any Shares;

(n)any borrowings except as provided for in the Annual Operating Plan or in the
policy on capital structure and debt capacity;

(o)any amendment or variation to any of the Company's Policies;

(p)declaration of any distribution or making of any distribution by the Company
to any Shareholder, other than in accordance with the agreed distribution
policy;

(q)the granting of any Lien to secure any material Indebtedness;

(r)material changes to the accounting policies of the Company or to the charter
of any Committee;

(s)any decision to change the name of the Company or to relocate the principal
office of the Company;

(t)any decision to open or close any brewery;

(u)any decision to license a brand owned or licensed by the Company to a third
party or for the Company to acquire or license a brand from a third party;

(v)the sale of any products branded with a brand developed or acquired by the
Company after the date of this Agreement outside the Territory;

(w)any decision to give consent under Section 5 of the Brand Cooperation
Agreement;

(x)the agreement of any Royalty rate on any Royalty Review Date under any
Royalty Agreement;

(y)any material agreement, or material amendment thereto, pursuant to which any
interest in, or any right to use or exploit, any Intellectual Property is
granted (whether to or by the Company) other than as provided for in the Brand
Cooperation Agreement and any disclosure of a material Trade Secret to a third
party;

(z)any proposal by the Company's pension committee (1) that would cause a
material increase in the liabilities of any Employee Benefit Plan that is a
defined benefit plan or (2) to change the

35

--------------------------------------------------------------------------------



investment policy, asset allocation, investment guidelines or investment
strategy with respect to any such plan that would reasonably be expected to
cause a material increase or decrease in the projected return on assets of such
plan;

(aa)any decision to settle any Proceedings on terms involving a payment or
receipt by the Company of a cash sum of $10 million or more or otherwise on
terms which could reasonably be expected to have a material impact on the
financial condition or results of operations of the Company;

(bb)any decision to commence any Proceedings involving (1) any person who
conducts, or a member of whose Group conducts, a Beer business in any
jurisdiction (other than a person who conducts a Beer distribution business in
the United States) or (2) any person who has, or a member of whose Group has, a
material business relationship with any member of the SABMiller Group or the
Molson Coors Group whether within or outside the United States;

(cc)any decision to enforce a right of the Company with respect to a fiduciary
duty owed by a Director pursuant to Section 11.1(a); and

(dd)any other matter which is reasonably likely to have a material impact on the
reputation of the Company, the MillerCoors Group or any member of the SABMiller
Group or the Molson Coors Group.

9.2.  Application to Subsidiaries

        References in Section 9.1 to matters relating to the Company which shall
require approval by the Board shall include references to the same matter in
relation to any Subsidiary from time to time.

10.   LIABILITY AND INDEMNIFICATION; INSURANCE.

10.1.  Subject to this Section 10.1 and relevant provisions of applicable Law,
no Shareholder or Director, or any of their respective Affiliates (other than
the Company or any of its Subsidiaries), or any member, partner, manager,
shareholder, officer, director, employee, agent or representative of any
Shareholder, or any member of the Executive Committee, shall have any liability,
responsibility or accountability in damages or otherwise to the Company, and the
Company agrees to indemnify, pay, protect and hold harmless the Shareholders,
the Directors, their respective Affiliates (other than the Company or any of its
Subsidiaries), each member, partner, manager, shareholder, officer, director,
employee, agent and representative of a Shareholder, and each member of the
Executive Committee (collectively, the "Indemnified Persons") from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature whatsoever (including all reasonable costs and expenses of attorneys,
defense, appeal and settlement of any and all suits, actions or proceedings
instituted or threatened against the Indemnified Persons or the Company) and all
costs of investigation in connection therewith which may be imposed on, incurred
by, or asserted against the Indemnified Persons or the Company in any way
relating to or arising out of, or alleged by the party bringing the claim to
relate to or arise out of, any action or inaction on the part of the Company or
on the part of the Indemnified Persons when acting on behalf of the Company or
pursuant to this Agreement; provided that the Company shall not be liable to any
Indemnified Person for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, proceedings, costs, expenses or
disbursements of any kind or nature whatsoever (including all reasonable costs
and expenses of attorneys, defense, appeal and settlement of any and all suits,
actions or proceedings instituted or threatened against the Company) or any
costs of investigation in connection therewith asserted against the Company that
result from an Indemnified Person's fraud, willful misconduct, bad faith, breach
of this Agreement or the payment to or receipt by an Indemnified Person of
benefits in violation of this Agreement;

36

--------------------------------------------------------------------------------



provided further that nothing in this paragraph shall create personal liability
on the part of any Shareholder or its respective shareholders, partners,
managers, officers, directors, employees, agents or representatives.
Notwithstanding the preceding sentence, the Company shall be required to
indemnify an Indemnified Person in connection with any action, suit or
proceeding (or part thereof) commenced by such Indemnified Person only if the
commencement of such action, suit or proceeding (or part thereof) by such
Indemnified Person was authorized by the Board in its sole discretion (other
than suits for recovery under this Section 10.1).

10.2.  In any action, suit or proceeding against any Indemnified Person relating
to or arising, or alleged by the party bringing the claim to relate to or arise,
out of any such action or non-action, the Indemnified Persons shall have the
right to jointly employ, at the expense of the Company, counsel of the
Indemnified Persons' choice, which counsel shall be reasonably satisfactory to
the Company, in such action, suit or proceeding, provided that if retention of
joint counsel by the Indemnified Persons would create a conflict of interest,
each group of Indemnified Persons which would not cause such a conflict of
interest shall have the right to employ, at the expense of the Company, separate
counsel of such group of Indemnified Persons' choice, which counsel shall be
reasonably satisfactory to the Company, in such action, suit or proceeding. The
satisfaction of the obligations of the Company under Section 10.1 and this
Section 10.2 shall be from and limited to the assets of the Company and no
Shareholder shall have any personal liability on account thereof.

10.3.  The Board shall cause the Company to, at the Company's expense and to the
extent available on commercially reasonable terms, purchase customary policies
of directors' and officers' liability insurance, with scope and limits of
coverage customary for private companies similar to the Company, to insure the
Indemnified Persons against liability hereunder, including for a breach or an
alleged breach of their responsibilities hereunder. The Company shall send
notice to the Shareholders, describing the insurance policy and the premiums
paid therefor, promptly upon the purchase of such insurance.

10.4.  To the fullest extent permitted by applicable law, expenses (including
legal fees) incurred by an Indemnified Person in defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or proceeding
upon (and in any event no later than thirty (30) days after) receipt by the
Company of an undertaking by or on behalf of the Indemnified Person to repay
such amount if it ultimately shall be determined that the Indemnified Person is
not entitled to be indemnified as authorized in Section 10.1. Notwithstanding
the preceding sentence, the Company shall be required to make such advances of
expenses (or expenses under Section 10.2) to an Indemnified Person in connection
with any action, suit or proceeding (or part thereof) commenced by such
Indemnified Person only if the commencement of such action, suit or proceeding
(or part thereof) by such Indemnified Person was authorized by the Board in its
sole discretion (other than suits for recovery under this Section 10.4).

11.   WAIVER OF CERTAIN DUTIES.

11.1.  Subject to Section 11.2, each Shareholder (for itself and on behalf of
the Company) hereby, to the fullest extent permitted by applicable law:

(a)except as and to the extent otherwise irrevocably specified by written notice
from a Shareholder to the Company on the date hereof, the provisions of which
shall be applicable solely with respect to the Directors from time to time
appointed by such Shareholder, confirms, acknowledges and agrees that each
Miller Director and CBC Director, in his or her capacity as Director, has no
duty to the Company;

37

--------------------------------------------------------------------------------



(b)confirms, acknowledges and agrees that each Miller Director and CBC Director,
in his or her capacity as Director, has no duty to any Shareholder (other than
the Shareholder who appointed such Director);

(c)confirms, acknowledges and agrees that none of the Shareholders has any duty
to any other Shareholder or to the Company or any of its Subsidiaries other than
the specific covenants and agreements set forth in this Agreement;

(d)confirms, acknowledges and agrees that:

(i)in the event of any conflict of interest between the Company or any of its
Subsidiaries, on the one hand, and Miller or CBC (or any of their respective
Affiliates), on the other hand, Miller or CBC may act in its own best interest,
and any such action shall not constitute a breach of any duty hereunder or
otherwise existing at law, in equity or otherwise; and

(ii)no Shareholders (or their respective Directors acting in their capacity as
Directors) shall be obligated to reveal to the Company or any of its other
Directors confidential information belonging to or relating to the business of
such Shareholder;

(e)waives any claim or cause of action against any other Shareholder, any
Director and any officer, employee, agent or Affiliate of any such Shareholder
or Director that may from time to time arise in respect of a breach by any such
person of any duty or obligation disclaimed under Sections 11.1(a) to (d); and

(f)waives any right it may have, derivatively on behalf of the Company or
otherwise, to bring any claim or cause of action against any Director not
appointed by it, in his or her capacity as a Director, for any action or
omission by such Director in his or her capacity as Director.


11.2.  Each Shareholder agrees that the waivers, limitations, acknowledgments
and agreements set out in this Section 11 shall not apply to any alleged claim
or cause of action against a Director, Shareholder, any of a Shareholder's
Affiliates or any of their respective employees, officers, directors, agents or
authorized representatives based upon the breach or non-performance by such
person of this Agreement or other agreement between such person and the Company.

11.3.  The provisions of this Agreement, including this Section 11, to the
extent that they restrict or eliminate the duties and liabilities of a
Shareholder or Director otherwise existing at law or in equity, are agreed by
the Shareholders to replace such other duties and liabilities of such
Shareholder or Director to the fullest extent permitted by applicable Law.

12.   DEADLOCK RESOLUTION.

12.1.  If the Board does not agree on any Reserved Matter (other than
(i) Section 9.1(c), which shall be resolved pursuant to Section 12.8,
(ii) appointment of the CEO pursuant to Section 9.1(g), which shall be resolved
in accordance with Section 7.2(e), or (iii) whether a Director has unreasonably
withheld or delayed approval of the compensation of the CEO pursuant to
Section 9.1(g), which shall be resolved in accordance with Section 29), within
twenty (20) Business Days of the Board meeting at which the Board considers the
matter, the matter may be referred for a decision to the SABMiller CEO and
Molson Coors CEO.

12.2.  The SABMiller CEO and Molson Coors CEO shall attempt in good faith to
resolve any matter referred to them under Section 12.1 after taking into
account, where appropriate, the views of external counsel, financial advisers
and other appropriate experts.

12.3.  If the matter which has been referred under Section 12.1 is not resolved
by the SABMiller CEO and the Molson Coors CEO within twenty (20) Business Days
following such referral, either of

38

--------------------------------------------------------------------------------



them may propose to the other in writing that structured negotiations be entered
into with the assistance of a neutral adviser or mediator ("Neutral Adviser").

12.4.  If the SABMiller CEO and the Molson Coors CEO are unable to agree on a
Neutral Adviser within ten (10) Business Days of the written notice proposing
structured negotiations or if the Neutral Adviser agreed upon is unable or
unwilling to act thereafter, either of the SABMiller CEO or the Molson Coors CEO
shall within ten (10) Business Days of written notice to the other stating that
they are unable to agree on a Neutral Adviser, or that the Neutral Adviser
agreed upon is unable or unwilling to act, apply to the LCIA to appoint a
Neutral Adviser.

12.5.  The SABMiller CEO and the Molson Coors CEO shall within ten (10) Business
Days of the appointment of the Neutral Adviser meet him or her in order to agree
on a procedure for the exchange of any relevant information and the structure to
be adopted for the negotiation, to be held in New York.

12.6.  The SABMiller CEO and the Molson Coors CEO shall not be obligated to
accept the Neutral Adviser's recommendations, but if they do so, or otherwise
reach agreement on the resolution of the matter, such agreement shall be reduced
to writing and, once it is duly executed by SABMiller and Molson Coors, the
Shareholders shall cause the CBC Directors and the Miller Directors,
respectively, to vote accordingly at the meeting of the Board at which the
matter is next discussed.

12.7.  If the SABMiller CEO and the Molson Coors CEO do not accept the Neutral
Adviser's recommendation and do not otherwise reach agreement on resolution of
the matter, then the matter shall be deemed not approved by the Board.

12.8.  In the event of a deadlock on the Reserved Matter in Section 9.1(c), the
matter shall be referred by either Shareholder, with notice in writing to the
other Shareholder, to an independent expert for a decision in accordance with
the following procedure:

(a)The independent expert shall be a retired business person with significant
experience in the United States beverage industry (the "Beverage Expert"). If
the Shareholders are unable to agree on a Beverage Expert within ten
(10) Business Days of the written notice to refer the matter to a Beverage
Expert or if the Beverage Expert agreed upon is unable or unwilling to act
thereafter, any Shareholder may, within ten (10) Business Days of notice to the
Shareholders stating that they are unable to agree on a Beverage Expert or that
the Beverage Expert agreed upon is unable or unwilling to act, request that the
National Beer Wholesalers Association appoint a Beverage Expert.

(b)The Shareholders shall within ten (10) Business Days of the appointment of
the Beverage Expert meet him or her in order to agree on a procedure for the
exchange of any relevant information and the structure to be adopted for the
expert determination, to be held in New York or elsewhere as agreed.

(c)The Shareholders shall instruct the Beverage Expert to determine the issue
which is the subject of deadlock on the basis of what is reasonable, having
regard to the respective interests of the Parties in North America and without
regard to the wider interests of the Parties or of any entity which may have
acquired Control of either Party.

(d)The Beverage Expert shall be instructed to issue a decision on the matter,
based on his expert judgment and the information presented by the Parties. The
decision of the Beverage Expert shall be final and binding on the Parties, and
shall be enforceable under the Federal Arbitration Act, Title 9 United States
Code.

39

--------------------------------------------------------------------------------





12.9.  In the event of a failure to agree on the Annual Operating Plan in any
year, the previous year's Annual Operating Plan shall apply, with each of the
figures in the Annual Operating Plan increased by an amount equal to the
relevant figure multiplied by the Inflation Rate for the period from the month
preceding the commencement of the prior year to the month preceding the
commencement of the current year, until the date on which the Board has approved
a revised Annual Operating Plan in accordance with Section 9.1(b).

13.   FUNDING.

13.1.  The Parties agree that, subject to such governmental regulations and
consents as may for the time being be applicable, the financing policy of the
MillerCoors Group shall be in accordance with the applicable Company Policy (as
amended from time to time).

13.2.  Any determination that the MillerCoors Group requires funding in excess
of its own resources shall be a matter for the Board. If the Board determines
that such funding is required it shall also determine the form in which it
considers such funding should be provided.

13.3.  Unless the Board determines otherwise, any funding by the Shareholders
shall be provided by the Shareholders in proportion to their respective holdings
of Shares from time to time (each such person being referred to for the purposes
of this Section 13 as a "Funding Shareholder"). In determining the Shareholder's
respective holding of Shares under this Section 13 and Section 14, Class A
Shares shall be treated as identical to Class B Shares.

13.4.  Subject to Section 25.5, if funding is provided by way of loans by the
Funding Shareholders, such loans shall rank pari passu in all respects as to
repayment, rate of interest and otherwise and shall in addition be made on terms
that no repayment to one Funding Shareholder shall be made by the MillerCoors
Group unless at the same time a proportionate repayment shall be made to any
other Funding Shareholder. If at any time the proportions in which Shares are
held by the Shareholders shall alter, such adjustments shall be made either by
way of repayment of loans by the MillerCoors Group or the purchase by one
Shareholder of the right of the other Shareholder to repayment of the loans as
shall be necessary to ensure that the loans to the MillerCoors Group from the
Shareholders remain in the same proportion to each other as their respective
holdings of Shares from time to time.

13.5.  If the Board determines that funding should be provided by the
Shareholders in the form of subscriptions for further Shares ("Equity Funding"),
the Shareholders shall take all reasonable steps required to implement such
Equity Funding including causing their respective Directors to pass resolutions
to increase the authorized capital of the Company and to authorize the Directors
to allot and issue Shares. Any Equity Funding will be pro-rata based on the
number of Shares that each Shareholder owns. The Shareholders will each
subscribe for an equal number of Class A Shares with any additional Shares to be
subscribed for by a Shareholder to be Class B Shares.

13.6.  If any Shareholder decides not to provide additional funding to the
Company, it must notify all the other Parties in writing immediately (a
"Non-Funding Notice").

14.   FAILURE TO FUND.

14.1.  The provisions of this Section 14 shall apply if, following:

(a)a decision by the Board ("Funding Decision") that the Company should acquire
funding from the Shareholders in proportion to their holdings of Shares in the
Company; or

(b)the Shareholders becoming obligated to provide funding pursuant to
Section 21.6 (in either case the "Original Funding"),

40

--------------------------------------------------------------------------------





either Shareholder (the "Non-Funding Party") fails to provide such funding to
the Company or has given a Non-Funding Notice pursuant to Section 13.6.

14.2.  The other Shareholder (the "Funding Party") may, at its absolute
discretion, elect to provide the share of the Original Funding which was not
provided by the Non-Funding Party (the "Replacement Funding") in accordance with
the provisions of this Section 14.

14.3.  In the event of a Funding Decision involving the issuance of additional
Shares, the subscription price per Share under this Section 14 shall be Fair
Market Value determined by agreement between the Shareholders. If the
Shareholders cannot reach agreement as to the Fair Market Value within twenty
(20) Business Days of the earlier of the dates of the Non-Funding Notice or the
failure of the Non-Funding Party to provide funding to the Company, the
Shareholders will appoint an Independent Investment Bank to determine the Fair
Market Value of the Shares, the costs of which are to be borne by the Company.
The Fair Market Values determined by this Section 14.3 are the "Funding Fair
Market Value".

14.4.  If the amount of Replacement Funding is such that, if the Funding Party
were to provide it by way of a subscription for additional Class A Shares at the
Funding Fair Market Value the voting interest of the Funding Party in the
Company would increase by less than two percentage points (after taking account
of the number of Class A Shares which would have been subscribed for by the
Funding Party if each of the Shareholders had provided its share of the Original
Funding), then:

(a)the Funding Party will provide its share of the Original Funding (the
"Required Funding") by way of subscription for Class B Shares (the "Required
Funding Shares") and will provide the Replacement Funding by way of subscription
for additional Class B Shares (the "Replacement Funding Shares"), in each case
at the Funding Fair Market Value;

(b)the Non-Funding Party shall be entitled, within one year following the
provision of Replacement Funding by the Funding Party, to remedy its failure to
fund by purchasing the Replacement Funding Shares from the Funding Party for
cash at their subscription value plus interest from the date of provision of the
Replacement Funding to the date of purchase at an annual rate equal to the
weighted average of SABMiller's and Molson Coors's cost of borrowing plus 200
basis points;

(c)if the Non-Funding Party purchases the Replacement Funding Shares within the
period specified in (b) above, then the Required Funding Shares and the
Replacement Funding Shares shall convert into such numbers of Class A Shares and
Class B Shares (as the case may be) as the Shareholders would have subscribed
for if each of the Shareholders had provided its share of the Original Funding
in accordance with the Funding Decision; and

(d)if the Non-Funding Party does not purchase the Replacement Funding Shares
within the period specified in clause (b) above, then:

(i)the Required Funding Shares and the Replacement Funding Shares shall convert
into Class A Shares, and the provisions of Section 14.6 will have effect; and

(ii)the Funding Party will be entitled to a payment from the Company equal to
the one year of interest that the Non-Funding Party would have paid if it had
purchased the Replacement Funding Shares at the end of the period specified in
clause (b) above.


14.5.  If the amount of the Replacement Funding is such that, if the Funding
Party were to provide it by way of a subscription for additional Class A Shares
at the Funding Fair Market Value the voting

41

--------------------------------------------------------------------------------



interest of the Funding Party in the Company would increase by two or more
percentage points (after taking account of the number of Class A Shares which
would have been subscribed for by the Funding Party if each of the Shareholders
had provided its share of the Original Funding), the Funding Party will provide
the Required Funding and the Replacement Funding by way of subscription for
additional Class A Shares at the Funding Fair Market Value, and the provisions
of Section 14.6 will have effect.

14.6.  If Section 14.4(d) or Section 14.5 applies, then:

(a)if the Funding Party is Miller, the provisions of Sections 19.1(a) and
(b) shall apply provided that CBC holds at least fifteen percent (15%) of the
number of Class A Shares then issued and outstanding. If at any time, CBC holds
less than fifteen percent (15%) of the number of Class A Shares then issued and
outstanding, the provisions of Sections 19.1(a) and (b) (but excluding
Section 19.1(b)(i)(1)) shall apply; or

(b)if the Funding Party is CBC:

(i)such number of Miller's Class B Shares shall automatically be converted into
Class A Shares as is required in order that the voting interests in the Company
continue to be held in equal proportions by Miller and CBC;

(ii)if, after conversion of all of Miller's Class B Shares into Class A Shares,
Miller's voting interest in the Company is less than fifty percent (50%), then
the number of Directors shall be increased by one and CBC shall be entitled to
appoint one additional Director;

(iii)if CBC exercises that right then the provisions of Section 19.1(b) shall
apply but with all references to CBC replaced by references to Miller and vice
versa provided that Miller holds at least fifteen percent (15%) of the number of
Class A Shares then issued and outstanding. If at any time, Miller holds less
than fifteen percent (15%) of the number of Class A Shares then issued and
outstanding, the provisions of Section 19.1(b) (but excluding
Section 19.1(b)(i)(1)) shall apply but with all references to CBC replaced with
references to Miller and vice versa.

14.7.  The Shareholders shall take all steps required to implement the
subscription of additional Shares or the conversion of Shares pursuant to this
Section 14, including causing their respective Directors to pass resolutions to
increase the authorized capital of the Company and to authorize the Directors to
allot and issue Shares.

14.8.  A Non-Funding Party shall not be deemed to be in breach of this Agreement
by reason solely of its determination not to fund or its failure to fund.

42

--------------------------------------------------------------------------------



15.   RELATED PARTY AGREEMENTS.

15.1.  At the first meeting of the Board following the execution of this
Agreement, the Directors shall cause the Company to enter into the following
agreements as at the date of this Agreement:

(a)the Services Agreements;

(b)the Contract Brewing Agreements; and

(c)the Brand Cooperation Agreement, and the agreements contemplated therein.

15.2.  Any Shareholder may request the CEO to cause, and if the CEO agrees it is
in the best interests of the Company, the CEO shall cause, the Company to take
appropriate steps to enforce the Brand Cooperation Agreement and any agreement
entered into pursuant to it, any Services Agreement, the Contract Brewing
Agreements and any other agreement entered into between the Company and a member
of the Wider SABMiller Group or a member of the Wider Molson Coors Group.

16.   DISTRIBUTIONS.

16.1.  Monthly Distributions

(a)Subject to the provisions of Section 16.1(b) and Section 16.2, the Company
shall, without requirement of any further action by the Board, distribute to the
Shareholders pro rata, in accordance with their respective Percentage Interests,
all Available Cash accumulated or otherwise available in each calendar month in
one or more distributions during such month or within ten (10) days after the
end of such month (such distributions, "Monthly Distributions"). To the extent
that there are sufficient profits of the Company in the relevant Tax Year,
Monthly Distributions shall be paid out of the profits of the Tax Year in which
the month prior to which they were made ended. If there are insufficient profits
in the relevant Tax Year, Monthly Distributions shall be paid out of
undistributed profits (if any) of earlier Tax Years (taking more recent Tax
Years first).

(b)Notwithstanding any provision to the contrary contained in this Agreement,
the Company shall not make any distribution to any Shareholder on account of its
interest in the Company if such distribution would violate Section 18-607 of the
Delaware Act or other applicable Law, provided, however that the Company shall
instead make such distribution as soon as practicable after such time as making
such distribution would not be prohibited by Law, and provided, further, that
the Company shall not make any distribution to the extent that, after giving
effect to such distribution, the net worth of the Company (i.e., the amount by
which the Asset Fair Market Value of the assets of the Company exceeds the
liabilities of the Company) would be less than the nominal value of the Shares
issued by the Company which shall constitute a separate nondistributable
reserve.

(c)For the avoidance of doubt, any distributions by the Company to a Shareholder
pursuant to the JV Agreement are in addition to the Monthly Distributions set
forth in Section 16.1(a), and shall not be subject to the provisions of
Sections 16.1(a) and 16.1(b).

16.2.  Tax Distributions

(a)Notwithstanding Section 16.1(a) above, in the event the Company disposes of a
Material Asset contributed by a Shareholder, and as a result of such disposition
a Shareholder is allocated a greater share of taxable gain or income in respect
of such asset than such Shareholder's Percentage Interest in the Company, then
the Company shall distribute to such Shareholder, in addition to any amounts
distributed under Section 16.1(a), an amount equal to such Shareholder's Tax
liability in respect of such excess share of taxable gain or income (assuming

43

--------------------------------------------------------------------------------



taxation at the maximum combined U.S. federal, state, and local tax rate of
forty percent (40%)) (a "Tax Distribution"). A Tax Distribution shall be made as
soon as possible following receipt of the proceeds of disposition of the
Material Asset by the Company and in any event no later than the due date for
the Shareholder's Tax Return (or relevant estimated Tax payment) in the taxable
year of such disposition.

(b)The aggregate amount of Tax Distributions pursuant to Section 16.2(a) (with
respect to each disposition of a Material Asset) shall be limited to the amount
of Available Cash at the time of the Tax Distribution and, in the event that the
amount of Available Cash is less than the aggregate amount to be distributed in
accordance with Section 16.2(a), the amount of Available Cash shall be
distributed to the Shareholders entitled to a such Tax Distribution in
proportion to the relative amount that would have been distributable to each
such Shareholder in accordance with Section 16.2(a) had there been sufficient
Available Cash, provided that any shortfall shall be distributed as soon as
possible out of future Available Cash and in priority to other distributions of
Available Cash pursuant to Section 16.1(a).

16.3.  Withholding

        With respect to any withholding Tax or other similar Tax liability or
obligation to which the Company may be subject as a result of any act or status
of any Shareholder or to which the Company becomes subject with respect to any
Share, the Company shall cause such amounts to be withheld and to be paid as so
required to the appropriate Tax authorities. All amounts withheld on behalf of a
Shareholder, plus interest thereon at a rate equal to the Applicable Rate,
shall, at the option of the Board, (i) be promptly paid to the Company by the
Shareholder on whose behalf such amounts were withheld (such payment not to
constitute a Capital Contribution for purposes of this Agreement), or (ii) be
repaid by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been paid to such Shareholder
(including a Tax Distribution) or, if such distributions are not sufficient for
that purpose, by so reducing the proceeds of liquidation otherwise payable to
such Shareholder pursuant to Section 35.3. Whenever the Board selects option
(ii) pursuant to the preceding sentence for repayment of any amounts withheld on
behalf of such Shareholder, for all other purposes of this Agreement such
Shareholder shall be treated as having received all distributions (whether
before or upon liquidation) unreduced by the amount of such Tax amounts withheld
and interest thereon. Each Shareholder hereby agrees, to the extent permitted by
applicable state and federal law, to reimburse the Company for any liability
with respect to any amounts withheld in respect of Taxes on behalf of or with
respect to such Shareholder.

17.   ALLOCATIONS OF PROFITS AND LOSSES.

17.1.  Allocations of Profits and Losses

        After the application of Sections 17.2 and 17.3 and subject to
Sections 17.4(c) and 17.4(e) and so long as no event of dissolution has occurred
pursuant to Section 35.2, the Company's Profits and Losses for each Tax Year, or
portion thereof, shall be allocated to the Shareholders pro rata in accordance
with their respective Percentage Interests, provided, however, that, beginning
with the Tax Year in which a dissolution of the Company occurs, Profits
(including any Profits arising from adjustments to the Gross Asset Value of the
Company's assets) and, if necessary, items of gross income or gain, and Losses
(including Losses arising from adjustments to the Gross Asset Value of the
Company's assets) and, if necessary, items of deduction or loss, shall be
allocated among the Shareholders in such a manner that, after such allocations,
the Capital Accounts of all Shareholders are, to the greatest extent possible,
equal to and in proportion to the Capital Account Target Balances.

44

--------------------------------------------------------------------------------



17.2.  Special Allocations.

        The following special allocations shall be made in the following order
to the extent items of income, gain, loss, or deductions are available:

(a)Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulation
Section 1.704-2(f), notwithstanding any other provision of this Section 17, if
there is a net decrease in partnership minimum gain (determined in accordance
with Treasury Regulation Section 1.704-2(d)(1)) during any Tax Year, each
Shareholder shall be specially allocated items of Company income and gain for
such Tax Year (and, if necessary, subsequent Tax Years) in an amount equal to
such Shareholder's share of the net decrease in partnership minimum gain,
determined in accordance with Treasury Regulation Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Shareholder pursuant
thereto. The items to be so allocated shall be determined in accordance with
Treasury Regulation Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 17.2(a) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(b)Partner Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Treasury Regulation Section 1.704-2(i)(4), notwithstanding any other
provision of this Section 17, if there is a net decrease in partner nonrecourse
debt minimum gain (determined in accordance with Treasury Regulation
Section 1.704-2(i)(2)) attributable to a partner nonrecourse debt during any Tax
Year, each Shareholder who has a share of the partner nonrecourse debt minimum
gain attributable to such partner nonrecourse debt, determined in accordance
with Treasury Regulation Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such Tax Year (and, if necessary,
subsequent Tax Years) in an amount equal to such Shareholder's share of the net
decrease in partner nonrecourse debt minimum gain attributable to such partner
nonrecourse debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Shareholder pursuant thereto. The items to be so allocated shall be determined
in accordance with Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This Section 17.2(b) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(c)Qualified Income Offset. In the event any Shareholder unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
such Shareholder as quickly as possible, provided, however, that an allocation
pursuant to this Section 17.2(c) shall be made only if and to the extent that
such Shareholder would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section 17.2 have been tentatively made as if
this Section 17.2(c) were not contained in this Agreement.

(d)Gross Income Allocation. In the event any Shareholder has an Adjusted Capital
Account Deficit at the end of any Tax Year which is in excess of the sum of
(A) the amount such Shareholder is obligated to restore pursuant to any
provision of this Agreement and (B) the amount such Shareholder is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Shareholder shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 17.2(d)

45

--------------------------------------------------------------------------------



shall be made only if and to the extent that such Shareholder would have an
Adjusted Capital Account Deficit in excess of such sum after all other
allocations provided for in this Section 17.2 have been made as if
Section 17.2(c) and this Section 17.2(d) were not contained in this Agreement.
As among the Shareholders having such excess, if there are not sufficient items
of income and gain to eliminate all such excesses, such allocations shall be
made in proportion to the amount of any such excess.

(e)Loss Limitation. The Losses allocated pursuant to Sections 17.1 and 17.2
(including net Losses created through a gross income allocation) shall not
exceed the maximum amount of Losses that can be so allocated without causing any
Shareholder to have an Adjusted Capital Account Deficit or an increase in such
deficit at the end of any Tax Year. All Losses in excess of the limitations set
forth in this Section 17.2(e) shall be allocated to the Shareholders that do not
have Adjusted Capital Account Deficits in proportion to their Adjusted Capital
Accounts.

(f)Nonrecourse Deductions. Nonrecourse deductions, within the meaning of
Treasury Regulation Section 1.704-2(b)(1), for any Tax Year shall be allocated
to the Shareholders in accordance with their Percentage Interests.

(g)Partner Nonrecourse Deductions. Partner nonrecourse deductions, within the
meaning of Treasury Regulation Section 1.704-2(i)(2), for any Tax Year shall be
specially allocated to the Shareholder who bears the economic risk of loss with
respect to the partner nonrecourse debt to which such partner nonrecourse
deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(h)Section 754 Election. To the extent an adjustment to the adjusted tax basis
of any Company asset under Code Section 732(d), 734(b), or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Account balances, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and such gain or loss shall be allocated to the Shareholders in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Treasury Regulations.

(i)Nonrecourse Debt. Excess nonrecourse liabilities, within the meaning of
Treasury Regulation Section 1.752-3(a)(3), shall be allocated among the
Shareholders in proportion to such Shareholders' Percentage Interests.

(j)Section 482 Adjustments. If the Company is allowed any deduction by reason of
a payment imputed to a Shareholder or Affiliate of a Shareholder under
Section 482 of the Code or otherwise, the resulting deduction shall be allocated
to such Shareholder, and such Shareholder shall be deemed to contribute an
equivalent amount to the Company, resulting in no net change in such
Shareholder's Capital Account. If the Company is imputed any income by reason of
a payment imputed from a Shareholder or Affiliate of a Shareholder under
Section 482 of the Code or otherwise, the resulting income shall be allocated to
such Shareholder, and such Shareholder shall be deemed to receive as a
distribution an equivalent amount from the Company, resulting in no net change
in such Shareholder's Capital Account.

17.3.  Other Allocation Provisions

(a)The allocations set forth in Sections 17.2(a)-(j) (the "Regulatory
Allocations") are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Shareholders that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss, or deduction pursuant to this Section 17.3. Therefore, notwithstanding any
other

46

--------------------------------------------------------------------------------



provision of this Section 17 (other than the Regulatory Allocations), the
Company shall make such offsetting special allocations of Company income, gain,
loss, or deduction in whatever manner the Board reasonably determines is
appropriate so that, after such offsetting allocations are made, each
Shareholder's Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Shareholder would have had if the Regulatory
Allocations were not contained in this Agreement and all Company items were
allocated pursuant to this Section 17 without regard to the Regulatory
Allocations. In exercising its discretion under this Section 17.3, the Board
shall take into account future Regulatory Allocations under Sections 17.2(a) and
(b) that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Sections 17.2(f) and (g).

(b)Time of Allocation. Allocations of Profit and Loss and items of gross income
shall be made to the Capital Accounts of the Shareholders on at least an annual
basis, at the time of any sale of the assets of the Company not in the ordinary
course of the business of the Company, at the time that the Gross Asset Values
of the Company are adjusted pursuant to clause (b) of the definition of Gross
Asset Value hereof, and at such other times as the Board shall determine. For
purposes of determining the Profits, Losses, items of gross income, or any other
items allocable to any period, Profits, Losses, items of gross income, and any
such other items will be determined by the Company on a daily, monthly, or other
basis, using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.

(c)Other Items. Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction, credit, and any other allocations not
otherwise provided for shall be divided among the Shareholders in the same
proportion as they share Profits or Losses, as the case may be, for the year.

17.4.  Tax Allocations

(a)For U.S. federal income tax purposes, except as otherwise provided in
Sections 17.4(b), 17.4(e) and 17.4(f), each item of income, gain, loss, and
deduction shall be allocated among the Shareholders in the same manner as its
corresponding item of book income, gain, loss, or deduction is allocated
pursuant to Sections 17.1, 17.2 and 17.3.

(b)In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any asset
contributed to the capital of the Company by a Shareholder shall, solely for
U.S. federal income tax purposes, be allocated among the Shareholders so as to
take account of any variation between the adjusted basis of such asset to the
Company for U.S. federal income tax purposes and its initial Gross Asset Value,
using the "traditional method with curative allocations" (as described in such
Treasury Regulation Section 1.704-3(c)). In the case of any Section 1.752-7
Liability assumed by the Company from a Shareholder, income, gain, loss and
deduction with respect to any such Section 1.752-7 Liability shall, solely for
U.S. federal income tax purposes, be allocated among the Shareholders using the
"traditional method" as defined in Treasury Regulation Section 1.704-3(b),
subject to Section 17.4(e).

(c)(i) In the event that the aggregate allocation of depreciation and
amortization deductions for U.S. federal income tax purposes with respect to
assets contributed by the Shareholders to the Company pursuant to the first
sentence of Section 17.4(b), increased or reduced, as the case may be, to take
into account the effect of curative allocations of deduction, loss, income, or
gain pursuant to such sentence (in aggregate, the "Net Targeted Tax Deductions")
would result in the allocation of Net Targeted Tax Deductions to the
Shareholders in a ratio that does not correspond to their respective Percentage
Interests (the "Target Ratio"), and a Shareholder would have a shortfall in such
Net

47

--------------------------------------------------------------------------------



Targeted Tax Deductions (as compared to the amount that would have been
allocated to such Shareholder if such Net Targeted Tax Deductions were allocated
in accordance with the Target Ratio) that is in excess of $5 million in respect
of a Tax Year of the Company, a sufficient amount of items of income, gain,
deduction, or loss of similar character (to the greatest extent possible for
each relevant Tax Year) shall be specially allocated for Code Section 704(b)
book and tax purposes among the Shareholders (the "Catchup Allocations") until
the Net Targeted Tax Deductions, increased or reduced, as the case may be, by
the Catchup Allocations made for Code Section 704(b) tax purposes (in accordance
with Sections 17.4(a) and (b)), correspond to the Target Ratio. To the extent
reasonably possible and administrable, the Catchup Allocations will consist
first of items that do not differ for Code Section 704(b) book and tax purposes.

(ii)For the avoidance of doubt, no allocation of any item of income, gain, loss,
or deduction with respect to any Section 1.752-7 Liability will be governed by
this Section17.4(c).

(iii)Schedule 5 includes an allocation example that is intended to illustrate
the mechanics of the allocations set forth in the Section 17.4(c).



(d)For purposes of determining the nature (as ordinary or capital and, if
capital, the applicable rate) of certain items of income and gain allocated
among the Shareholders for U.S. federal income tax purposes pursuant to this
Section 17.4, any items of income and gain required to be recognized as ordinary
income under Section 1245 or as "unrecaptured section 1250 gain" (as defined in
Code Section 1(h)), shall be allocated among the Shareholders, to the extent
possible, in the same proportion that the Shareholders were allocated and
claimed the tax depreciation deductions or basis deductions, directly or
indirectly, giving rise to such treatment under Code Sections 1(h) and 1245.

(e)Allocation of Section 1.752-7 Liabilities.

(i)The amount of any Section 1.752-7 Liability (the "Section 1.752-7 Liability
Amount") shall be the present value of such liability immediately after its
assumption by the Company, taking into account the Estimated Section 1.752-7
Liability Amounts and calculated on the same assumptions and using the same
methodology as were used in calculating the Estimated Section 1.752-7 Liability
Amounts, and shall be reflected by class on the Capital Account Schedule;
provided, however, that the values of Section 1.752-7 Liabilities for IFRS
financial statement purposes shall be treated as the present values of such
liabilities (subject to the requirements in the first clause of this sentence
regarding the calculation assumptions and methodology with respect to the
Estimated Section 1.752-7 Liability Amounts) unless there is specific evidence
of a more accurate value or the use of the financial statement value would be
manifestly contrary to Law. The Parties agree that the pension and retiree
benefit obligations of Molson Coors and its Subsidiaries and of Miller and its
Subsidiaries, respectively, that are being assumed by the Company shall be
reflected on the Capital Account Schedule as a single class and be treated for
the purposes of this Section 17.4(e) as a single class of Section 1.752-7
Liabilities, and that the De Minimis Section 1.752-7 Liabilities that are being
assumed by the Company shall be reflected on the Capital Account Schedule as a
single class and be treated for the purposes of this Section 17.4(e) as a single
class of Section 1.752-7 Liabilities.

(ii)With respect to each class of Section 1.752-7 Liabilities reflected on the
Capital Account Schedule, any deductions allowable for U.S. federal income tax
purposes in respect of such class shall be allocated first to the Shareholders
in proportion to such Section 1.752-7 Liabilities as reflected on the Capital
Account Schedule for such class assumed from such Shareholders (or their
Affiliates), at such time or times as such

48

--------------------------------------------------------------------------------



deductions arise, until such Shareholders have been allocated for U.S. federal
income tax purposes deductions equal to the Section 1.752-7 Liability Amounts
with respect to the Section 1.752-7 Liabilities for such class assumed from such
Shareholders (or their Affiliates).

(iii)Thereafter, any deductions allowable for U.S. federal income tax purposes
in respect of each class of Designated Section 1.752-7 Liabilities shall be
allocated to the Shareholders, together with corresponding amounts of
liabilities for book purposes, in proportion to such Designated Section 1.752-7
Liabilities as reflected on the Capital Account Schedule for such class assumed
from such Shareholders (or their Affiliates), at such time or times as such
deductions arise, until the total present value of deductions for such class
allocated for U.S. federal income tax purposes to such Shareholders under this
Section 17.4(e)(iii) and Section 17.4(e)(ii), discounted back to the time that
such Designated Section 1.752-7 Liabilities were assumed by the Company using a
discount rate equal to six percent (6%) per annum, are equal to the total
Section 1.752-7 Liability Amounts with respect to the Designated Section 1.752-7
Liabilities for such class assumed from such Shareholders (or their Affiliates).

(iv)Any additional deductions allowable for U.S. federal income tax purposes and
book purposes in respect of a Section 1.752-7 Liability not governed by
Section 17.4(e)(ii) or Section 17.4(e)(iii) shall be allocated among the
Shareholders based on their respective Percentage Interests.

(v)In the event that there is a decrease of a Section 1.752-7 Liability Amount
that is reflected in the Capital Accounts of the Shareholders and that is
treated as an item of income under Treasury Regulation
Section 1.752-7(c)(1)(ii), such item of income shall be allocated to the
Shareholder from whom such Section 1.752-7 Liability was assumed.

(vi)Schedule 6 includes an allocation example that is intended to illustrate the
mechanics of the allocations set forth in this Section 17.4(e).



(f)Allocation of Deductions Related to Equity Awards.

(i)Notwithstanding anything to the contrary herein, (i) all allowable deductions
or other expenses in respect of any Equity Award held by a Transferring CBC
Employee and not paid, issued or settled directly by or on behalf of the Company
or its Affiliates (provided, that for purposes of this Section 17.4(f), the
Company shall not be considered an "Affiliate" of any Shareholder) shall be
allocated for book and all applicable Tax purposes to CBC; and (ii) all
allowable deductions or other expenses in respect of any Equity Award held by a
Transferring Miller Employee and not paid, issued or settled directly by or on
behalf of the Company or its Affiliates (provided, that for purposes of this
Section 17.4(f), the Company shall not be considered an "Affiliate" of any
Shareholder) shall be allocated for book and all applicable Tax purposes to
Miller. In this Section 17.4(f), "Transferring CBC Employee" and "Transferring
Miller Employee" shall have the meaning given to them in the JV Agreement.

(ii)The Shareholder to whom a deduction is allocated pursuant to
Section 17.4(f)(i) shall be treated as having made a Capital Contribution to the
Company immediately prior to the time at which the deduction arises, in an
amount equal to the deduction so allocated to such Shareholder.

49

--------------------------------------------------------------------------------





17.5.  Interpretation Consistent With Regulations

(a)The provisions of this Section 17 (and other related provisions in this
Agreement) pertaining to the allocation of items of Company income, gain, loss,
deductions, and credits are intended to comply with the Treasury Regulations and
shall be interpreted consistently therewith.

(b)All elections, decisions, and other matters concerning the allocation of
Company income, gain, loss, deductions, and credits among the Shareholders, and
accounting procedures, not specifically and expressly provided for by the terms
of this Agreement, shall be determined by the Board in good faith. Such
determination made in good faith by the Board, shall, absent manifest error, be
final and conclusive as to the Shareholders.

18.   CAPITAL STRUCTURE AND PRE-EMPTIVE RIGHTS.

18.1.  Non-voting interests

(a)The Class B Shares will:

(i)not carry a vote (and holders of such, in their capacities as Class B
Shareholders, shall not be entitled to vote with respect to any matter relating
to the Company, whether such voting right would otherwise exist or arise under
the Delaware Act, at law, in equity or otherwise); and

(ii)rank equally with the Class A Shares in relation to all other rights,
including all rights relating to distributions, return of capital and
liquidation.

(b)Miller's Class B Shares shall be converted into Class A Shares upon a Change
of Control of CBC pursuant to Section 19.1 or upon a failure to fund by CBC in
accordance with Section 14 or upon a purchase by Miller of all (but not some
only) of Molson Coors's Shares, but not otherwise.

18.2.  Exit provisions

(a)Except as permitted by this Section 18.2 or with the prior written consent of
all the other Shareholders, no Shareholder may Transfer any Shares or any legal
or beneficial interest in any Shares during the Non-Transfer Period.

(b)Notwithstanding any provisions of this Agreement any Transfer of any Shares
by a Shareholder (the "Original Transferor") to any Wholly Owned Affiliate of
the Original Transferor (the "Transferee") is permitted provided that:

(i)the Original Transferor shall guarantee to the other Shareholders that the
obligations of the Transferee shall be met and that such Transferee shall not,
while a Shareholder, be put into receivership or liquidation; and

(ii)if the Transferee ceases to be a Wholly Owned Affiliate of the Original
Transferor or if the beneficial or economic interest in the Shares cease to be
owned by a Wholly Owned Affiliate, the Transferee shall:

(1)notify the Board in writing that such event has occurred; and

(2)be bound to transfer the Shares back to the Original Transferor or to another
Wholly Owned Affiliate of the Original Transferor.

(c)Except where express provision to the contrary is made in this Agreement, the
Parties shall procure that any transferee of or subscriber for Shares in the
Company (whether an Affiliate of any Shareholder or not) and the ultimate
Holding Company of such transferee or subscriber shall, prior to any Transfer or
issue to it taking effect, have entered into a

50

--------------------------------------------------------------------------------



counterpart to this Agreement (with such changes as shall be agreed by the
Parties) and, provided that such transfer or subscription is not otherwise
prohibited by this Agreement, each Party to this Agreement shall enter into such
an agreement whenever requested to do so by any other Party to this Agreement.
In connection with any Transfer of or subscription for Shares in the Company
made pursuant to the requirements of this Agreement, the transferee of or
subscriber for such Shares shall be admitted as a Shareholder with respect to
such Shares when such person is listed on the Capital Account Schedule and upon
compliance with the requirements of Section 3.1.

18.3.  After the expiration of the Non-Transfer Period, if a Shareholder (the
"Selling Shareholder") proposes to sell all (it being understood that no
Shareholder may sell less than all) of its Shares (the "Sale Shares") it shall
give notice in writing of that fact (a "Sale Notice"), specifying the price at
which it wishes to sell the Sale Shares (the "Sale Price") to the other
Shareholder for cash. The Sale Notice must be in respect of all the Shares held
by the Selling Shareholder. The recipient of the Sale Notice is referred to as a
"Non-Selling Shareholder." The Selling Shareholder must give a Sale Notice to
the Non-Selling Shareholder and complete the process set out in Sections 18.4
and 18.5 before contacting any potential purchaser (whether contact will be made
by it or on its behalf).

18.4.  The Sale Notice shall invite the Non-Selling Shareholder to offer in
writing (an "Offer Notice") to purchase the Sale Shares for cash at the Sale
Price within 20 Business Days following delivery of the Sale Notice (the "Offer
Period"). The Offer Notice must be in respect of all the Sale Shares and shall
specify any conditions which the Non-Selling Shareholder considers are necessary
or desirable to be satisfied in order for the purchase of the Sale Shares by the
Non-Selling Shareholder to be completed.

18.5.  If an Offer Notice is received by the Selling Shareholder during the
Offer Period it must accept the offer contained in the Offer Notice by notice in
writing to the Non-Selling Shareholder unless it reasonably determines that any
conditions set out in the Offer Notice are not likely to be satisfied within a
nine-month period.

18.6.  If the Non-Selling Shareholder elects to purchase the Sale Shares it
shall use its reasonable best efforts (including the provision of such
information as may reasonably be required by any Governmental Authority) to
obtain as soon as practicable any shareholder approval or Regulatory Approval
and to satisfy any other condition which is set out in the Offer Notice and
which has not already been obtained for the acquisition of the Sale Shares
within nine months of acceptance by the Selling Shareholder or such longer
period as may be agreed between the Selling Shareholder and the Non-Selling
Shareholder unless a required approval has been finally denied (and during any
such extended period the Non-Selling Shareholder's obligation to use its best
efforts to satisfy such conditions shall survive).

18.7.  The Non-Selling Shareholder shall notify the Selling Shareholder and the
Company in writing when all such approvals have been obtained and other
conditions satisfied or, if it has so determined, that no such approvals are
required (an "Approval Notice"). If any shareholder approval, Regulatory
Approval or other condition which is set out in the Offer Notice is not obtained
or satisfied within nine months or if any relevant Governmental Authority
conclusively refuses to grant any such Regulatory Approval prior to the
expiration of such period other than as a result of the failure of the
Non-Selling Shareholder to use its reasonable best efforts to cooperate in
obtaining such approval or satisfying such condition, then:

(a)the transfer of the Sale Shares shall not proceed; and

(b)the right of the Non-Selling Shareholder to acquire the Sale Shares and the
Offer Notice shall cease to have effect.

51

--------------------------------------------------------------------------------





18.8.  If:

(a)no Offer Notice is received by the Selling Shareholder during the Offer
Period; or

(b)if an Offer Notice is received but the Offer Notice ceases to have effect as
contemplated in Section 18.7,

the Selling Shareholder shall be entitled to transfer the Sale Shares in
accordance with Sections 18.9 and 18.10 or to request the Non-Selling
Shareholder to consider an IPO in accordance with Section 18.11.

18.9.  The Selling Shareholder shall then be entitled to proceed to sell the
Sale Shares to a third party for cash (the "Proposed Purchaser") provided that:

(a)the cash price at which the Sale Shares are proposed to be transferred or are
transferred to the Proposed Purchaser shall not be less than the Sale Price;

(b)prior to entering into an agreement with the Proposed Purchaser for the Sale
Shares, the Selling Shareholder must notify in writing the Non-Selling
Shareholder of the following:

(i)the identity of the Proposed Purchaser;

(ii)the price at which the Proposed Purchaser has agreed to acquire the Sale
Shares; and

(iii)all other financial terms and any other material terms and conditions of
the proposed sale to the Proposed Purchaser (including the proposed form of all
related agreements, annexes, schedules and related documentation),

(the "Third Party Sale Notice"); and

(c)prior to entering into a binding agreement with the Proposed Purchaser for
the Sale Shares, the Selling Shareholder must follow the process set out in
Section 18.10.

18.10.  On receipt of the Third Party Sale Notice, the Non-Selling Shareholder
may offer in writing, within twenty (20) Business Days of receipt of the Third
Party Sale Notice, to the Selling Shareholder to acquire the Sale Shares at a
price which is at least five percent more than the price specified in the Third
Party Sale Notice (the "Last Offer Notice"). If a Last Offer Notice is received
by the Selling Shareholder it must accept the offer contained in the Last Offer
Notice unless it reasonably determines that any conditions set out in the Last
Offer Notice are not likely to be satisfied within a nine-month period. If the
Last Offer Notice is accepted, the provisions of Sections 18.6 and 18.7 shall
apply with the replacement of "Last Offer Notice" for "Offer Notice" each time
it appears. If a Last Offer Notice has not been received or has not been
accepted in accordance with the immediately preceding sentence or has ceased to
have effect pursuant to Section 18.7, the Selling Shareholder shall be entitled
to enter into an agreement with the Proposed Purchaser within forty
(40) Business Days thereafter to transfer the Sale Shares to the Proposed
Purchaser for a price not less than that specified in the Third Party Sale
Notice and on the other terms and conditions in the Third Party Sale Notice and
to consummate the sale on that basis.

18.11.  IPO

        The Selling Shareholder may by notice in writing to the Non-Selling
Shareholder (with a copy to all other parties) request the Non-Selling
Shareholder to consider an IPO. If the Shareholders agree to implement an IPO,
they shall use all commercially reasonable efforts to facilitate and implement
an IPO in the manner agreed between the Shareholders.

52

--------------------------------------------------------------------------------



18.12.  Restrictions on Transfer

        In order to permit the Company to qualify for the benefit of a "safe
harbor" under Code Section 7704, notwithstanding anything to the contrary in
this Agreement, no Transfer of any Share or economic interest shall be permitted
or recognized by the Company or the Board (within the meaning of Treasury
Regulation Section 1.7704-1(d)) if and to the extent that such Transfer would
cause the Company to have more than 100 partners (within the meaning of Treasury
Regulation Section 1.7704-1(h), including the look-through rule in Treasury
Regulation Section 1.7704-1(h)(3)).

18.13.  Transfer Fees and Expenses

        The transferor and transferee of any Shares or other interest in the
Company, but only the transferor in an IPO, shall be jointly and severally
obligated to pay any transfer taxes and to reimburse the Company for all
reasonable expenses (including attorneys' fees and expenses) of any Transfer or
proposed Transfer, whether or not consummated.

18.14.  Void Transfers

        Any Transfer by any Shareholder of any Shares or other interest in the
Company in contravention or violation of this Agreement or which would cause the
Company to not be treated as a partnership for U.S. federal income tax purposes
shall be null and void ab initio and of no force or effect and shall not bind or
be recognized by the Company or any other Party. No purported assignee of any
Shares or other interests in the Company in contravention or violation of this
Agreement shall have any rights hereunder or under the Delaware Act, including
any right to any Profits, Losses or distributions of the Company, to appoint
Directors or to have any other rights in the management of the Company.

19.   CHANGE OF CONTROL.

19.1.  Subject to Section 19.3, in the event of a Change of Control of CBC:

(a)CBC shall notify Miller of such Change of Control as promptly as practicable
upon it taking effect, and Miller will have the right, within 60 days of CBC's
notification to Miller of such Change of Control taking effect, to convert its
Class B Shares into Class A Shares and, if it does so, the number of Directors
shall be increased by one and Miller shall be entitled to appoint one additional
Director to the Board; and

(b)if Miller exercises that right, notwithstanding any other provision of this
Agreement (other than Section 19.3), the provisions of Sections 5, 6 and 9 shall
be amended as follows:

(i)Sections 5.5(d) and (e) shall cease to apply and all decisions of the Board
shall be determined by majority vote (including the affirmative vote of at least
two Miller Directors) and the quorum for Board meetings will be a majority of
the Directors (including at least two Miller Directors), provided that the
affirmative vote of at least three CBC Directors will also be required to
approve:

(1)any of the matters described in Sections 9.1(f), 9.1(p), 9.1(s) and 9.1(t)
(except in each case insofar as such matters have already been approved by the
Board in accordance with Section 5.5(e));

(2)any amendment to or waiver of any provision of this Agreement, including any
change to the number of Directors constituting the Board (other than as provided
in Section 19.1(a));

(3)the issue of any equity interests, or securities convertible into or
exchangeable for equity interests, by the Company or any Subsidiary to any
entity which is not at Fair Market Value and in which CBC is not offered the
opportunity to participate on a

53

--------------------------------------------------------------------------------



pro rata basis, or the redemption or repurchase of such interests which is not
at Fair Market Value and in which CBC is not offered the opportunity to
participate on a pro rata basis;

(4)any change with respect to the tax status of the Company;

(5)instituting proceedings to have the Company adjudicated bankrupt or insolvent
(or consenting thereto);

(6)any transaction by the Company to merge or consolidate with and into another
person, or any transaction or series of related transactions to sell, transfer,
assign, convey or otherwise dispose of all or substantially all the assets or
rights of the Company to another person (other than a transaction or series of
transactions which results in the Shareholders having the same proportionate
economic interests in such other person as they had in the Company immediately
beforehand);

(7)any additional capital contribution that is not either:

(A)consistent in timing and amount with the Annual Operating Plan; or

(B)one in which both CBC and Miller are requested by the Board to participate,
with commercially reasonable advance notice, on a pro rata basis in proportion
to their respective holding of Shares in the Company; and

(8)any proposal to liquidate or dissolve the Company (subject to Section 18-802
of the Delaware Act);



(ii)if:

(1)the person acquiring Control of CBC (the "Acquirer") has an existing
controlling interest in a beer or beverage business in the United States which
has a Market Share of four percent (4%) or more of the total U.S. beer market by
volume ("Existing Business"); and

(2)the Acquirer has offered the Existing Business to the Company at the Existing
Business Price in accordance with Sections 19.5 and 19.6 (and, such offer having
been accepted, has executed a definitive agreement on terms reasonably
satisfactory to the Company and complied with its obligations thereunder);

then in addition to the rights set out in Section 19.1(b)(i), the affirmative
vote of at least three CBC Directors will be required in order to approve the
matters described in Section 9.1(b) insofar as they relate to the Annual
Operating Plan, but not insofar as they relate to any items of capital
expenditure, provided, however that if:

(3)the Acquirer does not offer the Existing Business to the Company at the
Existing Business Price in accordance with Sections 19.5 to 19.10 (or, such
offer having been made and accepted by the Company, does not execute a
definitive agreement on terms reasonably satisfactory to the Company to effect
such sale and comply with its obligations thereunder); or

(4)(A) the Acquirer does offer the Existing Business to the Company at the
Existing Business Price in accordance with Sections 19.5 and 19.6 but the
Company does not acquire the Existing Business as a result of a legal impediment
or inability to obtain Regulatory Approval referred to in Section 19.8, (B) the
Acquirer does not enter into sales, marketing and distribution arrangements as
contemplated in Section 19.8 (either as a result of the legal impediment or
inability to obtain Regulatory Approval referred to in Section 19.8 or as a
result of the Acquirer's unwillingness to enter into

54

--------------------------------------------------------------------------------



such arrangements), and (C) the Acquirer does not dispose of its entire interest
in the Existing Business to an unrelated third party within six months, plus
such reasonable time as is necessary to obtain any required Regulatory Approval,
of the legal impediment arising or the inability to obtain Regulatory Approval
referred to in Section 19.8,

then the affirmative vote of at least three CBC Directors will be required to
approve the matters set out in Section 19.1(b)(i) but no other matters;

(iii)in addition to the provisions set out in Section 19.1(b)(i), the
affirmative vote of at least three CBC Directors will be required in order to
approve the matters described in Section 9.1(c) but only if and for so long as
Coors Light has a Market Share of two percent (2%) or more of the total Canadian
beer market by volume;

(iv)Miller shall be entitled at all times to appoint the Chairman with CBC being
entitled at all times to appoint the Vice Chairman;

(v)the number of Directors on each of the Audit Committee, Compensation
Committee and Ethics, Compliance and Corporate Responsibility Committee shall be
increased by one and Miller shall be entitled to appoint an additional nominee
to each of such Committees and shall at all times be entitled to appoint the
chairman of each of those Committees;

(vi)the appointment and removal of the CEO shall become a matter for the Board
without regard to Section 7; and

(vii)Section 9 shall cease to apply.

19.2.  Subject to Section 19.3, in the event of a Change of Control of Miller:

(a)Miller shall notify CBC of such Change of Control as promptly as practicable
upon it taking effect, and CBC will be entitled to acquire from Miller, by
notice in writing to Miller given within 60 days of Miller's notification to CBC
of such Change of Control taking effect, for cash, such number of Class B Shares
held by Miller as would increase CBC's ownership of the Class B Shares to fifty
percent (50%), at a price which represents Fair Market Value as determined in
accordance with Section 19.4 (provided that if such Fair Market Value is greater
than an amount equal to 24.99% of SABMiller's market capitalization at the time
less the value attributable, as at the date of this Agreement, to the business
contributed by Miller to the Company pursuant to the JV Agreement (the "Class 1
Amount"), then the disposition by Miller of Class B Shares shall be subject to
SABMiller shareholder approval, and if such approval is not obtained within
three months of CBC giving notice in writing to Miller that it wishes to acquire
such Class B Shares, then the price for the Class B Shares shall be the Class 1
Amount);

(b)if CBC exercises that right and closes on such purchase of Class B Shares,
then:

(i)the provisions of Sections 7.2(d) and (e) (so far as still applicable) shall
be amended such that all references to CBC shall be replaced by references to
Miller and all references to Miller shall be replaced by references to CBC; and

(ii)the Audit Committee Charter, the Compensation Committee Charter and the
Ethics, Compliance and Corporate Responsibility Committee Charter shall be
amended to provide that CBC shall be entitled to appoint the Chairmen of the
Audit Committee, the Compensation Committee and the Ethics, Compliance and
Corporate Responsibility Committee; and

55

--------------------------------------------------------------------------------



(iii)CBC shall have the right to require Miller to cause that the Miller
Directors vote in favor of any Board resolution to appoint a person nominated by
CBC as the CEO and to remove the existing CEO, provided that nothing herein
shall limit the CEO's rights or remedies under any employment agreement,
including with respect to the term of employment.

19.3.  Section 19.1 will not apply if Miller has previously been the subject of
a Change of Control and CBC has exercised its right under Section 19.2(a).
Section 19.2 will not apply if CBC has previously been the subject of a Change
of Control and Miller has exercised its right under Section 19.1(a).

19.4.  For the purposes of Section 19.2(a) the Fair Market Value of the Class B
Shares shall be determined by an Independent Investment Bank in accordance with
the criteria set forth on Schedule 4, the cost of which shall be borne by the
Company.

19.5.  Within twenty (20) Business Days following a Change of Control of CBC,
any Acquirer who has an Existing Business may offer the Existing Business to the
Company for cash at its good faith estimate of the fair market value of the
Existing Business. Unless the Miller Directors disagree with the Acquirer's
estimate of the fair market value of the Existing Business within ten
(10) Business Days, such estimate shall be the "Existing Business Price".

19.6.  If the Miller Directors disagree with the Acquirer's estimate of the
Existing Business Price, the Board shall appoint two independent investment
banks of international repute (one of which shall appointed by each Shareholder)
to opine as to the appropriate price for the Existing Business. Molson Coors and
CBC shall use their commercially reasonable best efforts to cause the Acquirer
to cooperate with the banks in their valuation process and shall share any
relevant materials it has regarding valuation with the banks (but not the other
Shareholder). If the difference between the two valuations is no more than ten
percent (10%) of the higher valuation, the Existing Business Price shall be the
average of the two valuations. If the difference is more than ten percent (10%)
of the higher valuation, then the Board (or, if the Board (acting in good faith)
cannot agree, the CEO) shall appoint a third independent investment bank of
international repute to determine which of the two valuations is more
appropriate and the valuation determined by such third investment bank shall be
the Existing Business Price.

19.7.  Subject to Section 19.8, the Company shall be obligated to acquire the
Existing Business at the Existing Business Price.

19.8.  In the event that (i) there is a legal impediment to the Company
acquiring the Existing Business, such as a contractual restriction on such
transfer, or (ii) the Board approves the acquisition of the Existing Business
but after having used commercially reasonable efforts to obtain any necessary
Regulatory Approval, such Regulatory Approval is not forthcoming or is
forthcoming on terms not reasonably acceptable to the Board, the Company shall
not be obligated to acquire the Existing Business but shall, if the Acquirer is
willing to do so:

(a)enter into agreements for the sales, marketing and distribution of the brands
of the Existing Business in the United States through the MillerCoors Group on
an arm's-length basis on cost-plus and other terms to be agreed between the
Acquirer and the Company; and

(b)treat the relevant brands as an integral part of the MillerCoors Group's
brand portfolio.

56

--------------------------------------------------------------------------------





19.9.  If, due to the legal impediment or inability to obtain Regulatory
Approval referred to above, it is not possible to put in place the arrangements
referred to in Section 19.8, then the Company shall not be obligated to enter
into such arrangements and Section 19.1(b)(ii) shall apply.

19.10.  Any acquisition by the Company pursuant to this Section 19 shall be
funded by debt to the extent consistent with the Company's debt policy at the
relevant time. Any additional financing required to fund the acquisition cost of
an Existing Business shall be provided by the Shareholders in proportion to
their holdings of Shares and Sections 13 and 14 shall apply to such funding.

20.   NON-COMPETE AND NON-SOLICITATION.

20.1.  Subject to Section 21, except as contemplated by this Agreement, the
Brand Cooperation Agreement or the Contract Brewing Agreements, each Party
undertakes that until such Party's Group no longer owns any Shares, it will not
(and shall cause the members of its Group not to) whether as principal, agent,
partner, representative, shareholder, consultant, advisor, financier or in any
other capacity, directly or indirectly, be associated or concerned with or
interested or engaged in or by any firm, business, company or other association
of persons involved directly or indirectly in the manufacture, distribution,
marketing or sale of (i) Beer in the Territory or (ii) other beverages in the
Territory using any Trademark including the word "Miller" or "Coors", without
the consent of the CEO, which consent shall not be unreasonably withheld.

20.2.  Subject to Section 20.3, each Shareholder undertakes that until either
Party's Group no longer owns any Shares, it will not (and shall cause the
members of its Group and the members of the MillerCoors Group not to) solicit
for employment or employ any person who is an employee of the MillerCoors Group
or an employee of the other Shareholder's Group having regular responsibility
for or interaction with the Company or who has resigned from his or her position
as an employee of the MillerCoors Group or such an employee of the other
Shareholder's Group in the previous 12 months, except with the written approval
of the Company, SABMiller or Molson Coors, as the case may be (such approval not
to be unreasonably withheld or delayed).

57

--------------------------------------------------------------------------------



20.3.  Section 20.2 shall not prevent the employment of any person who:

(a)responds to any public recruitment advertisement placed by or on behalf of
any Party's Group; or

(b)has, prior to the date hereof, entered into employment discussions with the
relevant Party (or any member of the relevant Party's Group) or contacted the
relevant Party (or any member of the relevant Party's Group) to initiate such
discussions (provided that such discussions or action to initiate such
discussions are not in breach of the Confidentiality Agreement); or

(c)any employee who has sought employment with the relevant member of the
Shareholder's Group on his or her own initiative.

20.4.  For the purposes of Sections 20.2 and 20.3, references to the employment
of any person shall include the engagement of such person or any related entity
in the capacity of consultant or independent contractor or any similar capacity
and references to soliciting for employment shall be construed accordingly.

21.   INTERNATIONAL ACQUISITIONS.

21.1.  Notwithstanding Section 20, either Shareholder or its Affiliates (the
"Acquiring Party") may acquire a Beer business which would, but for the
provisions of this Section 21, amount to a breach of the undertaking in
Section 20.1 (such portion of the acquisition that so competes, the "Competing
Business") as part of a larger acquisition which is not made with the sole or
main purpose of acquiring the Competing Business, provided that:

(a)the gross sales of the Competing Business in the last financial year of that
Competing Business is not greater than forty-nine percent (49%) of the gross
sales in the same period of the total businesses so acquired; and

(b)within twenty (20) Business Days following the signing of a definitive
agreement to acquire the Competing Business, the Acquiring Party shall offer the
Competing Business to the Company for cash at its good faith estimate of the
"Implied Acquisition Price," which shall be equal to the fair market value of
the Competing Business taking into account the price paid by the Acquiring Party
for the entire business.

21.2.  If those members of the Board who are not appointed by the Acquiring
Party disagree with the Acquiring Party's estimate of the Implied Acquisition
Price, the Board shall appoint two independent investment banks of international
repute (one of which shall be the bank which advised the Acquiring Party on the
initial acquisition or, if none, shall be appointed by the Acquiring Party's
Directors, and the other shall be appointed by the other Shareholder) to opine
as to the appropriate price for the Competing Business. The Acquiring Party
shall cooperate with the banks in their valuation process and shall share any
relevant materials it has regarding valuation with the banks (but not the other
Shareholder). If the difference between the two valuations is no more than ten
percent (10%) of the higher valuation, the price to be paid by the Company for
the Competing Business (the "Valued Price") shall be the average of the two
valuations. If the difference is more than ten percent (10%) of the higher
valuation, then the Board (or, if the Board cannot agree, the CEO) shall appoint
a third independent investment bank of international repute to determine which
of the two valuations is more appropriate. The Implied Acquisition Price, if
accepted by those members of the Board who are not nominated by the Acquiring
Party, or such determination of the Valued Price by the relevant independent

58

--------------------------------------------------------------------------------




investment bank, shall be final and shall be deemed to be the "Final Price" for
the purposes of Section 21.3.

21.3.  Subject to Sections 21.4 and 21.5, the Company shall be obligated to
acquire, and the Acquiring Party shall be obligated to sell, the Competing
Business at the Final Price.

21.4.  In the event that (i) there is a legal impediment to the Company
acquiring the Competing Business, such as a contractual restriction on such
transfer, which cannot be eliminated through the use of commercially reasonable
efforts or (ii) the Board approves the acquisition of the Competing Business but
after having used commercially reasonable efforts to obtain any necessary
Regulatory Approval, such Regulatory Approval is not forthcoming or is
forthcoming on terms not reasonably acceptable to the Directors appointed by the
Shareholder who is not (or whose Affiliate is not) the Acquiring Party, the
Acquiring Party shall be entitled to retain ownership of the Competing Business
provided that:

(a)the Acquiring Party and the Company shall enter into agreements for the
sales, marketing and distribution of the brands of the Competing Business in the
United States through the MillerCoors Group on an arm's-length basis on
cost-plus and other terms to be agreed between the Acquiring Party and the
Company; and

(b)the Company shall treat the relevant brands as an integral part of the
MillerCoors Group's brand portfolio.

21.5.  If, due to the legal impediment or inability to obtain Regulatory
Approval referred to above, it is not possible to put in place the arrangements
referred to in Section 21.4, then the Acquiring Party shall dispose of the
Competing Business within the following six months plus such reasonable period
of time as is necessary to obtain any required Regulatory Approval, at a price
to be determined by the Acquiring Party.

21.6.  Any acquisition by the Company pursuant to this Section 21 shall be
funded by debt to the extent consistent with the Company's debt policy at the
relevant time. Any additional financing required to fund the acquisition cost of
a Competing Business shall be provided by the Shareholders in proportion to
their holdings of Shares and Sections 13 and 14 shall apply to such funding.

21.7.  If the Acquiring Party is an Affiliate of a Shareholder a reference in
this Section 21 to obligations of the Acquiring Party shall be construed as
obligations of the relevant Shareholder to cause the Acquiring Party to perform
such obligations.

22.   RELATED PARTY TRANSACTIONS.

22.1.  All transactions between members of the Molson Coors Group or the
SABMiller Group, on the one hand, and members of the MillerCoors Group, on the
other hand, shall be entered into on an arm's-length basis and on terms which
are customary for transactions of that nature between unrelated third parties.

22.2.  Where the Company requires goods or services which can be provided by one
of the Shareholders to the required standard and on terms which are at least as
favorable as those available from independent third parties, the Company shall
(subject always to Board approval) obtain such goods or services from the
relevant Shareholder.

22.3.  The CEO and other members of the Executive Committee will discuss with
the Shareholders whether it is in the best interests of the Group to share
services with one or both of the Shareholders, including through the
establishment of a shared services center between the Shareholders and members
of the MillerCoors Group. If the CEO (after consultation with the other members
of the Executive Committee) determines that it would be in the best interests of
the Group to enter into such a shared service arrangement with one or both
Shareholders, the

59

--------------------------------------------------------------------------------



Shareholders will procure that the Company and the relevant Shareholder enters
into such a shared services arrangement on arm's-length terms (such terms to be
subject to Board approval).

22.4.  For the purposes of this Agreement, licensing and related arrangements
between the Company and the Shareholders (including the Brand Cooperation
Agreement and any agreement entered into pursuant to it, any Services Agreement
or a Contract Brewing Agreement) will not be treated as related party.

23.   TERMINATION.

23.1.  Either Shareholder will be entitled to dissolve the Company:

(a)in the event that an Insolvency Event occurs in relation to the other
Shareholder (or any Holding Company of that Shareholder); or

(b)if the other Shareholder (or its Ultimate Holding Company) is the subject of
a criminal indictment in the U.S., the United Kingdom or, in the case of Molson
Coors, Canada, and the existence of such indictment has had, or would reasonably
be expected to have, directly or indirectly, a material adverse effect on the
business, condition or results of operations of the relevant Shareholder's
Group, taken as a whole; or

(c)if the other Shareholder agrees.


23.2.  Prior to dissolving the Company pursuant to Section 23.1(a) or
Section 23.1(b), the Shareholder having the right to dissolve the Company
pursuant to Section 23.1 shall be entitled to acquire the entire interest of the
other Shareholder in the Company at a price per Share which represents Fair
Market Value as determined by Section 23.3.

23.3.  The price per Share shall be the Fair Market Value determined by an
Independent Investment Bank, the costs of which are to be borne by the Company.

24.   STANDSTILL.

24.1.  SABMiller and Molson Coors agree that, for a period of ten years from the
date of this Agreement, such Party will not (and will not assist, or provide or
arrange financing to or for, others in order to), directly or indirectly, acting
alone or in concert with others, unless specifically invited on an unsolicited
basis in advance by SABMiller (in the case of Molson Coors) or Molson Coors (in
the case of SABMiller):

(a)acquire or agree, offer, seek or propose to acquire (or request permission to
do so) ownership (including beneficial ownership as defined in Rule 13d-3 under
the Exchange Act) of any of the assets (other than in the ordinary course of
business) or businesses of SABMiller (in the case of Molson Coors) or Molson
Coors (in the case of SABMiller) or any securities issued by SABMiller (in the
case of Molson Coors) or Molson Coors (in the case of SABMiller), or any option
or other right to acquire such ownership (including from a third party);

(b)seek or propose to influence or control the management or the policies of
SABMiller (in the case of Molson Coors) or Molson Coors (in the case of
SABMiller) or to obtain representation on the board of directors (or any
committee of the board of directors) of SABMiller (in the case of Molson Coors)
or Molson Coors (in the case of SABMiller), or solicit or participate in the
solicitation of any proxies or consents with respect to any securities of
SABMiller (in the case of Molson Coors) or Molson Coors (in the case of
SABMiller);

(c)seek or propose to have called, or cause to be called, any meeting of
stockholders of either SABMiller (in the case of Molson Coors) or Molson Coors
(in the case of SABMiller);

60

--------------------------------------------------------------------------------



(d)enter into any discussions, negotiations, arrangements or understandings with
any third party with respect to any of the foregoing;

(e)advise, assist, encourage, act as a financing source for or otherwise invest
in any other person in connection with any of the foregoing activities;

(f)propose or seek to propose any business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to SABMiller (in the case of Molson Coors) or Molson Coors (in the case
of SABMiller);

(g)publicly disclose any intention, plan or arrangement inconsistent with any of
the foregoing; or

(h)seek to have SABMiller (in the case of Molson Coors) or Molson Coors (in the
case of SABMiller) amend or waive any provision of this Section 24.1 other than
voluntarily.

        SABMiller and Molson Coors further agree that, during the period
referred to in the first sentence of this Section, it will not, without the
written consent of SABMiller (in the case of Molson Coors) or Molson Coors (in
the case of SABMiller), take any initiative or other action with respect to a
transaction with or involving SABMiller (in the case of Molson Coors) or Molson
Coors (in the case of SABMiller) that is reasonably likely to require SABMiller
(in the case of Molson Coors) or Molson Coors (in the case of SABMiller) to make
a public announcement regarding (i) such initiative or other action, (ii) any of
the activities, events or circumstances referred to in the preceding sentences
of this Section, (iii) the possibility of a Change of Control transaction or the
pursuit of any strategic alternative by SABMiller (in the case of Molson Coors)
or Molson Coors (in the case of SABMiller) or (iv) the possibility of SABMiller
(in the case of Molson Coors) or Molson Coors (in the case of SABMiller) or any
other person acquiring control of Molson Coors (in the case of SABMiller) or
SABMiller (in the case of Molson Coors), whether by means of a business
combination or otherwise.

        Each of SABMiller and Molson Coors represents to Molson Coors and
SABMiller, respectively, that neither it nor any of its Affiliates (other than
(i) individuals in their individual accounts, (ii) in an Employee Benefit Plan
or (iii) otherwise in de minimis amounts), owns (including beneficial ownership
as defined in Rule 13d-3 under the Exchange Act) any securities of Molson Coors
(in the case of SABMiller) and SABMiller (in the case of Molson Coors) at the
date of this Agreement.

24.2.  Exceptions

        Notwithstanding anything in Section 24.1 to the contrary it shall not be
a breach of Section 24.1 for either SABMiller or Molson Coors (or their
respective representatives) to hold conversations with the management or
directors of Molson Coors or SABMiller, respectively, (or its representatives),
regarding the possibility of a transaction of a type described in Section 24.1,
so long as it does not make any public announcement with respect thereto.

24.3.  Information

        Molson Coors will inform SABMiller if:

(a)there is a decision by its board of directors (or any committee thereof) to
authorize discussions with third parties generally or any particular third party
with respect to a potential Change of Control of Molson Coors; or

(b)any of its directors or executive officers or any Family Shareholders hold,
or authorize any representative to hold, discussions with any third party
regarding a potential Change of Control of Molson Coors and, as a result
thereof, Molson Coors enters into a confidentiality or other binding agreement
(including a binding agreement to negotiate in good faith) with respect thereto;
or

61

--------------------------------------------------------------------------------



(c)any third party makes publicly or to Molson Coors or to any of the Family
Shareholders a bona fide offer or proposal, or expresses an interest to Molson
Coors or the Family Shareholders in publicly offering or proposing to effect a
potential Change of Control of Molson Coors or requests to discuss with Molson
Coors or the Family Shareholders or its (or their) representatives a possible
transaction of such type or shall have requested non-public information in order
to consider whether to make such an offer or proposal.

24.4.  Cessation

(a)Section 24.1 shall cease to bind SABMiller if either of the events in
Section 24.3(a) or 24.3(b) occurs.

(b)Section 24.1 shall also cease to bind SABMiller if Section 24.3(c) applies
unless the board of directors of Molson Coors and the Family Shareholders shall
have promptly advised and shall continue to advise the third party (and, if the
offer, proposal, expression of interest or request has been publicly disclosed,
shall have publicly stated and, when reasonably requested by SABMiller,
continued to publicly state) that they have no interest in such a transaction
and will not engage in any further discussions with such third party with
respect to such offer, proposal, expression of interest or request, and Molson
Coors and the Family Shareholders do not take any action inconsistent therewith.

(c)Section 24.1 shall cease to bind Molson Coors if any third party makes
publicly or to SABMiller a bona fide offer or proposal, or expresses an interest
to SABMiller in publicly offering or proposing to effect a potential Change of
Control of SABMiller or requests to discuss with SABMiller or its
representatives a potential Change of Control of SABMiller or shall have
requested non-public information in order to consider whether to make such an
offer or proposal, unless the board of directors of SABMiller shall have
promptly advised and shall continue to advise the third party (and, if the
offer, proposal, expression of interest or request has been publicly disclosed,
shall have publicly stated and, when reasonably requested by Molson Coors,
continued to publicly state) that they have no interest in such a transaction
and will not engage in any further discussions with such third party with
respect to such offer, proposal, expression of interest or request, and
SABMiller does not take any action inconsistent therewith.

24.5.  Breach

(a)In the event of a breach by Molson Coors of its obligations under
Section 24.3 (or the failure of Family Shareholders to comply with Section 24.3,
which shall be deemed a breach by Molson Coors), then if as a direct or indirect
result of, or in connection with, such breach, any such transaction shall be
consummated or Molson Coors or the Family Shareholders shall enter into an
agreement to effect such a transaction, then in addition to any other remedies
that SABMiller may have by reason of such breach, Miller shall have the right to
acquire CBC's Shares at ninety percent (90%) of the Fair Market Value thereof as
determined by an Independent Investment Bank.

(b)In the event that SABMiller, in breach of its obligations under Section 24.1
(as modified by Section 24.2), offers publicly (or publicly announces an
intention to offer publicly) to acquire a majority of the outstanding shares of
any class of common stock of Molson Coors, then in addition to any other
remedies that Molson Coors may have by reason of such breach, CBC shall have the
right to acquire Miller's Shares at ninety percent (90%) of the Fair Market
Value thereof as determined by an Independent Investment Bank.

62

--------------------------------------------------------------------------------





25.   TAX COMPLIANCE.

25.1.  Tax Returns

(a)The Company shall prepare or cause to be prepared, at the Company's expense,
all required U.S. federal, state, and local Company Tax returns (the "Tax
Returns") in accordance with Applicable Law and shall file such Tax Returns in a
timely manner (taking into account applicable extensions). Draft copies of all
Income Tax returns shall be provided to the Shareholders for their review and
comment no later than sixty-five (65) days before the due date (including
extensions) of such Income Tax Returns (or, in the case of any Income Tax Return
that does not have a specific due date, as soon as reasonably practicable before
such Income Tax Return is to be submitted to the relevant Tax authority,
provided, however, that the Company shall use reasonable efforts to cause a
draft copy of any such Income Tax Return to be provided at least ninety
(90) days before such Income Tax Return is to be submitted to the relevant Tax
authority). In addition, the Company shall ensure that no such Income Tax
Returns are submitted without the prior written consent of the Shareholders,
such consent not to be unreasonably withheld or delayed. If there is any dispute
as to whether it is reasonable for a Shareholder to withhold its consent to the
submission of such Income Tax Returns (including as a result of any material
matter to be included in, or as the case may be, excluded from, such Income Tax
Returns), the dispute shall, at the expense of the Company, be resolved by an
independent nationally recognized (in the U.S.) accounting firm whose
determination shall be conclusive and binding.

(b)The Company shall cause, at the expense of the Company, to be provided to
each Shareholder as soon as reasonably practical but no later than forty
(40) Business Days after the end of the Company's taxable year, a good faith
estimate of the amounts to be shown on the Tax Return of the Company (and any
direct or indirect subsidiary of the Company to the extent such information is
reasonably required by such Shareholder (or by a holder of a direct or indirect
interest therein) in order to properly comply with its Tax filing requirements)
and shall cause to be provided to each Shareholder all other information as may
be reasonably requested by such Shareholder (or the holder of a direct or
indirect interest therein) in order to enable such Shareholder and its
Affiliates (or the holder of a direct or indirect interest therein) to comply
with its Tax obligations, including without limitation copies of notices from
Tax authorities and other Tax-related information received by the Company.

(c)Notwithstanding any other provisions of this Section 25.1, the Company shall
not take any position on any Tax Return for which it does not have substantial
authority under relevant Tax law. At the request of a Shareholder, the Company
shall provide, with respect to any proposed return position, such requesting
Shareholder with the opinion of a nationally recognized law or accounting firm
reasonably acceptable to the Board stating that such position has substantial
authority in relevant Tax law. The fees and costs of such law or accounting firm
shall be borne by the Company.

25.2.  Tax Matters Shareholder

(a)Miller is hereby designated the Tax Matters Shareholder of the Company. The
Tax Matters Shareholder shall have the following rights and responsibilities:

(i)The Tax Matters Shareholder shall have the power to manage and control, on
behalf of the Company, any administrative proceeding at the Company level with
the Internal Revenue Service or any other relevant Tax authority relating to the
determination of any item of Company income, gain, loss, deduction, or credit
for U.S. federal income tax purposes or other applicable Income Tax purposes,
subject to the provisions and limitations herein. Notwithstanding the foregoing,
the Parties intend that the Company

63

--------------------------------------------------------------------------------



will, to the extent feasible and consistent with Applicable Law and the
Transaction Documents, be responsible for any audit or review by any
Governmental Authority with respect to the Company, in the same manner as if the
Company were a stand-alone taxpayer.

(ii)The Tax Matters Shareholder shall make decisions with respect to any Income
Tax dispute as well as elections with respect to the Income Tax treatment of
various items, provided, however, that (A) the Shareholders shall have the right
to participate in any administrative or judicial proceeding at the Company level
at their own expense; (B) the Tax Matters Shareholder shall not enter into a
settlement of any Tax Dispute relating to Income Taxes without the prior written
consent of such Shareholder, such consent not to be unreasonably withheld or
delayed; and (C) the Tax Matters Shareholder shall notify the Shareholders of
any proposed settlement of any Company item and shall consult in good faith
with, and take into account reasonable comments made by the Shareholders with
respect to such proposed settlement.

(iii)The Tax Matters Shareholder shall take such action as may be necessary to
cause each of the other Shareholders to become a "notice partner" within the
meaning of Section 6231(a)(8) of the Code.



(b)The Tax Matters Shareholder shall, within ten (10) Business Days of the
receipt of any notice from the Internal Revenue Service in any administrative
proceeding at the Company level relating to the determination of any Company
item of income, gain, loss, deduction or credit, mail a copy of such notice to
each Shareholder.

(c)The Tax Matters Shareholder will be entitled to reimbursement from the
Company for all reasonable costs and expenses incurred by it in complying with
and carrying out its responsibilities under this Section 25, subject to the
Board's approval of such costs and expenses. The Tax Matters Shareholder shall
not be liable for any indemnity or damages to the Shareholders arising out of
any act or omission by reason of its status as Tax Matters Shareholder, unless
such damages result from gross negligence by the Tax Matters Shareholder.

25.3.  Right to Make Section 754 Election

        Any Shareholder may, in its sole discretion, cause the Company to make
an election in accordance with Section 754 of the Code, so as to adjust the
basis of Company property in the case of a distribution of property within the
meaning of Section 734 of the Code, and in the case of a transfer of a Company
interest within the meaning of Section 743 of the Code. Each Shareholder, as the
case may be, shall, upon request of the Tax Matters Shareholder, supply the
information necessary to give effect to such an election.

25.4.  Consistent Treatment and Cooperation.

(a)The Shareholders are aware of the Income Tax consequences of the allocations
made pursuant to this Agreement and hereby agree to be bound by and utilize
those allocations as reflected on the Tax Returns of the Company in reporting
their shares of Company income and loss for Income Tax purposes. Each
Shareholder agrees to report its distributive share of Company items of income,
gain, loss, deduction, and credit on its separate return in a manner consistent
with the reporting of such items to it by the Company.

(b)The Shareholders shall be supplied with all other Company information
necessary to enable each Shareholder to prepare its Tax Returns. Such
information shall be prepared by the Company, and the Company shall use its
reasonable best efforts to deliver such information to

64

--------------------------------------------------------------------------------



each Shareholder with reasonable promptness in light of the timing applicable to
the purpose for which such information is to be used by such Shareholder. In the
event a Shareholder is under a U.S. federal, state, or local or foreign Tax
audit or examination in respect of Company items, the Company shall provide such
Shareholder with such cooperation and information as such Shareholder may
reasonably request of it in connection with such audit or examination.

(c)The Shareholders shall be supplied with all Company Tax information necessary
to enable each Shareholder to meet its financial reporting requirements, and the
Company shall reasonably cooperate with the preparation thereof. The Company and
each Shareholder shall use their reasonable best efforts to deliver such
information to each Shareholder with reasonable promptness in light of the
timing applicable to the purpose for which such information is to be used by
such Shareholder. Such cooperation and information shall include promptly
forwarding copies of appropriate notices and forms or other communications
received from or sent to any Tax Authority which relate to the Company or any of
its Subsidiaries, and providing copies of all relevant Tax Returns, together
with accompanying schedules and related workpapers, documents relating to
rulings or other determinations by any Tax Authority and records concerning the
ownership and Tax basis of property, which the party receiving the request may
possess. The Company shall make its employees and facilities available on a
mutually convenient basis to provide explanation of any documents or information
provided hereunder.

(d)As provided for in greater detail under the JV Agreement, the Shareholders
agree that the cash distributions made by the Company upon its formation to any
Shareholder pursuant to Sections 2.10(a) and 2.10(e) of the JV Agreement are
intended to represent a reimbursement of such Shareholder's capital expenditures
within the meaning of Treasury Regulation Section 1.707-4(d) and agree to report
such distributions received consistently herewith.

25.5.  TMA Compliance

(a)The Company shall comply, and shall cause each TMA Affiliate of the Company
to comply, with each of the following provisions as long as the TMA is
effective:

(i)All funds received in respect of a Borrowing shall be deposited at all times,
together with any interest accrued thereon, in a separate Company bank account
(the "Borrowings Account"), until such funds are utilized and no longer held by
the Company or any TMA Affiliate of the Company. At no time shall any funds be
deposited in the Borrowings Account other than funds described in the preceding
sentence.

(ii)In utilizing funds deposited in the Borrowings Account, the Company and each
applicable TMA Affiliate of the Company shall make all payments directly from
the Borrowings Account. If any funds deposited in the Borrowings Account are
paid to any member of the Miller TMA Group, whether as a distribution, a payment
for goods or services, or in any other form, the Company and each applicable TMA
Affiliate of the Company shall (i) separately designate each such payment as
coming from the Borrowings Account; (ii) effect each such payment by separate
wire transfer or other means of payment (and not commingle any such payment with
other funds being paid at the same time); and (iii) make each such payment to
the Miller Borrowings Account.

(iii)No Borrowing (other than a Qualified Company Borrowing) shall be repaid
other than (i) with the proceeds of a new Borrowing; or (ii) with the prior
written approval of Miller.

65

--------------------------------------------------------------------------------



(iv)All funds received by the Company or any TMA Affiliate of the Company from
any member of the SABMiller TMA Group, other than payments under arm's length
transactions in respect of sales of beer or the provision of services or
licensing of intangibles directly related to the production or distribution of
beer, shall be deposited at all times, together with any interest accrued
thereon, in a separate Company bank account (the "Intragroup Account"), until
such funds are utilized and no longer held by the Company or any TMA Affiliate
of the Company. At no time shall any funds be deposited in the Intragroup
Account other than funds described in the preceding sentence.

(v)In utilizing funds deposited in the Intragroup Account, the Company and each
applicable TMA Affiliate of the Company shall make all payments directly from
the Intragroup Account. If any funds deposited in the Intragroup Account are
paid to any member of the Miller TMA Group, whether as a distribution, a payment
for goods or services, or in any other form, the Company and each applicable TMA
Affiliate of the Company shall (i) separately designate each such payment as
coming from the Intragroup Account; (ii) effect each such payment by separate
wire transfer or other means of payment (and not commingle any such payment with
other funds being paid at the same time); and (iii) make each such payment to
the Miller Intragroup Account.

(vi)The Company and each applicable TMA Affiliate of the Company shall keep
complete and accurate records relating to the Borrowings Account and the
Intragroup Account, including transfers to and from such accounts, and shall not
destroy any such records without the prior written approval of Miller.

(vii)All transactions, including, without limitation, the sale of products,
provision of services, or the licensing of intangibles, between the Company or
any TMA Affiliate of the Company, on one hand, and any member of the SABMiller
TMA Group, on the other hand, shall be (i) on arm's length terms; (ii) fully
documented; (iii) performed in accordance with their terms; and (iv) otherwise
consistent with applicable transfer pricing rules.

(viii)The Company shall not permit any TMA Affiliate of the Company to exist
that is also a member of the SABMiller TMA Group.



(b)Notwithstanding the foregoing, the Company and each Shareholder agree to take
such other actions or implement such other policies not specifically described
herein as are reasonably necessary in order for SABMiller to be in full
compliance with its obligations under the TMA.

26.   CONFIDENTIALITY.

26.1.  In this Section 26, "Confidential Information" means any information
whether located in the Territory or anywhere else worldwide:

(a)which a Party may have or acquire before or after the date of this Agreement
in relation to the customers, business, assets (including Trade Secrets) or
affairs of any member of the MillerCoors Group;

(b)which a Party may have or acquire before or after the date of this Agreement
in relation to the customers, business, assets (including Trade Secrets) or
affairs of any other Party resulting from:

(i)negotiating this Agreement or the JV Agreement;

(ii)being a Shareholder in the Company;

66

--------------------------------------------------------------------------------



(iii)having appointees on the Board; or

(iv)exercising its rights or performing its obligations under this Agreement; or



(c)which relates to the contents of this Agreement (or any agreement or
arrangement entered into pursuant to this Agreement), including all analyses,
compilations, notes, studies, forecasts, models, interpretations or other
documents furnished to a Party in connection with the foregoing that contains,
reflect or are based upon or derived from any other Confidential Information;

        "Confidential Information" does not include any information which:

(d)is or becomes generally available to the public other than as a result of an
unauthorized disclosure by a Party or its Representatives (provided that neither
such Party or its Representatives shall comment publicly, whether or not for
attribution, on any such disclosed information except:

(i)with the consent of Miller and CBC; or

(ii)where disclosure is required by law or by any government or regulatory
body); or

(e)can be shown by the relevant Party to have already been within its possession
(or that of any member of its Group) prior to its being furnished to such Party
(but only where the Confidential Information was not included in the businesses
transferred to the Company under the JV Agreement) or is subsequently provided
to such Party or a member of its Group on a non-confidential basis, provided
that, in any such case, such information was not disclosed by any person in
breach of any undertaking as to confidentiality; or

(f)is developed by the relevant Party independently without reference to any of
the information furnished to such Party.

26.2.  Each Party agrees (i) that the Confidential Information shall be kept
strictly confidential and shall not be sold, traded, published or otherwise
disclosed to anyone in any manner whatsoever, including by means of photocopy of
reproduction and (ii) to use with respect to such Confidential Information at
least the same degree of care as it uses to protect its own confidential
information, but no less than a reasonable degree of care to prevent the
unauthorized dissemination or publication of the Confidential Information;
provided, however, that a Shareholder (or its Ultimate Holding Company) may
disclose such Confidential Information:

(a)to its Affiliates, Representatives and any finance provider or arranger that
has executed a confidentiality agreement covering such Confidential Information
(provided that such agreement expressly makes the Company a third party
beneficiary thereof);

(b)to a Proposed Purchaser in connection with a proposed Transfer of Shares
pursuant to Section 18.10, provided that the Proposed Purchaser executes a
confidentiality agreement containing the restrictions set out in this
Section 26;

(c)in connection with the resolution of any dispute among the Parties;

(d)with the consent of the other Parties;

(e)subject to compliance with the terms of Section 26.3, as required by court
order or in response to any summons or subpoena or in connection with any
litigation or otherwise required by applicable Law; and

(f)as required to be disclosed pursuant to any of its financial reporting
obligations.

67

--------------------------------------------------------------------------------





        None of the Parties will make any announcement to the public or to any
third party regarding the arrangements contemplated by this Agreement without
the consent of the other Parties, except pursuant to Section 26.3.

26.3.  If a Party or any of its Representatives becomes legally compelled
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process or by any
securities regulator or stock exchange) to disclose any of the Confidential
Information, it will, to the extent legally permitted to do so, provide the
Company and the other Shareholders with prompt written notice so that they may
seek a protective order or other remedy and/or waive compliance with the
provisions of this Agreement. If such a protective order or other remedy is not
obtained or if compliance is waived, such Party or its Representatives will
disclose only that portion of the Confidential Information as it is advised by
counsel is legally required to be disclosed, and only to the person(s) to whom
such counsel advises that disclosure is legally required to be made, and such
Party and its Representatives will use all reasonable efforts to obtain
assurances that the disclosed Confidential Information will be afforded
confidential treatment.

26.4.  The Parties acknowledge and agree that the Company and the other Parties
would be irreparably damaged by any unauthorized disclosure of any Confidential
Information or by any breach of this Agreement. Without prejudice to the rights
and remedies otherwise available to such Parties, each Party agrees that each
such other Party shall be entitled, without the requirement of posting a bond or
other security, to equitable relief, including injunctive relief or specific
performance, in the event of any breach or threatened breach of the provisions
of this Section 26 by any Party or its Representatives and shall not resist any
such application for relief on the basis that adequate remedies are available at
law.

26.5.  The Confidentiality Agreement is hereby terminated and of no further
force or effect.

27.   ASSIGNMENT.

        Except as may be permitted by this Agreement, no Shareholder or other
Party shall assign, transfer, mortgage, charge, pledge or otherwise dispose of
or create a Lien on, in any manner whatsoever and whether in whole or in part
its legal or beneficial interest in its Shares in the Company or, except as may
be permitted by this Agreement, any right or obligation under this Agreement or
any other right or obligation as a Shareholder or Party to this Agreement
without the prior written consent of the other Parties.

28.   DURATION.

        The obligations of the parties under Section 10 (Liability and
Indemnification; Insurance), Section 11 (Waiver of Certain Duties), Section 26
(Confidentiality), this Section 28, Section 29 (Arbitration), Section 33
(Severability), Section 38 (Governing Law), Section 40 (Molson Coors and
SABMiller Guarantees) and Section 41 (Reasonableness of Provisions) shall
survive any expiration, termination or cancellation of this Agreement. No other
representations, warranties, covenants or agreements in this Agreement shall
survive the expiration, termination or cancellation of this Agreement.

29.   ARBITRATION.

29.1.  In the event of any dispute, controversy or claim between or among any of
the Parties arising out of, relating to or in connection with any provision of
this Agreement, or the rights or obligations of the Parties hereunder (a
"Dispute"), the Parties shall (except where the Dispute is as to a

68

--------------------------------------------------------------------------------



Reserved Matter, any such Dispute to be finally resolved in accordance with
Section 12) attempt to settle the Dispute amicably between or among themselves
in accordance with Section 29.2.

29.2.  A disputing Party shall initiate the attempted amicable settlement
process by sending written notice of the Dispute to the other Parties, and
within ten (10) Business Days after such notice, the Molson Coors CEO and the
SABMiller CEO shall meet, in person or by telephone, for attempted resolution by
negotiations. Each of the Parties' representatives set forth in this
Section 29.2 shall be empowered and authorized to bind their respective
companies with respect to the Dispute and to settle the Dispute on behalf of
their respective companies. If for any reason the Dispute is not resolved within
20 Business Days of the date of the written notice of the Dispute, the Dispute
shall be resolved in accordance with the provisions of Section 29.3.

29.3.  Any Dispute (other than a Dispute as to a Reserved Matter, any such
Dispute to be finally resolved in accordance with Section 12) not otherwise
resolved pursuant to Section 29.2 shall be referred to and finally resolved by
international arbitration under the LCIA Rules, which Rules are deemed to be
incorporated by reference into this clause. Judgment upon any award(s) rendered
by the arbitral tribunal may be entered in any court having jurisdiction
thereof.

29.4.  The seat of arbitration shall be New York City, New York, USA.

29.5.  The number of arbitrators shall be three, one nominated by the claimant,
or jointly by multiple claimants, in the Request for Arbitration, one nominated
by the respondent, or jointly by multiple respondents, in the Response and the
chairman nominated by the two Party-nominated arbitrators within fifteen
(15) Business Days of the appointment of the second arbitrator by the LCIA
Court, failing which the chairman shall be appointed by the LCIA Court. Where
there is more than one claimant and/or more than one respondent, unless
otherwise agreed the parties to the Dispute hereby agree that they represent two
separate sides for the purposes of the formation of the arbitral tribunal as
Claimant and Respondent respectively.

29.6.  The language to be used in the arbitral proceedings shall be English.

29.7.  The arbitral tribunal shall be guided by the IBA Rules of Evidence. An
agreement of the Parties and the LCIA Rules (in that order) shall at all times
prevail over an inconsistent provision in the IBA Rules of Evidence.

29.8.  The Parties agree that an arbitral tribunal constituted under this
Agreement may, upon application by any party to the arbitration before it, order
that the arbitration be consolidated with any other arbitration or proposed
arbitration under this Agreement and/or the Joint Venture Agreement and/or the
Brand Cooperation Agreement if either (1) all of the parties to the relevant
arbitrations or proposed arbitrations agree to such consolidation, or (2) the
relevant arbitrations or proposed arbitrations involve common issues of fact or
law and the arbitral tribunal in receipt of such an application is satisfied
that such consolidation will provide a fair and efficient means for the final
resolution of the parties' disputes and will not cause undue prejudice to any
party.

29.9.  In the event of different rulings on the question of consolidation by
different arbitral tribunals constituted under this Agreement and/or the Joint
Venture Agreement and/or the Brand Cooperation Agreement, the ruling of the
first arbitral tribunal to be fully appointed (the "First Tribunal") shall
prevail. In the event that the First Tribunal has ruled in favor of
consolidation, the First Tribunal shall be the arbitral tribunal that determines
the consolidated arbitration, unless otherwise agreed by the parties to the
consolidated arbitration or, on the application of any party to the consolidated
arbitration (any such application to be made within thirty (30) Business Days of
the date of the First Tribunal's ruling in favor of consolidation), otherwise
determined by the LCIA Court. Each Party hereby irrevocably waives any right to
object to the constitution of the

69

--------------------------------------------------------------------------------



First Tribunal on the ground that it was not entitled to nominate, or jointly
nominate, an arbitrator.

29.10.  Nothing in this clause shall prevent a Party from applying for interim
injunctive (and/or other forms of interim and/or conservatory) relief (an
"Interim Relief Application") from any court of competent jurisdiction in
accordance with Article 25.3 of the LCIA Rules and any such Interim Relief
Application will not be deemed incompatible with, or a waiver of, the Parties'
agreement to arbitrate. For the avoidance of doubt, such court shall decide an
Interim Relief Application in accordance with the laws of the State of Delaware
(without regard to the choice of law provisions thereof) pursuant to Section 38.
Without prejudice to the ability of any party to make an Interim Relief
Application before any court of competent jurisdiction, the Parties agree that
the United States District Court for the District of Delaware (or, if subject
matter jurisdiction is unavailable, the state courts of the State of Delaware)
shall have non-exclusive jurisdiction for the purposes of any Interim Relief
Application. In order to give effect to the foregoing, each of the Parties
hereby irrevocably and unconditionally agrees (a) to the extent such Party is
not otherwise subject to service of process in the State of Delaware, to appoint
and maintain an agent in the State of Delaware as such Party's agent for
acceptance of legal process, and (b) that, to the fullest extent permitted by
applicable law, service of process may also be made on such Party by prepaid
certified mail with a proof of mailing receipt validated by the United States
Postal Service constituting evidence of valid service, and that service made
pursuant to clauses (a) or (b) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
Party personally within the State of Delaware. For purposes of implementing the
Parties' agreement to appoint and maintain an agent for service of process in
the State of Delaware, each such Party that has not as of the date hereof
already duly appointed such an agent does hereby appoint CT Corporation Services
as such agent.

29.11.  The Parties agree that the documents which initiate any court proceeding
on an Interim Relief Application or any court proceeding to enforce this
Section 29 or an award rendered hereunder, and any other documents required to
be served in relation to any such proceeding, may be served on the parties in
accordance with Section 32 regardless of where such proceeding is initiated.
These documents may, however, be served in any other manner allowed by law.

30.   FURTHER ASSURANCE.

        Each Party undertakes to the others that (so far as it is legally able
to do so) it will execute and deliver all such documents and take all such
actions as may be reasonably required by any of the other Parties from time to
time to give full effect to the provisions of this Agreement.

31.   COSTS.

        Except as expressly provided herein, each Party to this Agreement shall
pay its own costs, charges and expenses incurred in the preparation, completion
and implementation of this Agreement and the documents referred to herein.

32.   NOTICES.

32.1.  Any notice or other communication to be given under this Agreement shall
be in writing and shall be deemed to have been duly served on, given to or made
in relation to a Party or a Director if it is left at the authorized address of
that Party or Director or sent by international courier delivery service
addressed to that Party or that Director at such address, or sent by e-mail
transmission (in the case of notice to a Director for the purposes of
Section 5.5(c)) or sent by facsimile transmission to a number specified by that
Party or Director:

(a)if personally delivered, at the time of delivery;

70

--------------------------------------------------------------------------------



(b)if sent by international courier delivery service, when the envelope
containing the same was delivered into the custody of the recipient's
organization (as evidenced by the delivery records of the international courier
delivery service);

(c)if communicated by facsimile transmission, at the time of transmission; and

(d)if sent by e-mail to a Director for the purposes of Section 5.5(c), at the
time of transmission;

provided, however, that where, in the case of delivery by hand, transmission by
facsimile or delivery by e-mail, such delivery or transmission occurs after
6 p.m. on a Business Day or on a day which is not a Business Day, service shall
be deemed to occur at 9 a.m. on the next following Business Day. In this
Section 32.1, a reference to time is a reference to the time in the location in
which the intended recipient of the notice is located.

32.2.  In proving such service it shall be sufficient to prove that personal
delivery was made, or that the envelope containing such notice was properly
delivered by the international courier service (as evidenced by its delivery
records), or that the facsimile transmission was made after obtaining in person
or by telephone appropriate evidence of the capacity of the addressee to receive
the same, as the case may be.

32.3.  For the purposes of this Section, the authorized address of each Party
shall be the address set forth below (including the details of the facsimile
number and person to whose attention a notice or communication is to be
addressed) or such other address as that Party may notify to the other in
writing from time to time in accordance with the requirements of this Section:

(a)SABMiller and Miller


SABMiller plc
One Stanhope Gate
London W1K 1AF
United Kingdom


Facsimile +44 (0) 20 7659 0166
Attention: General Counsel and Group Secretary

(b)Molson Coors and CBC


Molson Coors Brewing Company
1225 17th Street, Suite 3200
Denver, CO 80202
United States of America


Facsimile: (303) 277-6212
Attention: Global Chief Legal Officer

32.4.  For the purposes of Section 5.5(c) the authorized address of each
Director (including the details of the e-mail address) shall be the address
notified from time to time by each Director to the Company Secretary.

71

--------------------------------------------------------------------------------



33.   SEVERABILITY.

        If any provision of this Agreement, or the application of such provision
to any person or circumstance, is held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, will not be affected thereby. If the
operation of any provision of this Agreement would contravene the provisions of
any applicable Law, such provision will be null and void. In the event that
applicable Law is subsequently amended or interpreted in such a way to make any
provision of this Agreement that was formerly invalid valid, such provision will
be considered to be valid from the effective date of such interpretation or
amendment.

34.   ENTIRE AGREEMENT AND VARIATION.

34.1.  This Agreement (together with the documents referred to herein, including
the JV Agreement and the Attachments thereto) constitutes the entire agreement
between the Parties in relation to the transactions referred to herein or
therein and supersedes any previous agreement between the Parties in relation to
such transactions (including the Interim Operating Agreement).

34.2.  Each of the Parties hereto confirms that, in agreeing to enter into this
Agreement, it has not relied on any representation, warranty or undertaking
except those contained in this Agreement and the JV Agreement.

34.3.  No variation of any of the terms of this Agreement (or of any other
documents referred to herein) shall be effective unless it is in writing and
signed by or on behalf of each of the Parties hereto or thereto. The expression
"variation" shall include any amendment, variation, supplement, deletion or
replacement, however effected.

35.   WITHDRAWAL, DISSOLUTION AND LIQUIDATION.

35.1.  No Right of Withdrawal; No Interest.

        Except as otherwise provided herein:

(a)no Shareholder shall have the right to withdraw from the Company or to demand
or to receive the return of all or any part of its Capital Account; and

(b)no interest shall be paid to either Shareholder in respect of its Capital
Account balance.

35.2.  Dissolution

(a)The Company shall not be dissolved by the admission of any additional
Shareholders, or, in and of itself, by the death, retirement, expulsion,
bankruptcy or dissolution of a Shareholder or the occurrence of any other event
that terminates the continued membership of a Shareholder in the Company.

(b)The Company may be dissolved, and its affairs may be wound up, at any time
upon the unanimous vote of the Board.

(c)The Company shall be dissolved, and its affairs shall be wound up, (i) upon
the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act (provided, however that the Shareholders
hereby affirm and agree that in consequence of the provisions of this Agreement,
including Section 12, it shall be reasonably practicable to carry on the
business of the Company in conformity with this Agreement notwithstanding the
fact that the Shareholders and their appointed Directors on the Board are
deadlocked and, therefore, no Shareholder shall be entitled to a decree of
judicial dissolution of the Company under Section 18-802 of the Delaware Act on
the basis of deadlock between the Shareholders and their respective appointed
Directors on the Board and, further, to the fullest extent permitted by law, the
Shareholders waive any right they would have to judicial dissolution of

72

--------------------------------------------------------------------------------



the Company under such circumstance), (ii) pursuant to Section 23, (iii) upon
the termination of the legal existence of the last remaining member of the
Company, or (iv) the occurrence of any other event which terminates the
continued membership of the last remaining member of the Company in the Company,
unless the Company is continued in a manner permitted by the Delaware Act.

(d)Except as otherwise set out in this Section 35, the Company is intended to
have perpetual existence.

35.3.  Winding Up

(a)Upon dissolution pursuant to Section 35.2, the Board of Directors shall
proceed as promptly as practicable to wind up the affairs of the Company and
distribute the assets thereof or appoint one or more liquidating trustees to do
so; provided, however, (i) that the assets of the Company shall be liquidated in
an orderly and businesslike manner so as not to obtain less than the Asset Fair
Market Value therefor and (ii) that, subject to Applicable Law each Shareholder
shall have a right of first refusal over any Trademarks and associated
Intellectual Property originally contributed by it to the Company at no less
than the Asset Fair Market Value. The appointment of any one or more liquidating
trustees may be revoked, or a successor or additional liquidating trustee(s) may
be appointed, by the Board of Directors.

(b)Upon dissolution pursuant to Section 35.2, all of the Company's assets, or
the proceeds therefrom, shall be applied in the following order of priority:

(i)first, to creditors of the Company, including either Shareholder in its
capacity as creditor, to the extent permitted by Law, in satisfaction of debts,
liabilities and obligations of the Company, including the expenses of
liquidation, and including the setting up of any reserves that the Board or the
liquidating trustee(s), as the case may be, may deem reasonably necessary for
any contingent, conditional or unmatured claims and obligations of the Company;
and

(ii)second, to the Shareholders, pro rata in accordance with their Capital
Account balances.

(c)At no time during the term of the Company or upon dissolution or liquidation
of the Company shall a Shareholder with a deficit balance in its Capital Account
have any obligation to the Company or to the other Shareholders to restore such
deficit balance, except as may be required by applicable Law or in respect of
any deficit balance resulting from a distribution made in contravention of this
Agreement.

36.   APPOINTMENT OF INDEPENDENT INVESTMENT BANK.

36.1.  Application of provisions

        The provisions of this Section apply to the appointment of an
Independent Investment Bank pursuant to Section 14.3, Section 19.4, Section 23.3
and Section 24.5 or pursuant to the definition of Change of Control.

36.2.  Appointment of Independent Investment Bank and Valuation

        Whenever an Independent Investment Bank is to be appointed by the
Parties to value the Shares the following process shall apply:

(a)the Parties shall meet and attempt to agree the appointment of an independent
investment bank of international repute (the "Independent Investment Bank"). If
the Parties agree upon the identity of the Independent Investment Bank, the
Independent Investment Bank shall be so appointed;

73

--------------------------------------------------------------------------------



(b)if the Parties cannot agree on the appointment of an Independent Investment
Bank within four weeks of the occurrence of the event which requires the
Independent Investment Bank to be appointed, SABMiller and Miller together and
Molson Coors and CBC together shall each appoint an Independent Investment Bank
to opine as to the value of the Shares (such date of appointment being referred
to herein as the "Appointment Date");

(c)the Parties shall procure that the Independent Investment Bank that they
appoint pursuant to Section 36.2(b) (the "Initial Independent Investment Banks")
shall not disclose its valuation of the Shares to the other Initial Independent
Investment Bank or the CEO;

(d)the Independent Investment Bank or Independent Investment Banks shall be
instructed to conduct a valuation of the Shares in accordance with the criteria
set out in Schedule 4;

(e)within thirty (30) days after the Appointment Date, the Initial Independent
Investment Banks will determine their respective preliminary views of Fair
Market Value and consult with each other regarding such views, and within
forty-five (45) days after the Appointment Date, each Initial Independent
Investment Bank will deliver its report on Fair Market Value to the Party that
appointed it;

(f)if two Independent Investment Banks have been appointed to value the Shares
and the difference between the two valuations is no more than ten percent (10%)
of the higher valuation, the price to be paid for the Shares shall be the
average of the two valuations;

(g)if the difference between the two valuations is more than ten percent (10%)
of the higher valuation, then the two Initial Independent Investment Banks shall
appoint a third Independent Investment Bank to conduct a valuation of the Shares
in accordance with the criteria set out in Schedule 4 and deliver to the Parties
such valuation within thirty (30) days after its appointment. No Party or the
Board shall disclose the valuation of the Shares conducted by the Initial
Independent Investment Banks to the third Independent Investment Bank. If the
third Independent Investment Bank's valuation of the Shares is:

(i)less than the valuation prepared by one Initial Independent Investment Bank
but more than the valuation prepared by the other Initial Independent Investment
Bank, then the price to be paid for the Shares shall be (i) if the valuation
prepared by the third Independent Investment Bank falls within the middle third
of the range between the valuations of the two Initial Independent Investment
Banks, then the valuation prepared by the third Independent Investment Bank, and
(ii) if the valuation prepared by the third Independent Investment Bank falls
outside the middle third of such range, then the valuation prepared by the
Initial Independent Investment Bank that is closer to the valuation prepared by
the third Independent Investment Bank;

(ii)higher than both valuations prepared by the Initial Independent Investment
Banks, the higher of the valuations prepared by the Initial Independent
Investment Banks shall be the price to be paid for the Shares; or

(iii)lower than both the valuations prepared by the Initial Independent
Investment Banks, the lower of the valuations prepared by the Initial
Independent Investment Banks shall be the price to be paid for the Shares; and

(h)if only one Independent Investment Bank is appointed pursuant to
Section 36.2(a), then the fees of such Independent Investment Bank shall be
shared equally by SABMiller and Molson Coors; if two Initial Independent
Investment Banks are appointed pursuant to Section 36.2(b), then each Party
shall pay the fee of that Initial Independent Investment Bank appointed by it;
and if a third Independent Investment Bank is appointed pursuant to
Section 36.2(g), its fee shall be shared equally by SABMiller and Molson Coors.

74

--------------------------------------------------------------------------------





37.   COUNTERPARTS.

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

38.   GOVERNING LAW.

        This Agreement shall be governed by and construed and take effect in
accordance with the Laws of the State of Delaware, without giving effect to any
choice of law or conflict of laws rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

39.   INFORMATION RIGHTS.

39.1.  For so long as Molson Coors, CBC or any of their Affiliates owns,
directly or indirectly, any interest in the Company or, if longer, for such
period as CBC or Molson Coors deems necessary in order for Molson Coors or any
of its Affiliates to timely comply with its financial reporting or disclosure
obligations, the Company shall deliver to Molson Coors and CBC the following:

(a)as soon as is available (and in any event within five (5) Business Days)
after the end of each calendar month (or such later date as Molson Coors may
reasonably agree), monthly "flash reports" of the MillerCoors Group including a
consolidated income statement of the MillerCoors Group on a calendar
year-to-date basis (prepared in accordance with IFRS applied on a consistent
basis), commentary on such consolidated income statement, waterfall or bridge
analysis, consolidated management accounts of the MillerCoors Group, and such
other summary financial information as Molson Coors or CBC may reasonably
request;

(b)as soon as is available (and in any event within seventeen (17) days) after
the end of each of the first three calendar quarters (or such later date as
Molson Coors may reasonably agree), a consolidated balance sheet of the
MillerCoors Group dated as of the relevant calendar quarter end, consolidated
statements of income and cash flows of the MillerCoors Group for the calendar
quarter and year-to-date period then ended (in each case reconciled to Molson
Coors's fiscal quarter end and year to date (if different from the calendar
quarter end or calendar year-to-date period)) and consolidated capital
expenditure reports (including proposals, approvals, revisions and spend) of the
MillerCoors Group for the calendar quarter and year-to-date period then ended
(with reconciliations to Molson Coors's fiscal quarter end and year to date)
prepared either (i) in accordance with U.S. GAAP applied on a consistent basis
or (ii) in accordance with IFRS applied on a consistent basis, with a
reconciliation to U.S. GAAP, together with such commentary and analysis as is
required to be included with such information based on the U.S. GAAP information
("Coors Quarterly Financial Information"); provided that such Coors Quarterly
Financial Information is not required to include full footnotes but shall be
reviewed in accordance with standards set forth in Statement of Auditing
Standards (SAS) 100 and provided that any reconciliations to Molson Coors's
fiscal quarter end will be provided for Molson Coors's first and fourth fiscal
quarter ends in Molson Coors's first full fiscal year after the date hereof and
otherwise shall only be required if the differences in question are material;

(c)as soon as is available and in any event within twenty-two (22) days after
the end of each calendar year (or such later date as Molson Coors may reasonably
agree), a consolidated balance sheet of the MillerCoors Group dated as of the
relevant calendar year end, consolidated statements of income and cash flows of
the MillerCoors Group for the year then ended (in each case reconciled to Molson
Coors's fiscal year end date (if different from the calendar year end)) and
consolidated capital expenditure reports (including proposals, approvals,
revisions and spend) of the MillerCoors Group for the calendar quarter and

75

--------------------------------------------------------------------------------



year-to-date period then ended (with reconciliations to Molson Coors's fiscal
quarter end and year to date), including full footnotes prepared either (i) in
conformity with U.S. GAAP applied on a consistent basis, or (ii) in accordance
with IFRS applied on a consistent basis, with a reconciliation to U.S. GAAP, in
either case together with such notes, commentary and analysis as is required to
be included with such information ("Coors Annual Financial Information") and an
auditor's report thereon from the Company's independent auditors;

(d)the Coors Quarterly Financial Information and Coors Annual Financial
Information shall each include the following information, which must be
delivered at the same time as such Coors Quarterly Financial Information and
Coors Annual Financial Information:

(i)a summary of any accounting policy changes or changes in significant
judgments or estimates, and the impact of such changes on the Coors Quarterly
Financial Information and Coors Annual Financial Information;

(ii)a summary of any distributions to Molson Coors, CBC, SABMiller or Miller (or
any of their respective Affiliates) occurring during the applicable quarter or
year; and

(iii)a summary of the value and nature of any capital or other infusion into the
Company by Molson Coors, CBC, SABMiller, Miller or any of their respective
Affiliates occurring during the applicable quarter or year;

(e)as soon as is available, and in any event prior to November 30 of each year
(or such later date as Molson Coors may reasonably agree), an annual business
plan for the MillerCoors Group that includes for the subsequent calendar year
(i) a projection of the consolidated income statement on a monthly basis,
(ii) forecast consolidated balance sheets on a quarterly basis, and
(iii) forecast quarterly cash flow statements and forecast quarterly capital
expenditure reports on a calendar year-to-date basis, in each case prepared in
accordance with IFRS on a consistent basis, together with such notes, commentary
and other analysis as is required by IFRS to be prepared in connection with
items (i) to (iii) above (and in each case with a reconciliation to U.S. GAAP)
(the "CBC Annual Forecast");

(f)as soon as is available (and in any event within seventeen (17) days, or such
later date as Molson Coors may reasonably agree) after the end of each of Molson
Coors's fiscal quarters, an update to the CBC Annual Forecast for the remainder
of the relevant calendar year prepared in accordance with IFRS applied on a
consistent basis (with a reconciliation to U.S. GAAP), together with such notes,
commentary and other analysis as is required to be prepared in connection
therewith;

(g)as soon as available, but not later than September 15 of each calendar year
(or such later date as Molson Coors may reasonably agree), a forecast
consolidated five-year strategic plan (based on calendar years) for the
MillerCoors Group, prepared in accordance with IFRS applied on a consistent
basis, containing such financial information and commentary as determined by the
Board (and in each case with a reconciliation to U.S. GAAP);

(h)promptly upon receipt thereof, any additional reports, management letters or
other detailed information concerning significant aspects of the MillerCoors
Group's operations or financial affairs given to the Company by its independent
accountants (and not otherwise contained in other materials provided hereunder);

(i)to the extent the Company is required by law or pursuant to the terms of any
outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act, as amended, actually prepared by the Company as soon
as available;

76

--------------------------------------------------------------------------------



(j)with reasonable promptness, such other financial data and information
(including regulatory or compliance information) concerning the MillerCoors
Group as Molson Coors or CBC may reasonably request (including such information,
access and support as may be necessary in order for Molson Coors or CBC to
(i) complete any management report on internal control over financial reporting,
any certification of disclosure under the Exchange Act or any attestation by an
independent auditor with respect to any of the foregoing) or (ii) complete any
Tax filings or respond to any Tax-related queries raised by a Tax authority in
any jurisdiction; and

(k)with reasonable promptness, access to such individuals as Molson Coors or CBC
may reasonably request in order to assist with any review and inquiry by any of
them or their respective representatives with respect to the financial and other
information provided (including such review and questions as are necessitated in
order for Molson Coors or CBC to respond to internal and external audit
requests).

39.2.  Molson Coors and CBC understand that all of the reports and other
information required pursuant to Section 39.1 above will be subject to the
review and approval of the Audit Committee of the Board and (in the case of the
Coors Annual Financial Information and the Coors Quarterly Financial
Information) the review of the Company's independent auditors, and any such
reports and other information shall be subject to any changes resulting from
such reviews and none shall be deemed final until such reviews are completed and
such approvals are obtained by the Company; provided that the reports and
information required to be provided pursuant to Section 39.1(a) shall be
finalized and delivered within the time periods specified therein.

39.3.  For so long as SABMiller, Miller or any of their Affiliates owns,
directly or indirectly, any interest in the Company or, if longer, for such
period as Miller or SABMiller deem necessary in order for SABMiller or any of
its Affiliates to timely comply with its financial reporting or disclosure
obligations, the Company shall deliver to SABMiller and Miller the following:

(a)as soon as is available (and in any event within five (5) Business Days)
after the end of each calendar month (or such later date as SABMiller may
reasonably agree), monthly "flash reports" of the MillerCoors Group including a
consolidated income statement of the MillerCoors Group on a SABMiller
Year-to-date basis (prepared in accordance with IFRS applied on a consistent
basis), commentary on such consolidated income statement, waterfall or bridge
analysis, consolidated management accounts of the MillerCoors Group, and such
other summary financial information as SABMiller or Miller may reasonably
request;

(b)as soon as is available (and in any event within seventeen (17) days) after
the end of each of the first three SABMiller Quarters (or such later date as
SABMiller may reasonably agree), a consolidated balance sheet of the MillerCoors
Group dated as of the relevant SABMiller Quarter end, consolidated statements of
income and cash flows of the MillerCoors Group for the SABMiller Quarter and
SABMiller Year-to-date and consolidated capital expenditure reports (including
proposals, approvals, revisions and spend) of the MillerCoors Group for the
SABMiller Quarter and SABMiller Year-to-date then ended, prepared in accordance
with IFRS applied on a consistent basis with a reconciliation to U.S. GAAP for
the income statement and balance sheet only, together with such commentary and
analysis as is required to be included with such information based on the IFRS
information ("Miller Quarterly Financial Information");

(c)as soon as is available and in any event within twenty-two (22) days after
the end of each SABMiller Year (or such later date as SABMiller may reasonably
agree), a consolidated balance sheet of the MillerCoors Group dated as of the
relevant SABMiller Year end, consolidated statements of income and cash flows of
the MillerCoors Group for the

77

--------------------------------------------------------------------------------



SABMiller Year then ended and consolidated capital expenditure reports
(including proposals, approvals, revisions and spend) of the MillerCoors Group
for the SABMiller Quarter and SABMiller Year-to-date then ended, prepared in
accordance with IFRS applied on a consistent basis, together with such notes,
commentary and analysis as is required to be included with such information
("Miller Annual Financial Information"), and an auditor's report thereon from
the Company's independent auditors;

(d)the Miller Quarterly Financial Information and Miller Annual Financial
information shall each include the following information, which must be
delivered at the same time as such Miller Quarterly Financial Information and
Miller Annual Financial Information:

(i)a summary of any accounting policy changes or changes in significant
judgments or estimates, and the impact of such changes on the Miller Quarterly
Financial Information or Miller Annual Financial Information;

(ii)a summary of any distributions to Molson Coors, CBC, SABMiller or Miller (or
any of their respective Affiliates) occurring during the applicable SABMiller
Quarter or SABMiller Year; and

(iii)a summary of the value and nature of any capital or other infusion into the
Company by Molson Coors, CBC, SABMiller, Miller or any of their respective
Affiliates occurring during the applicable SABMiller Quarter or SABMiller Year;

(e)as soon as is available, and in any event prior to November 30 of each
calendar year (or such later date as SABMiller may reasonably agree), an annual
business plan for the MillerCoors Group that includes for the subsequent
calendar year, with an extension to cover the 15-month period to the end of the
next SABMiller Year, (i) a projection of the consolidated income statement on a
monthly basis, (ii) forecast consolidated balance sheets on a quarterly basis,
and (iii) forecast quarterly cash flow statements and forecast quarterly capital
expenditure reports on a SABMiller Year-to-date basis, in each case prepared in
accordance with IFRS on a consistent basis, together with such notes, commentary
and other analysis as is required by IFRS to be prepared in connection with
items (i) to (iii) above (the "Miller Annual Forecast");

(f)as soon as is available (and in any event within seventeen (17) days, or such
later date as SABMiller may reasonably agree) after the end of each SABMiller
Quarter, an update to the Miller Annual Forecast for the remainder of the
relevant SABMiller Year prepared in accordance with IFRS applied on a consistent
basis, together with such notes, commentary and other analysis as is required to
be prepared in connection therewith;

(g)as soon as available, but not later than September 15 of each calendar year
(or such later date as SABMiller may reasonably agree), a forecast consolidated
five-year strategic plan (based on SABMiller Years) for the MillerCoors Group,
prepared in accordance with IFRS applied on a consistent basis, containing such
financial information and commentary as determined by the Board;

(h)promptly upon receipt thereof, any additional reports, management letters or
other detailed information concerning significant aspects of the MillerCoors
Group's operations or financial affairs given to the Company by its independent
accountants (and not otherwise contained in other materials provided hereunder);

(i)to the extent the Company is required by law or pursuant to the terms of any
outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports actually prepared by the
Company as soon as available;

78

--------------------------------------------------------------------------------



(j)with reasonable promptness, such other financial data and information
(including regulatory or compliance information) concerning the MillerCoors
Group as SABMiller or Miller may reasonably request, including such information,
access and support as may be necessary in order for SABMiller, Miller or any of
their Affiliates to (i) complete any management report on internal control over
financial reporting or any attestation by an independent auditor with respect to
any of the foregoing), or (ii) complete any Tax filings or respond to any
Tax-related queries raised by a Tax authority in any jurisdiction; and

(k)with reasonable promptness, access to such employees of the MillerCoors Group
as SABMiller or Miller may reasonably request in order to assist with any review
and inquiry by any of them or their respective representatives with respect to
the financial and other information provided (including such review and
questions as are necessitated in order for SABMiller, Miller or any of their
Affiliates to respond to internal and external audit requests).

39.4.  SABMiller and Miller understand that all of the reports and other
information required pursuant to Section 39.3 will be subject to the review and
approval of the Audit Committee of the Board and (in the case of the Miller
Annual Financial Information and the Miller Quarterly Financial Information) the
review of the Company's independent auditors, and any such reports and other
information shall be subject to any changes resulting from such reviews and none
shall be deemed final until such reviews are completed and such approvals are
obtained by the Company; provided that the reports and information required to
be provided pursuant to Section 39.3(a) shall be finalized and delivered within
the time periods specified therein.

39.5.  For so long as Molson Coors, CBC or any of their Affiliates owns,
directly or indirectly, any interest in the Company or, if longer, for such
periods as CBC or Molson Coors deem necessary in order for Molson Coors or any
of its Affiliates to timely comply with its financial reporting or disclosure
obligations:

(a)the following persons shall, if requested by Molson Coors or CBC, attend
meetings of the Molson Coors audit committee:

(i)the audit partner of the Company's auditors;

(ii)a member of the Audit Committee who has been nominated to such committee by
Molson Coors; and

(iii)the CFO and an internal audit executive of the Company; and

(b)the Company shall provide, or shall cause its auditors to provide, to the
Molson Coors audit committee a summary of all auditing services, internal
control related services and permitted non-audit services to be performed for
the Company by its auditors.

39.6.  For so long as SABMiller, Miller or any of their Affiliates owns,
directly or indirectly any interest in the Company or, if longer, for such
periods as Miller or SABMiller deem necessary in order for SABMiller or any of
its Affiliates to timely comply with its financial reporting or disclosure
obligations:

(a)the following persons shall, if requested by SABMiller or Miller, attend
meetings of the SABMiller audit committee:

(i)the audit partner of the Company's auditors;

(ii)a member of the Audit Committee who has been nominated to such committee by
SABMiller; and

(iii)the CFO and an internal audit executive of the Company; and

79

--------------------------------------------------------------------------------



(b)the Company shall provide, or shall cause its auditors to provide, to the
SABMiller audit committee a summary of all auditing services, internal control
related services and permitted non-audit services to be performed for the
Company by its auditors.

40.   MOLSON COORS AND SABMILLER GUARANTEES.

40.1.  Molson Coors hereby unconditionally, continually and irrevocably
guarantees the performance of all obligations of CBC, including obligations of
payment, hereafter existing under this Agreement. Molson Coors acknowledges that
this is a guaranty of full payment promptly when due and not of collection and
without any requirement that SABMiller, Miller or the Company make demand,
proceed against or otherwise attempt recovery from CBC. Molson Coors waives any
requirement of presentment, demand of payment, or notice of dishonor, protest or
default.

40.2.  SABMiller hereby unconditionally, continually and irrevocably guarantees
the performance of all obligations of Miller, including obligations of payment,
hereafter existing under this Agreement. SABMiller acknowledges that this is a
guaranty of full payment promptly when due and not of collection and without any
requirement that Molson Coors, CBC or the Company make demand, proceed against
or otherwise attempt recovery from Miller. SABMiller waives any requirement of
presentment, demand of payment, or notice of dishonor, protest or default.

41.   REASONABLENESS OF PROVISIONS.

        The provisions of this Agreement, including Sections 19, 20, 21, 22, 24
and 26, are hereby agreed to by the Parties hereto (i) to be reasonable and
intended to be found by a court to be reasonable, and (ii) to have been
negotiated in good faith by the Parties hereto, and the Parties hereto agree
that such provisions would not achieve their intended purpose if they were on
different terms or for periods of time shorter than the periods of time provided
for therein, or applied in more restrictive geographical areas than are provided
for therein, if applicable, and the Parties hereto agree that (x) the business
of the Company is highly competitive and such provisions are material to the
Parties' willingness to enter into this Agreement, (y) the performance of such
provisions is not harmful to the public, and (z) such provisions are not more
restrictive than is necessary to protect the legitimate interests of the Parties
to this Agreement.

42.   COMPANY'S OBLIGATIONS

        The Shareholders agree that they will cause the Company to comply with
all of its obligations under this Agreement. Except as otherwise provided in
this Agreement, a reference in this Agreement to an obligation of the Company
shall be construed as an obligation of the Shareholders (in their capacity as
members of the Company) to cause the Company to comply with such obligation, so
far as is within their power to do so.

80

--------------------------------------------------------------------------------



        AS WITNESS the hands of duly authorized representatives of the Parties
the day and year first above written.


 
 
Miller Brewing Company
 
 
By:
 
/s/  MICHAEL T. JONES      

--------------------------------------------------------------------------------

        Name:   Michael T. Jones         Title:   Senior Vice President—General
Counsel and Secretary
 
 
SABMiller plc
 
 
By:
 
/s/  JOHN DAVIDSON      

--------------------------------------------------------------------------------

        Name:   John Davidson         Title:   General Counsel and Group Company
Secretary
 
 
Coors Brewing Company
 
 
By:
 
/s/  PETER S. SWINBURN      

--------------------------------------------------------------------------------

        Name:   Peter S. Swinburn         Title:   President and Chief Executive
Officer
 
 
Molson Coors Brewing Company
 
 
By:
 
/s/  DAVID PERKINS      

--------------------------------------------------------------------------------

        Name:   David Perkins         Title:   President, Global Brand and
Market Development

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

